Exhibit 10.30
REVOLVING CREDIT AND SECURITY AGREEMENT




NATIONAL CITY BANK, CANADA BRANCH
(AS A LENDER, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT)
 
WITH
 
JOHNSON OUTDOORS CANADA INC.


(AS BORROWER)

 
Arranged by:
 
PNC CAPITAL MARKETS LLC
(AS LEAD ARRANGER AND SOLE BOOKRUNNER)
 
November 4, 2009
 

 
 
 

--------------------------------------------------------------------------------

 


   
TABLE OF CONTENTS
Page



I.
DEFINITIONS
1
 
1.1.
Accounting Terms
1
 
1.2.
General Terms
1
 
1.3.
PPSA Terms
19
 
1.4.
Certain Matters of Construction
19
II.
ADVANCES, PAYMENTS
20
 
2.1.
Revolving Advances
20
 
2.2.
Procedure for Revolving Advances Borrowing.
22
 
2.3.
Disbursement of Advance Proceeds
24
 
2.4.
Swing Loans
24
 
2.5.
Maximum Advances
25
 
2.6.
Repayment of Advances
25
 
2.7.
Repayment of Excess Advances
26
 
2.8.
Statement of Account
26
 
2.9.
Additional Payments
26
 
2.10.
Manner of Borrowing and Payment
26
 
2.11.
Mandatory Prepayments
29
 
2.12.
Use of Proceeds.
30
 
2.13.
Defaulting Lender
30
III.
INTEREST AND FEES
31
 
3.1.
Interest
31
 
3.2.
Facility Fee
32
 
3.3.
Fees
32
 
3.4.
Computation of Interest and Fees
33
 
3.5.
Maximum Charges
33
 
3.6.
Increased Costs
33
 
3.7.
Basis For Determining Interest Rate Inadequate or Unfair
34
 
3.8.
Capital Adequacy
34
 
3.9.
Gross Up for Taxes
35




i 
 

--------------------------------------------------------------------------------

 




 
TABLE OF CONTENTS
(continued)
 
Page
IV.
COLLATERAL:  GENERAL TERMS
36
 
4.1.
Security Interest in the Collateral
36
 
4.2.
Perfection of Security Interest
36
 
4.3.
Disposition of Collateral
36
 
4.4.
Preservation of Collateral
37
 
4.5.
Ownership of Collateral
37
 
4.6.
Defense of Agent’s and Lenders’ Interests
38
 
4.7.
Books and Records
38
 
4.8.
Financial Disclosure
38
 
4.9.
Compliance with Laws
39
 
4.10.
Inspection of Premises
39
 
4.11.
Insurance
39
 
4.12.
Failure to Pay Insurance
40
 
4.13.
Payment of Taxes
40
 
4.14.
Payment of Leasehold Obligations
40
 
4.15.
Receivables
41
 
4.16.
Intentionally Omitted
43
 
4.17.
Maintenance of Equipment
43
 
4.18.
Exculpation of Liability
43
 
4.19.
Environmental Matters.
43
 
4.20.
Financing Statements
45
 
4.21.
Security Interest Limitations
45
V.
REPRESENTATIONS AND WARRANTIES
46
 
5.1.
Authority
46
 
5.2.
Formation and Qualification
46
 
5.3.
Survival of Representations and Warranties
46
 
5.4.
Tax Returns
47
 
5.5.
Intentionally Omitted
47
 
5.6.
Entity Names
47
 
5.7.
Environmental Compliance
47


ii 
 

--------------------------------------------------------------------------------

 




   
TABLE OF CONTENTS
(continued)
 
Page
 
5.8.
Solvency; No Litigation, Violation, Indebtedness or Default
47
 
5.9.
Patents, Trademarks, Copyrights and Licenses
48
 
5.10.
Licenses and Permits
48
 
5.11.
Default of Indebtedness
48
 
5.12.
No Default
49
 
5.13.
No Burdensome Restrictions
49
 
5.14.
No Labour Disputes
49
 
5.15.
Intentionally Omitted
49
 
5.16.
Intentionally Omitted
49
 
5.17.
Disclosure
49
 
5.18.
Swaps
49
 
5.19.
Conflicting Agreements
49
 
5.20.
Application of Certain Laws and Regulations
49
 
5.21.
Business and Property of Borrower
50
 
5.22.
Intentionally Omitted
50
 
5.23.
Anti-Terrorism Laws
50
 
5.24.
Intentionally Omitted
50
 
5.25.
Intentionally Omitted
50
 
5.26.
Equity Interests
50
VI.
AFFIRMATIVE COVENANTS
50
 
6.1.
Payment of Fees
50
 
6.2.
Conduct of Business and Maintenance of Existence and Assets
51
 
6.3.
Violations
51
 
6.4.
Government Receivables
51
 
6.5.
Intentionally Omitted
51
 
6.6.
Execution of Supplemental Instruments
51
 
6.7.
Payment of Indebtedness
51
VII.
NEGATIVE COVENANTS
51
 
7.1.
Merger, Consolidation, Acquisition and Sale of Assets
51
 
7.2.
Creation of Liens
52


iii 
 

--------------------------------------------------------------------------------

 




   
TABLE OF CONTENTS
(continued)
 
Page
 
7.3.
Guarantees
52
 
7.4.
Investments
52
 
7.5.
Loans
52
 
7.6.
Capital Expenditures
52
 
7.7.
Dividends
52
 
7.8.
Indebtedness
53
 
7.9.
Nature of Business
53
 
7.10.
Transactions with Affiliates
53
 
7.11.
Leases
53
 
7.12.
Subsidiaries
53
 
7.13.
Fiscal Year and Accounting Changes
53
 
7.14.
Pledge of Credit
53
 
7.15.
Amendment of Articles of Incorporation, By-Laws or Certificate of Formation,
Operating Agreement
53
 
7.16.
Intentionally Omitted
53
 
7.17.
Prepayment of Indebtedness
54
VIII.
CONDITIONS PRECEDENT
54
 
8.1.
Conditions to Initial Advances
54
 
8.2.
Conditions to Each Advance
57
IX.
INFORMATION AS TO BORROWER
58
 
9.1.
Disclosure of Material Matters
58
 
9.2.
Schedules
58
 
9.3.
Environmental Reports
58
 
9.4.
Litigation
58
 
9.5.
Material Occurrences
58
 
9.6.
Government Receivables
59
 
9.7.
Intentionally Omitted
59
 
9.8.
Intentionally Omitted
59
 
9.9.
Intentionally Omitted
59
 
9.10.
Other Reports
59


iv 
 

--------------------------------------------------------------------------------

 




   
TABLE OF CONTENTS
(continued)
 
Page
 
9.11.
Additional Information
59
 
9.12.
Intentionally Omitted
59
 
9.13.
Intentionally Omitted
59
 
9.14.
Notice of Suits, Adverse Events
59
 
9.15.
Intentionally Omitted
60
 
9.16.
Intentionally Omitted
60
 
9.17.
Additional Documents
60
X.
EVENTS OF DEFAULT
60
 
10.1.
Nonpayment
60
 
10.2.
Breach of Representation
60
 
10.3.
Financial Information
60
 
10.4.
Judicial Actions
60
 
10.5.
Noncompliance
60
 
10.6.
Judgments
60
 
10.7.
Bankruptcy
61
 
10.8.
Inability to Pay
61
 
10.9.
Affiliate Bankruptcy
61
 
10.10.
Material Adverse Effect
61
 
10.11.
Lien Priority
61
 
10.12.
Cross Default
61
 
10.13.
Breach of Guaranty
61
 
10.14.
Change of Ownership
61
 
10.15.
Invalidity
62
 
10.16.
Licenses
62
 
10.17.
Seizures
62
 
10.18.
Operations
62
 
10.19.
U.S. Loan Documents
62
XI.
LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT
63
 
11.1.
Rights and Remedies
63
 
11.2.
Agent’s Discretion
64


v 
 

--------------------------------------------------------------------------------

 




   
TABLE OF CONTENTS
(continued)
 
Page
 
11.3.
Setoff
64
 
11.4.
Rights and Remedies not Exclusive
65
 
11.5.
Allocation of Payments After Event of Default
65
XII.
WAIVERS AND JUDICIAL PROCEEDINGS
66
 
12.1.
Waiver of Notice
66
 
12.2.
Delay
66
 
12.3.
Jury Waiver
66
XIII.
EFFECTIVE DATE AND TERMINATION
66
 
13.1.
Term
66
 
13.2.
Termination
66
XIV.
REGARDING AGENT
67
 
14.1.
Appointment
67
 
14.2.
Nature of Duties
67
 
14.3.
Lack of Reliance on Agent and Resignation
68
 
14.4.
Certain Rights of Agent
68
 
14.5.
Reliance
69
 
14.6.
Notice of Default
69
 
14.7.
Indemnification
69
 
14.8.
Agent in its Individual Capacity
69
 
14.9.
Delivery of Documents
69
 
14.10.
Borrower’s Undertaking to Agent
70
 
14.11.
No Reliance on Agent’s Customer Identification Program
70
 
14.12.
Other Agreements
70
XV.
BORROWING AGENCY. INTENTIONALLY OMITTED
70
XVI.
MISCELLANEOUS
70
 
16.1.
Governing Law
70
 
16.2.
Entire Understanding.
71
 
16.3.
Successors and Assigns; Participations; New Lenders
73
 
16.4.
Application of Payments
75
 
16.5.
Indemnity
75


vi 
 

--------------------------------------------------------------------------------

 




     TABLE OF CONTENTS
(continued)
 
   
16.6.
Notice
76
 
16.7.
Survival
79
 
16.8.
Severability
79
 
16.9.
Expenses
79
 
16.10.
Currency Indemnity
79
 
16.11.
Injunctive Relief
80
 
16.12.
Consequential Damages
80
 
16.13.
Captions
80
 
16.14.
Counterparts; Facsimile Signatures
80
 
16.15.
Construction
80
 
16.16.
Confidentiality; Sharing Information
80
 
16.17.
Publicity
80




vii 
 

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS AND SCHEDULES
 

 
Exhibits
             
Exhibit 1.2
 
Borrowing Base Certificate
 
Exhibit 1.2(a)
 
U.S. Loan Agreement
 
Exhibit 1.2(b)
 
Perfection Certificate
 
Exhibit 2.1(a)
 
Form of Revolving Credit Note
 
Exhibit 2.4(a)
 
Swing Loan Note
 
Exhibit 2.4(b)
 
Swing Loan Request
 
Exhibit 8.1(k)
 
Financial Condition Certificate
 
Exhibit 16.3
 
Commitment Transfer Supplement
         
Schedules
             
Schedule 1.2
 
Permitted Encumbrances
 
Schedule 4.5
 
Equipment and Inventory Locations
 
Schedule 4.15(g)
 
Deposit and Investment Accounts
 
Schedule 4.19
 
Real Property
 
Schedule 5.1
 
Consents
 
Schedule 5.2(a)
 
Jurisdictions of Qualification and Good Standing
 
Schedule 5.6
 
Prior Names
 
Schedule 5.8(b)
 
Litigation
 
Schedule 5.9
 
Intellectual Property, Source Code Escrow Agreements
 
Schedule 5.10
 
Licenses and Permits
 
Schedule 5.14
 
Labour Disputes
 
Schedule 7.3
 
Guarantees







 

  i
 

--------------------------------------------------------------------------------

 

REVOLVING CREDIT
 
AND
 
SECURITY AGREEMENT
 
Revolving Credit and Security Agreement dated as of November 4, 2009 among
JOHNSON OUTDOORS CANADA INC., a Canadian corporation, (“Borrower”), the
financial institutions which are now or which hereafter become a party hereto
(collectively, the “Lenders” and each individually a “Lender”) and NATIONAL CITY
BANK, CANADA BRANCH (“NCB”), as administrative agent and collateral agent for
Lenders (NCB, in such capacity, the “Agent”).
 
IN CONSIDERATION of the mutual covenants and undertakings herein contained,
Borrower, Lenders and Agent hereby agree as follows:
 
I.  DEFINITIONS.
 
1.1.  Accounting Terms.  As used in this Agreement, the Other Documents or any
certificate, report or other document made or delivered pursuant to this
Agreement, accounting terms not defined in Section 1.2 or elsewhere in this
Agreement and accounting terms partly defined in Section 1.2 to the extent not
defined, shall have the respective meanings given to them under GAAP; provided,
however, whenever such accounting terms are used for the purposes of determining
compliance with financial covenants in this Agreement, such accounting terms
shall be defined in accordance with GAAP as applied in preparation of the
audited financial statements of Borrower for the fiscal year ended October 3,
2008.
 
1.2.  General Terms.  For purposes of this Agreement the following terms shall
have the following meanings:
 
“Advance Rates” shall have the meaning set forth in Section 2.1(a)(y)(iii).
 
“Advances” shall mean and include the Revolving Advances and the Swing Loans,
and any portion(s) thereof.
 
“Affiliate” of any Person shall mean (a) any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director, managing member, general
partner or senior officer (i) of such Person, (ii) of any Subsidiary of such
Person or (iii) of any Person described in clause (a) above.  For purposes of
this definition, control of a Person shall mean the power, direct or indirect,
(x) to vote 5% or more of the Equity Interests having ordinary voting power for
the election of directors of such Person or other Persons performing similar
functions for any such Person, or (y) to direct or cause the direction of the
management and policies of such Person whether by ownership of Equity Interests,
contract or otherwise.
 
“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and permitted assigns.
 

 
1

--------------------------------------------------------------------------------

 

“Agreement” shall mean this Revolving Credit and Security Agreement, as the same
may be amended, restated, supplemented or otherwise modified from time to time.
 
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
highest of (i) the Base Rate in effect on such day, (ii) the Federal Funds Open
Rate in effect on such day plus one half of one-percent (1/2 of 1%), and (iii)
the sum of the Daily LIBOR Rate in effect on such day plus one percent (1.0%),
so long as a Daily LIBOR Rate is offered, ascertainable and not unlawful
 
“Anti-Terrorism Laws” shall mean any Applicable Laws relating to terrorism or
money laundering, including The Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada) (as any of the foregoing Applicable Laws may
from time to time be amended, renewed, extended, or replaced).
 
“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable common law and equitable principles; all applicable
provisions of all applicable state, provincial, federal and foreign
constitutions, statutes, rules, regulations and orders of any Governmental Body,
and all orders, judgments and decrees of all courts and arbitrators.
 
“Authority” shall have the meaning set forth in Section 4.19(d) hereof.
 
“Base Rate” shall mean the annual rate of interest announced by Agent from time
to time as a reference rate then in effect for determining interest rates on
commercial loans made in U.S. currency in Canada to be in effect from time to
time, such rate to be adjusted automatically, without notice, on the effective
date of any change in such rate.  This rate of interest is determined from time
to time by NCB as a means of pricing some loans to its customers and is neither
tied to any external rate of interest or index nor does it necessarily reflect
the lowest rate of interest actually charged by NCB to any particular class or
category of customers of NCB.
 
“Base Rate Loan” shall mean any Advance that bears interest based upon the
Alternate Base Rate.
 
“Blocked Accounts” shall have the meaning set forth in Section 4.15(g) hereof.
 
“Blocked Account Bank” shall have the meaning set forth in Section 4.15(g)
hereof.
 
“Borrower” shall have the meaning set forth in the preamble to this Agreement
and shall extend to all permitted successors and assigns of such Person.
 
“Borrower’s Account” shall have the meaning set forth in Section 2.8.
 
“Borrowing Base Certificate” shall mean a certificate in substantially the form
of Exhibit 1.2 duly executed by any one director or officer of Borrower and
delivered to Agent, appropriately completed, by which such officer shall certify
to Agent the Formula Amount and calculation thereof as of the date of such
certificate.
 

 
2

--------------------------------------------------------------------------------

 

“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East Brunswick, New Jersey, Toronto, Ontario or Vancouver,
British Columbia and, if the applicable Business Day relates to any Eurodollar
Rate Loans, such day must also be a day on which dealings are carried on in the
London interbank market.
 
“Canadian Dollars” or “C$” shall mean lawful money of Canada.
 
“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements, replacements, substitutions
or additions thereto which have a useful life of more than one year, including
the total principal portion of Capitalized Lease Obligations, which, in
accordance with GAAP, would be classified as capital expenditures.
 
“Capitalized Lease Obligation” shall mean any Indebtedness of Borrower
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.
 
“Change of Ownership” shall mean (a) 99% or more of the voting Equity Interests
of any direct or indirect Subsidiary of JOI is no longer owned directly or
indirectly (on a fully diluted basis) by JOI, (b) 50% or more of the voting
Equity Interests of JOI is no longer owned directly or indirectly (on a fully
diluted basis) by the Johnson Family, (c) from and after the date hereof,
individuals who on the date hereof constitute the board of directors of JOI
(together with any new directors whose election by such board of directors or
whose nomination for election by the shareholders of JOI was approved by a vote
of a majority of the directors then still in office who were either directors on
the date hereof or whose election or nomination for election was previously
approved) cease for any reason to constitute a majority of the board of
directors of JOI then in office; or (d) any merger, consolidation or sale of
substantially all of the property or assets of Borrower or any direct or
indirect Subsidiary of Borrower except as permitted by Section 7.1.
 
“Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property taxes, custom duties, fees,
assessments, liens, claims and charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts, imposed by
any taxing or other authority, domestic or foreign, upon the Collateral,
Borrower or any of its Affiliates.
 
“Closing Date” shall mean November 4, 2009 or such other date as may be agreed
to by the parties hereto.
 
“Collateral” shall mean and include:
 
(a) all Receivables;
 
(b) all Equipment;
 

 
3

--------------------------------------------------------------------------------

 

(c) all General Intangibles;
 
(d) all Inventory;
 
(e) all Investment Property;
 
(f) all of Borrower’s right, title and interest in and to, whether now owned or
hereafter acquired and wherever located; (i) its respective goods and other
property including, but not limited to, all merchandise returned or rejected by
Customers, relating to or securing any of the Receivables; (ii) all of
Borrower’s rights as a consignor, a consignee, an unpaid vendor, mechanic,
artisan, or other lienor, including stoppage in transit, setoff, detinue,
replevin, reclamation and repurchase; (iii) all additional amounts due to
Borrower from any Customer relating to the Receivables; (iv) other property,
including warranty claims, relating to any goods securing the Obligations; (v)
all of Borrower’s contract rights, rights of payment which have been earned
under a contract right, instruments (including promissory notes), documents,
chattel paper (including electronic chattel paper), warehouse receipts, deposit
accounts, letters of credit and money; (vi) if and when obtained by Borrower,
all real and personal property of third parties in which Borrower has been
granted a lien or security interest as security for the payment or enforcement
of Receivables; (vii) all letter of credit rights (whether or not the respective
letter of credit is evidenced by a writing); (viii) all supporting obligations;
and (ix) any other goods, personal property or real property now owned or
hereafter acquired in which Borrower has expressly granted a security interest
or may in the future grant a security interest to Agent hereunder, or in any
amendment or supplement hereto or thereto, or under any other agreement between
Agent and Borrower;
 
(g) all of Borrower’s ledger sheets, ledger cards, files, correspondence,
records, books of account, business papers, computers, computer software (owned
by Borrower or in which it has an interest), computer programs, tapes, disks and
documents relating to (a), (b), (c), (d), (e), (f) or (g) of this paragraph; and
 
(h) all proceeds and products of (a), (b), (c), (d), (e), (f), (g) and (h) in
whatever form, including, but not limited to:  cash, deposit accounts (whether
or not comprised solely of proceeds), certificates of deposit, insurance
proceeds (including hazard, flood and credit insurance), negotiable instruments
and other instruments for the payment of money, chattel paper, security
agreements, documents, eminent domain proceeds, condemnation proceeds and tort
claim proceeds.
 
“Commitment Percentage” of any Lender shall mean the percentage set forth below
such Lender’s name on the signature page hereof as same may be adjusted upon any
assignment by a Lender pursuant to Section 16.3(c) or (d) hereof.
 
“Commitment Transfer Supplement” shall mean a document in the form of Exhibit
16.3 hereto, properly completed and otherwise in form and substance satisfactory
to Agent by which the Purchasing Lender purchases and assumes a portion of the
obligation of Lenders to make Advances under this Agreement.
 
“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties,
 

 
4

--------------------------------------------------------------------------------

 

domestic or foreign, necessary to carry on Borrower’s business or necessary
(including to avoid a conflict or breach under any agreement, instrument, other
document, license, permit or other authorization) for the execution, delivery or
performance of this Agreement, the Other Documents or the Subordinated Loan
Documentation, including any Consents required under all applicable federal,
state, provincial or other Applicable Law.
 
“Consigned Inventory” shall mean Inventory of Borrower that is in the possession
of another Person on a consignment, sale or return, or other basis that does not
constitute a final sale and acceptance of such Inventory.
 
“Contract Rate” shall have the meaning set forth in Section 3.1 hereof.
 
“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with Borrower, pursuant
to which Borrower is to deliver any personal property or perform any services.
 
“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by
Agent by dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
Reserve Percentage.
 
“Dating Receivables Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(ii) hereof.
 
“Debt Payments” shall mean and include for any period, and without duplication
(a) all cash actually expended by Borrower to make interest payments on any
Advances hereunder, plus (b) all cash actually expended by Borrower to make
payments for all fees, commissions and charges set forth herein and with respect
to any Advances, plus (c) all cash actually expended by Borrower to make
payments on Capitalized Lease Obligations, plus (d) without duplication all cash
actually expended by Borrower to make payments under any Plan to which Borrower
is a party, plus (e) all cash actually expended by Borrower to make payments
with respect to any other Indebtedness for borrowed money, plus (f) all cash
expended by Borrower to make a prepayment of Revolving Advances to the extent
that the Maximum Revolving Advance Amount is permanently reduced by the amount
of such prepayment.
 
“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.
 
“Default Rate” shall have the meaning set forth in Section 3.1 hereof.
 
“Defaulting Lender” shall have the meaning set forth in Section 2.13(a) hereof.
 
“Depository Accounts” shall have the meaning set forth in Section 4.15(g)
hereof.
 
“Designated Lender” shall have the meaning set forth in Section 16.2(b) hereof.
 
“Documents” shall have the meaning set forth in Section 8.1(c) hereof.
 

 
5

--------------------------------------------------------------------------------

 

“Dollar” and the sign “$” shall mean lawful money of the United States of
America.
 
“Early Termination Date” shall have the meaning set forth in Section 13.1
hereof.
 
“Eligible Dating Receivables” shall mean a Receivable in the watercraft and
marine equipment business line of Borrower which is not an Eligible Receivable
as a result of Subsection (b) of the definition of Eligible Receivables (but
which would otherwise constitute an Eligible Receivable by Agent) and for which
Borrower has provided extended terms to such Customer under a written dating
program acceptable to Agent and such Receivable is not unpaid more than thirty
(30) days after the original due date under such dating program; provided
further that no Receivables shall constitute Eligible Dating Receivables if such
Receivable is due more than 365 days after its original invoice date.
 
“Eligible Inventory” shall mean and include Inventory, excluding work in
process, with respect to Borrower, valued at the lower of cost or market value,
determined on a first-in-first-out basis, which is not, in Agent’s Permitted
Discretion, obsolete, slow moving or unmerchantable and which Agent, in its
Permitted Discretion, shall not deem ineligible Inventory, based on such
considerations as Agent may from time to time deem appropriate including whether
the Inventory is subject to a perfected, first priority security interest in
favor of Agent and no other Lien (other than a Permitted Encumbrance).  In
addition, Inventory shall not be Eligible Inventory if it (i) does not conform
to all applicable standards imposed by any Governmental Body which has
regulatory authority over such goods or the use or sale thereof, (ii) is in
transit, (iii) is located outside the continental United States or Canada or at
a location that is not otherwise in compliance with this Agreement, (iv)
constitutes Consigned Inventory, (v) is the subject of an Intellectual Property
Claim which is reasonably likely to prohibit Borrower from selling such
Inventory in the Ordinary Course of Business or Agent from selling such
Inventory in the exercise of its remedies hereunder; (vi) is subject to a
License Agreement or other agreement that limits, conditions or restricts
Borrower’s or Agent’s right to sell or otherwise dispose of such Inventory,
unless Agent is a party to a Licensor/Agent Agreement with the Licensor under
such License Agreement or Agent has established reserves in an amount determined
necessary by Agent in its Permitted Discretion and Agent is otherwise satisfied
that it may sell or otherwise dispose of such Inventory without (a) infringing
the rights of such Licensor, (b) violating any contract with such Licensor, or
(c) incurring any liability with respect to payment of royalties other than
royalties incurred pursuant to sale of such Inventory under the current License
Agreement or such other License Agreements as are approved by the Agent in its
Permitted Discretion; (vii) is situated at a location not owned by Borrower
unless the owner or occupier of such location has executed in favor of Agent a
Lien Waiver Agreement or Agent has instituted a rent reserve in an amount equal
to three months rent for such location; or (viii) if the sale of such Inventory
would result in an ineligible Receivable.
 
“Eligible Receivables” shall mean and include with respect to Borrower, each
Receivable of Borrower arising in the Ordinary Course of Business and which
Agent, in its Permitted Discretion, shall deem to be an Eligible Receivable,
based on such considerations as Agent may from time to time reasonably deem
appropriate.  A Receivable shall not be deemed eligible unless such Receivable
is subject to Agent’s first priority perfected security interest and no other
Lien (other than Permitted Encumbrances), and is evidenced by an invoice or
other documentary evidence satisfactory to Agent.  In addition, no Receivable
shall be an Eligible Receivable if:
 

 
6

--------------------------------------------------------------------------------

 

               (a) it arises out of a sale made by Borrower to an Affiliate of
Borrower or to a Person controlled by an Affiliate of Borrower;
 
(b) it is due or unpaid more than sixty (60) days after the original due date or
one hundred (120) days after the original invoice date;
 
(c) fifty percent (50%) or more of the Receivables from such Customer are not
deemed Eligible Receivables hereunder (such percentage may, from time to time,
be decreased in Agent’s Permitted Discretion, or be increased upon the consent
of Required Lenders);
 
(d) any covenant, representation or warranty contained in this Agreement with
respect to such Receivable has been breached;
 
(e) the Customer shall (i) apply for, suffer, or consent to the appointment of,
or the taking of possession by, a receiver, custodian, trustee or liquidator of
itself or of all or a substantial part of its property or call a meeting of its
creditors, (ii) admit in writing its inability, or be generally unable, to pay
its debts as they become due or cease operations of its present business, (iii)
make a general assignment for the benefit of creditors, (iv) commence a
voluntary case or proceeding under any state, federal, or Canadian bankruptcy
laws (as now or hereafter in effect), (v) be adjudicated a bankrupt or
insolvent, (vi) file a petition seeking to take advantage of any other law
providing for the relief of debtors, (vii) acquiesce to, or fail to have
dismissed, any petition which is filed against it in any involuntary case under
such bankruptcy laws, or (viii) take any action for the purpose of effecting any
of the foregoing;
 
(f) the sale is to a Customer outside the continental United States of America
or Canada, unless the sale is on letter of credit, guaranty or acceptance terms,
in each case acceptable to Agent in its Permitted Discretion;
 
(g) the sale to the Customer is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper;
 
(h) Agent determines, in the exercise of its Permitted Discretion, that
collection of such Receivable is insecure or that such Receivable may not be
paid by reason of the Customer’s financial inability to pay;
 
(i) the Customer is the United States of America, any state, the federal
government of Canada, the government of any province or territory of Canada or
any department, agency or instrumentality of any of them, unless the Borrower
assigns its right to payment of such Receivable to Agent pursuant to the
Assignment of Claims Act of 1940, as amended (31 U.S.C. Sub-Section 3727 et seq.
and 41 U.S.C. Sub-Section 15 et seq.) or the Financial Administration Act
(Canada) or has otherwise complied with other applicable statutes or ordinances;
 
(j) the goods giving rise to such Receivable have not been delivered to and
accepted by the Customer or the services giving rise to such Receivable have not
been performed by the Borrower and accepted by the Customer or the Receivable
otherwise does not represent a final sale;
 

 
7

--------------------------------------------------------------------------------

 

(k) the Receivables of the Customer exceed a credit limit determined by Agent,
in the exercise of its Permitted Discretion, to the extent such Receivable
exceeds such credit limit provided Borrower has received prior written notice of
such credit limit;
 
(l) the Receivable is subject to any offset, deduction, defense, dispute, or
counterclaim (provided such Receivable shall be ineligible only to the extent of
such offset, deduction, defense or counterclaim), the Customer is also a
creditor or supplier of Borrower (unless such Customer has provided a non-offset
agreement acceptable to Agent) or the Receivable is contingent in any respect or
for any reason;
 
(m) the Borrower has made any agreement with any Customer for any deduction
therefrom, except for discounts or allowances made in the Ordinary Course of
Business for prompt payment, all of which discounts or allowances are reflected
in the calculation of the face value of each respective invoice related thereto;
 
(n) any return, rejection or repossession of the merchandise has occurred
(provided such Receivable shall be ineligible only to the extent of the amount
billed for returned, rejected or repossessed merchandise) or the rendition of
services has been disputed;
 
(o) such Receivable is not payable to Borrower; or
 
(p) such Receivable is not otherwise satisfactory to Agent as determined in good
faith by Agent in the exercise of its Permitted Discretion.
 
“Environmental Complaint” shall have the meaning set forth in Section 4.19(d)
hereof.
 
“Environmental Laws” shall mean all applicable, Canadian, federal, provincial
and local environmental, land use, zoning, health, chemical use, safety and
sanitation laws, statutes, ordinances and codes relating to the protection of
the environment and/or governing the use, storage, treatment, generation,
transportation, processing, handling, production or disposal of Hazardous
Substances and legally enforceable rules, regulations, policies, guidelines,
interpretations, decisions, orders and directives of federal, provincial and
local governmental agencies and authorities with respect thereto.
 
“Equipment” shall mean and include as to Borrower all of Borrower’s goods (other
than Inventory) whether now owned or hereafter acquired and wherever located
including all equipment, machinery, apparatus, motor vehicles, fittings,
furniture, furnishings, fixtures, parts, accessories and all replacements and
substitutions therefor or accessions thereto.
 
“Equity Interests” of any Person shall mean any and all shares, rights to
purchase, options, warrants, general, limited or limited liability partnership
interests, member interests, participation or other equivalents of or interest
in (regardless of how designated) equity of such Person, whether voting or
nonvoting, including common stock, preferred stock, convertible securities or
any other “equity security”.
 

 
8

--------------------------------------------------------------------------------

 

“Eurodollar Rate” shall mean for any Eurodollar Rate Loan for the then current
Interest Period relating thereto, the interest rate per annum determined by
Agent by dividing (the resulting quotient rounded upwards, if necessary, to the
nearest 1/100th of 1% per annum) (i) the rate which appears on the Bloomberg
Page BBAM1 (or on such other substitute Bloomberg page that displays rates at
which US dollar deposits are offered by leading banks in the London interbank
deposit market), or the rate which is quoted by another source selected by Agent
which has been approved by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying rates at which U.S. dollar
deposits are offered by leading banks in the London interbank deposit market (an
“Alternate Source”), at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period as the London interbank
offered rate for U.S. Dollars for an amount comparable to such Eurodollar Rate
Loan and having a borrowing date and a maturity comparable to such Interest
Period (or if there shall at any time, for any reason, no longer exist a
Bloomberg Page BBAM1 (or any substitute page) or any Alternate Source, a
comparable replacement rate determined by Agent at such time (which
determination shall be conclusive absent manifest error)), by (ii) a number
equal 1.00 minus the Reserve Percentage. The Eurodollar Rate may also be
expressed by the following formula:
 

 
Average of London interbank offered rates  quoted by Bloomberg or  appropriate
Successor as shown on
   
Eurodollar Rate =
Bloomberg Page BBAM1
1.00 - Reserve Percentage



The Eurodollar Rate shall be adjusted with respect to any Eurodollar Rate Loan
that is outstanding on the effective date of any change in the Reserve
Percentage as of such effective date.  Agent shall give prompt notice to
Borrower of the Eurodollar Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.
 
“Eurodollar Rate Loan” shall mean an Advance at any time that bears interest
based on the Eurodollar Rate.
 
“Event of Default” shall have the meaning set forth in Article X hereof.
 
“Federal Funds Effective Rate” for any day shall mean the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100th of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
 
“Federal Funds Open Rate” for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for
 

 
9

--------------------------------------------------------------------------------

 

that day opposite the caption “OPEN” (or on such other substitute Bloomberg
Screen that displays such rate), or as set forth on such other recognized
electronic source used for the purpose of displaying such rate as selected by
NCB (an “Alternate Source”) (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by the NCB at such time (which determination shall
be conclusive absent manifest error); provided however, that if such day is not
a Business Day, the Federal Funds Open Rate for such day shall be the “open”
rate on the immediately preceding Business Day.  If and when the Federal Funds
Open Rate changes, the rate of interest with respect to any advance to which the
Federal Funds Open Rate applies will change automatically without notice to
Borrower, effective on the date of any such change.
 
“Formula Amount” shall have the meaning set forth in Section 2.1(a).
 
“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.
 
“General Intangibles” shall mean and include as to Borrower all of Borrower’s
general intangibles, whether now owned or hereafter acquired, including all
payment intangibles, all choses in action, causes of action, corporate or other
business records, inventions, designs, patents, patent applications, equipment
formulations, manufacturing procedures, quality control procedures, trademarks,
trademark applications, service marks, trade secrets, goodwill, copyrights,
design rights, software, computer information, source codes, codes, records and
updates, registrations, licenses, franchises, customer lists, tax refunds, tax
refund claims, computer programs, all claims under guaranties, security
interests or other security held by or granted to Borrower to secure payment of
any of the Receivables by a Customer (other than to the extent covered by
Receivables) all rights of indemnification and all other intangible property of
every kind and nature (other than Receivables).
 
“Governmental Body” shall mean any nation or government, any state or province
or other political subdivision thereof or any entity, authority, agency,
division or department exercising the legislative, judicial, regulatory or
administrative functions of or pertaining to a government.
 
“Guarantor” shall mean any Person who may hereafter guarantee payment or
performance of the whole or any part of the Obligations and “Guarantors” means
collectively all such Persons.
 
“Guarantor Security Agreement” shall mean any security agreement executed by any
Guarantor in favor of Agent securing the Obligations or the Guaranty of such
Guarantor.
 
“Guaranty” shall mean any guaranty of the obligations of Borrower executed by a
Guarantor in favor of Agent for its benefit and for the ratable benefit of
Lenders.
 
“Hazardous Discharge” shall have the meaning set forth in Section 4.19(d)
hereof.
 

 
10

--------------------------------------------------------------------------------

 

“Hazardous Substance” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in any applicable Environmental Law and in the regulations adopted
pursuant thereto.  Notwithstanding the foregoing, “Hazardous Substances” shall
not include commercially reasonable amounts of such materials used in the
Ordinary Course of Business which are used and stored in accordance with
Environmental Laws.
 
“Hazardous Wastes” shall mean all waste materials subject to regulation under
any applicable Environmental Laws.
 
“Hedge Liabilities” shall have the meaning provided in the definition of
“Lender-Provided Interest Rate Hedge”.
 
“Indebtedness” of a Person at a particular date shall mean all obligations of
such Person which in accordance with GAAP would be classified upon a balance
sheet as liabilities (except capital stock and surplus earned or otherwise) and
in any event, without limitation by reason of enumeration, shall include all
indebtedness, debt and other similar monetary obligations of such Person whether
direct or guaranteed, and all premiums, if any, due at the required prepayment
dates of such indebtedness, and  all indebtedness secured by a Lien on assets
owned by such Person, whether or not such indebtedness actually shall have been
created, assumed or incurred by such Person.  Any indebtedness of such Person
resulting from the acquisition by such Person of any assets subject to any Lien
shall be deemed, for the purposes hereof, to be the equivalent of the creation,
assumption and incurring of the indebtedness secured thereby, whether or not
actually so created, assumed or incurred.
 
“Intellectual Property” shall mean property constituting under any Applicable
Law a patent, patent application, copyright, trademark, service mark, trade
name, mask work, trade secret or license or other right to use any of the
foregoing.
 
“Intellectual Property Claim” shall mean the assertion by any Person of a claim
(whether asserted in writing, by action, suit or proceeding or otherwise) that
Borrower’s ownership, use, marketing, sale or distribution of any Inventory,
Equipment, Intellectual Property or other property or asset is violative of any
ownership of or right to use any Intellectual Property of such Person.
 
“Intercompany Loan” shall mean temporary loans provided by the Borrower to JOI
from time to time.
 
“Interest Period” shall mean the period provided for any Eurodollar Rate Loan
pursuant to Section 2.2(b) hereof.
 
“Interest Rate Hedge” shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by Borrower or its Subsidiaries in order to provide protection to, or
minimize the impact upon, Borrower, any Guarantor and/or their respective
Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.
 

 
11

--------------------------------------------------------------------------------

 

“Inventory” shall mean and include as to Borrower all of Borrower’s now owned or
hereafter acquired goods, merchandise and other personal property, wherever
located, to be furnished under any consignment arrangement, contract of service
or held for sale or lease, all raw materials, work in process, finished goods
and materials and supplies of any kind, nature or description which are or might
be used or consumed in Borrower’s business or used in selling or furnishing such
goods, merchandise and other personal property, and all documents of title or
other documents representing them.
 
“Inventory Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(iii) hereof.
 
“Investment Property” shall mean and include as to Borrower, all of Borrower’s
now owned or hereafter acquired securities (whether certificated or
uncertificated), securities entitlements, securities accounts, commodities
contracts and commodities accounts.
 
“Johnson Family” shall mean at any time, collectively, the estate of Samuel C.
Johnson, the widow of Samuel C. Johnson and the children and grandchildren of
Samuel C. Johnson, the executor or administrator of the estate or other legal
representative of any such Person, all trusts for the benefit of the foregoing
or their heirs or any one or more of them, and all partnerships, corporations or
other entities directly or indirectly controlled by the foregoing or any one or
more of them.
 
“JOI” shall mean Johnson Outdoors Inc., a Wisconsin corporation.
 
“Leasehold Interests” shall mean all of Borrower’s right, title and interest in
and to, and as lessee, of the premises identified on Schedule 4.19(A) hereto.
 
“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender.
 
“Lender-Provided Interest Rate Hedge” shall mean an Interest Rate Hedge which is
provided by any Lender and with respect to which Agent confirms meets the
following requirements: such Interest Rate Hedge (i) is documented in a standard
International Swap Dealer Association Agreement, (ii) provides for the method of
calculating the reimbursable amount of the provider’s credit exposure in a
reasonable and customary manner, and (iii) is entered into for hedging (rather
than speculative) purposes.  The liabilities of Borrower to the provider of any
Lender-Provided Interest Rate Hedge (the “Hedge Liabilities”) shall be
“Obligations” hereunder, guaranteed obligations under the Guaranty and secured
obligations under the Guarantor Security Agreement and otherwise treated as
Obligations for purposes of each of the Other Documents. The Liens securing the
Hedge Liabilities shall be pari passu with the Liens securing all other
Obligations under this Agreement and the Other Documents.
 
“License Agreement” shall mean any agreement between Borrower and a Licensor
pursuant to which Borrower is authorized to use any Intellectual Property in
connection with the manufacturing, marketing, sale or other distribution of any
Inventory of Borrower or otherwise in connection with Borrower’s business
operations.
 

 
12

--------------------------------------------------------------------------------

 

“Licensor” shall mean any Person from whom Borrower obtains the right to use
(whether on an exclusive or non-exclusive basis) any Intellectual Property in
connection with Borrower’s manufacture, marketing, sale or other distribution of
any Inventory or otherwise in connection with Borrower’s business operations.
 
“Licensor/Agent Agreement” shall mean an agreement between Agent and a Licensor,
in form and content satisfactory to Agent, by which Agent is given the
unqualified right, vis-à-vis such Licensor, to enforce Agent’s Liens with
respect to and to dispose of Borrower’s Inventory with the benefit of any
Intellectual Property applicable thereto, irrespective of Borrower’s default
under any License Agreement with such Licensor.
 
“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the PPSA or comparable law of any jurisdiction.
 
“Lien Waiver Agreement” shall mean an agreement which is executed in favor of
Agent by a Person who owns or occupies premises at which any Collateral may be
located from time to time and by which such Person shall waive or subordinate
any Lien that such Person may ever have with respect to any of the Collateral
and shall authorize Agent from time to time to enter upon the premises to
inspect or remove the Collateral from such premises or to use such premises to
store or dispose of such Inventory.
 
“Material Adverse Effect” shall mean a material adverse effect on (a) the
condition (financial or otherwise), results of operations, assets, business,
properties or prospects of Borrower taken as a whole, (b) Borrower’s ability to
duly and punctually pay or perform the Obligations in accordance with the terms
thereof, (c) the value of the Collateral, or Agent’s Liens on the Collateral or
the priority of any such Lien or (d) the practical realization of the benefits
of Agent’s and each Lender’s rights and remedies under this Agreement and the
Other Documents.
 
“Maximum Revolving Advance Amount” shall mean (i) Four Million Dollars
($4,000,000) for the period commencing on July 15th of each year through and
including November 15th of each year, and (ii) Six Million Dollars ($6,000,000)
for the period commencing on November 16th of each year through and including
July 14th of the immediately succeeding year.
 
“Maximum Swing Loan Advance Amount” shall mean the lesser of (a) One Million
Dollars ($1,000,000) and (b) an amount which when added to the “Swing Loans” (as
such term is defined in the US Loan Agreement) outstanding under the US Loan
Agreement equals $7,500,000.
 
“Modified Commitment Transfer Supplement” shall have the meaning set forth in
Section 16.3(d) hereof.
 

 
13

--------------------------------------------------------------------------------

 

“NCB” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its successors and assigns.
 
“Notes” shall mean collectively, the Revolving Credit Notes and the Swing Loan
Note, in each case as amended, restated, supplemented or replaced from time to
time.
 
“Obligations” shall mean and include any and all loans (including without
limitation, all Advances and Swing Loans, advances, debts, liabilities,
obligations, covenants and duties owing by Borrower to Lenders or Agent or to
any other direct or indirect subsidiary or Affiliate of Agent or any Lender of
any kind or nature, present or future (including any interest or other amounts
accruing thereon, and any costs and expenses of any Person payable by Borrower
and any indemnification obligations payable by Borrower arising or payable after
maturity, or after the filing of any petition in bankruptcy, or the commencement
of any insolvency, reorganization or like proceeding relating to Borrower,
whether or not a claim for post-filing or post-petition interest or other
amounts is allowable or allowed in such proceeding), whether or not evidenced by
any note, guaranty or other instrument, whether arising under any agreement,
instrument or document, (including this Agreement and the Other Documents)
whether or not for the payment of money, whether arising by reason of an
extension of credit, opening of a letter of credit, loan, equipment lease or
guarantee, under any interest or currency swap, future, option or other similar
agreement, or in any other manner, whether arising out of overdrafts or deposit
or other accounts or electronic funds transfers (whether through automated
clearing houses or otherwise) or out of Agent’s or any Lenders non-receipt of or
inability to collect funds or otherwise not being made whole in connection with
depository transfer check or other similar arrangements, whether direct or
indirect (including those acquired by assignment or participation), absolute or
contingent, joint or several, due or to become due, now existing or hereafter
arising, contractual or tortious, liquidated or unliquidated, regardless of how
such indebtedness or liabilities arise or by what agreement or instrument they
may be evidenced or whether evidenced by any agreement or instrument, including,
but not limited to, any and all of Borrower’s Indebtedness and/or liabilities
under this Agreement, the Other Documents or under any other agreement between
Agent or Lenders and Borrower and any amendments, extensions, renewals or
increases and all costs and expenses of Agent and any Lender incurred in the
documentation, negotiation, modification, enforcement, collection or otherwise
in connection with any of the foregoing, including but not limited to reasonable
attorneys’ fees and expenses and all obligations of Borrower to Agent or Lenders
to perform acts or refrain from taking any action.
 
“Ordinary Course of Business” shall mean with respect to Borrower, the ordinary
course of Borrower’s business as conducted on the Closing Date, or as
subsequently modified to address changes in market conditions, technology or the
addition of business lines reasonably related or complementary to Borrower’s
business, and as disclosed to and acceptable to Agent in its Permitted
Discretion.
 
“Other Documents” shall mean the Notes, the Perfection Certificate, any
Guaranty, any Guarantor Security Agreement, any agreement with respect to any
Blocked Accounts any Lender-Provided Interest Rate Hedge and any and all other
agreements, instruments and documents, including intercreditor agreements,
guaranties, pledges, powers of attorney, consents, interest or currency swap
agreements or other similar agreements and all other writings heretofore, now or
hereafter executed by Borrower or any Guarantor and/or delivered to Agent or any
Lender in respect of the transactions contemplated by this Agreement.
 

 
14

--------------------------------------------------------------------------------

 

“Out-of-Formula Loans” shall have the meaning set forth in Section 16.2(b)
hereof.
 
“Parent” of any Person shall mean a corporation or other entity owning, directly
or indirectly at least 50% of the shares of stock or other ownership interests
having ordinary voting power to elect a majority of the directors of the Person,
or other Persons performing similar functions for any such Person.
 
“Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.
 
“Payment Office” shall mean initially 130 King Street West, Suite 2140, Toronto,
Ontario M5X 1E4; thereafter, such other office of Agent, if any, which it may
designate by notice to Borrower and to each Lender to be the Payment Office.
 
“Perfection Certificate” shall mean, the perfection certificate attached hereto
as Exhibit 1.2(b) and the responses thereto provided by Borrower and delivered
to Agent.
 
“Pension Benefit Plan” shall mean at any time any employee pension benefit plan
within the meaning of the Pension Benefits Act (Ontario) and either (i) is
maintained or to which contributions are required by Borrower for employees of
Borrower; or (ii) has at any time within the preceding five years been
maintained or to which contributions have been required by Borrower for
employees of Borrower.
 
“Permitted Assignee” shall mean: (a) Agent, any Lender or any of their direct or
indirect Affiliates; (b) any fund that is administered or managed by Agent or
any Lender, an Affiliate of Agent or any Lender or a related entity; (c) any
Person to whom Agent or any Lender assigns its rights and obligations under this
Agreement as part of an assignment and transfer of such Agent’s or Lender’s
rights in and to a material portion of such Agent’s or Lender’s portfolio of
asset-based credit facilities.
 
“Permitted Discretion” shall mean Agent’s commercially reasonable credit
judgment, from the perspective of an asset based secured lender, made in good
faith and determined on a basis consistent with its then current credit policies
and procedures.
 
“Permitted Encumbrances” shall mean: (a) Liens in favor of Agent for the benefit
of Agent and Lenders; (b) Liens for taxes, assessments or other governmental
charges (including customs charges) not delinquent or being Properly Contested
and so long as such Liens are not senior to the Liens of Agent; (c) Liens
disclosed in the financial statements referred to in Section 5.5, in existence
on the Closing Date; (d) deposits or pledges to secure obligations under
worker’s compensation, social security or similar laws, or under unemployment
insurance; (e) deposits or pledges to secure bids, tenders, contracts (other
than contracts for the payment of money), leases, statutory obligations, surety
and appeal bonds and other obligations of like nature arising in the Ordinary
Course of Business; (f) Liens arising by virtue of the rendition, entry or
issuance against Borrower or any Subsidiary, or any property of Borrower or any
 

 
15

--------------------------------------------------------------------------------

 

Subsidiary, of any judgment, writ, order, or decree for so long as each such
Lien (i) is in existence for less than 20 consecutive days after it first arises
or is being Properly Contested and (ii) is at all times junior in priority to
any Liens in favor of Agent; (g) mechanics’, workers’, materialmen’s, bailees’,
shippers’, warehousers’ or other like Liens arising in the Ordinary Course of
Business with respect to obligations which are not due or which are being
Properly Contested; (h) Liens placed upon fixed assets hereafter acquired to
secure a portion of the purchase price thereof, provided that (x) any such lien
shall not encumber any other property of Borrower and (y) the aggregate amount
of Indebtedness secured by such Liens incurred as a result of such purchases
during any fiscal year shall not exceed the amount provided for in Section 7.6;
(i) Liens disclosed on Schedule 1.2., (j) licenses, leases or subleases granted
to third Persons in the Ordinary Course of Business and not interfering in any
material respect with the business of Borrower; and (k) Liens permitted under
subsections (g), (h) or (j) of this definition existing on any asset prior to
the acquisitions thereof by Borrower permitted herein.
 
“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Body (whether federal, provincial, state, county, city, municipal
or otherwise, including any instrumentality, division, agency, body or
department thereof).
 
“Plan” shall mean any employee benefit plan within the meaning of the Pension
Benefits Act (Ontario) (including a Pension Benefit Plan and a Multiemployer
Plan), maintained for employees of Borrower or any such Plan to which Borrower
is required to contribute.
 
“PPSA” shall mean the Personal Property Security Act (Ontario).
 
“Priority Payables” means, with respect to any Person, any amount payable by
such Person which is secured by a Lien in favour of a Governmental Body which
ranks or is capable of ranking prior to or pari passu with the Liens created by
this Agreement in respect of any Eligible Inventory or Eligible Receivables,
including amounts owing for wages, vacation pay, severance pay, employee
deductions, sales tax, excise tax, Tax payable pursuant to Part IX of the Excise
Tax Act (Canada) (net of GST input credits), income tax, workers compensation,
government royalties, pension fund obligations, overdue rents or Taxes, and
other statutory or other claims that have or may have priority over such Liens
created by this Agreement.
 
“Properly Contested” shall mean, in the case of any Indebtedness or Lien, as
applicable, of any Person (including any taxes) that is not paid as and when due
or payable by reason of such Person’s bona fide dispute concerning its liability
to pay same or concerning the amount thereof: (i) such Indebtedness or Lien, as
applicable, is being properly contested in good faith by appropriate proceedings
promptly instituted and diligently conducted; (ii) such Person has established
appropriate reserves as shall be required in conformity with GAAP; (iii) the
non-payment of such Indebtedness will not have a Material Adverse Effect and
will not result in the forfeiture of any assets of such Person; (iv) no Lien is
imposed upon any of such Person’s assets with respect to such Indebtedness
unless such Lien is at all times junior and subordinate in priority to the Liens
in favor of Agent (except only with respect to property taxes that have priority
as a matter of applicable state law) and enforcement of such Lien is stayed
during the period prior to the final resolution or disposition of such dispute;
(v) if such Indebtedness or
 

 
16

--------------------------------------------------------------------------------

 

Lien, as applicable, results from, or is determined by the entry, rendition or
issuance against a Person or any of its assets of a judgment, writ, order or
decree, enforcement of such judgment, writ, order or decree is stayed pending a
timely appeal or other judicial review; and (vi) if such contest is abandoned,
settled or determined adversely (in whole or in part) to such Person, such
Person forthwith pays such Indebtedness and all penalties, interest and other
amounts due in connection therewith.
 
“Published Rate” shall mean the rate of interest published each Business Day in
the Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
Eurodollar Rate for a one month period as published in another publication
selected by Agent).
 
“Purchasing CLO” shall have the meaning set forth in Section 16.3(d) hereof.
 
“Purchasing Lender” shall have the meaning set forth in Section 16.3(c) hereof.
 
“Real Property” shall mean all of Borrower’s right, title and interest in and to
the owned and leased premises identified on Schedule 4.19 hereto or which is
hereafter owned or leased by Borrower.
 
“Receivables” shall mean and include, as to Borrower, all of Borrower’s
accounts, contract rights, instruments (including those evidencing indebtedness
owed to Borrower by its Affiliates), documents, chattel paper (including
electronic chattel paper), general intangibles relating to accounts, drafts and
acceptances, credit card receivables and all other forms of obligations owing to
Borrower arising out of or in connection with the sale or lease of Inventory or
the rendition of services, all supporting obligations, guarantees and other
security therefor, whether secured or unsecured, now existing or hereafter
created, and whether or not specifically sold or assigned to Agent hereunder.
 
“Receivables Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(i) hereof.
 
“Register” shall have the meaning set forth in Section 16.3(e) hereof.
 
“Release” shall have the meaning set forth in Section 5.7(c)(i) hereof.
 
“Required Lenders” shall mean Lenders holding at least sixty-six and two-thirds
percent (66 2/3%) of the Advances and, if no Advances are outstanding, shall
mean Lenders holding sixty-six and two-thirds percent (66 2/3%) of the
Commitment Percentages; provided, however, if there are fewer than three (3)
Lenders, Required Lenders shall mean all Lenders.
 
“Reserve Percentage” shall mean as of any day the maximum percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
supplemental, marginal and emergency reserve requirements) with respect to
eurocurrency funding (currently referred to as “Eurocurrency Liabilities”.
 

 
17

--------------------------------------------------------------------------------

 

“Revolving Advances” shall mean Advances made other than Swing Loans.
 
“Revolving Credit Notes” shall have the meaning set forth in Section 2.1(a)
hereof.
 
“Revolving Interest Rate” shall mean an interest rate per annum equal to (a) the
sum of the Alternate Base Rate plus two and one-quarter of one percent (2.25%)
with respect to Base Rate Loans, or (b) the sum of three and one-quarter of one
percent (3.25%) plus the greater of (i) two percent (2.00%) or (ii) the
Eurodollar Rate with respect to Eurodollar Rate Loans.
 
“Settlement Date” shall mean the Closing Date and thereafter Wednesday or
Thursday of each week or more frequently if Agent deems appropriate unless such
day is not a Business Day in which case it shall be the next succeeding Business
Day.
 
“Subsidiary” of any Person shall mean a corporation or other entity of whose
Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person.
 
“Swing Loan Facility” shall mean NCB’s right to make Swing Loans to Borrower
pursuant to Section 2.4 hereof in an aggregate amount up to the Maximum Swing
Loan Amount.
 
“Swing Loan Note” shall have the meaning set forth in Section 2.4(a) hereof.
 
“Swing Loan Request” shall have the meaning set forth in Section 2.4(b) hereof.
 
“Swing Loans” shall mean collectively and “Swing Loan” shall mean separately all
Advances or any Advance made to Borrower pursuant to Section 2.4 hereof.
 
“Term” shall have the meaning set forth in Section 13.1 hereof.
 
“Toxic Substance” shall mean and include any material present on the Real
Property or the Leasehold Interests which has been shown to have significant
adverse effect on human health or which is subject to regulation under any
applicable Canadian or provincial laws now in force or hereafter enacted
relating to toxic substances.  “Toxic Substance” includes but is not limited to
asbestos, polychlorinated biphenyls (PCBs) and lead-based paints.
 
“Transferee” shall have the meaning set forth in Section 16.3(d) hereof.
 
“Undrawn Availability” at a particular date shall mean an amount equal to (a)
the lesser of (i) the Formula Amount or (ii) the Maximum Revolving Advance
Amount, less the Maximum Undrawn Amount, minus (b) the sum of (i) the
outstanding amount of Advances, plus (ii) all amounts due and owing to
Borrower’s trade creditors which are outstanding more than sixty (60) days
beyond their due date and not Properly Contested, plus (iii) fees and expenses
under this Agreement which are due and payable by Borrower but which have not
been paid or charged to Borrower’s Account.
 

 
18

--------------------------------------------------------------------------------

 

“Unfunded Capital Expenditures” shall mean Capital Expenditures made through
Revolving Advances or out of Borrower’s own funds other than through equity
contributed subsequent to the Closing Date or purchase money or other financing
or lease transactions permitted hereunder.
 
“Uniform Commercial Code” means the Uniform Commercial Code as adopted in the
State of New York from time to time.
 
“U.S. Dollar Equivalent” means, at the date of determination, the amount of U.S.
Dollars that Agent could purchase, in accordance with its normal practice, with
a specified amount of Canadian Dollars based on the Bank of Canada noon spot
rate on such date.
 
“U.S. Loan Agreement” shall mean that certain Revolving Credit and Security
Agreement dated September 29, 2009, and attached hereto as Exhibit 1.2(a), among
JOI, Johnson Outdoors Watercraft Inc., Johnson Outdoors Marine Electronics LLC,
Johnson Outdoors Gear, LLC, Johnson Outdoors Diving LLC, Under Sea Industries,
Inc., and Techsonic Industries, Inc. and PNC Bank, National Association the
other financial institutions party thereto from time to time as amended,
restated, supplemented or replaced from time to time.
 
“Week” shall mean the time period commencing with the opening of business on a
Wednesday and ending on the end of business the following Tuesday.
 
1.3.   PPSA Terms.  All terms used herein and defined in the PPSA from time to
time shall have the meaning given therein unless otherwise defined
herein.  Without limiting the foregoing, the terms “accounts”, “chattel paper”,
“instruments”, “intangibles”, “goods”, “proceeds”, “supporting obligations”,
“securities”, “investment property”, “documents”, “deposit accounts”, “letter of
credit rights”, “inventory”, “equipment” and “fixtures”, as and when used in the
description of Collateral shall have the meanings given to such terms in the
PPSA.  To the extent the definition of any category or type of collateral is
expanded by any amendment, modification or revision to the PPSA, such expanded
definition will apply automatically as of the date of such amendment,
modification or revision.
 
1.4.  Certain Matters of Construction.
 
(a) General.  The terms “herein”, “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
section, paragraph or subdivision.  All references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement.  Any pronoun used shall be deemed
to cover all genders.  Wherever appropriate in the context, terms used herein in
the singular also include the plural and vice versa.  All references to statutes
and related regulations shall include any amendments of same and any successor
statutes and regulations.  Unless otherwise provided, all references to any
instruments or agreements to which Agent is a party, including references to any
of the Other Documents, shall include any and all modifications, supplements or
amendments thereto, any and all restatements or replacements thereof and any and
all extensions or renewals thereof.  All references herein to the time of day
shall mean the time in New York, New York, unless otherwise specified.  Unless
otherwise provided, all financial calculations shall be performed with Inventory
valued on a first-in, first
 

 
19

--------------------------------------------------------------------------------

 

out basis.  Whenever the words “including” or “include” shall be used, such
words shall be understood to mean “including, without limitation” or “include,
without limitation”.  A Default or Event of Default shall be deemed to exist at
all times during the period commencing on the date that such Default or Event of
Default occurs to the date on which such Default or Event of Default is waived
in writing pursuant to this Agreement or, in the case of a Default, is cured
within any period of cure expressly provided for in this Agreement; and an Event
of Default shall “continue” or be “continuing” until such Event of Default has
been waived in writing by the Required Lenders or all Lenders, as
applicable.  Any Lien referred to in this Agreement or any of the Other
Documents as having been created in favor of Agent, any agreement entered into
by Agent pursuant to this Agreement or any of the Other Documents, any payment
made by or to or funds received by Agent pursuant to or as contemplated by this
Agreement or any of the Other Documents, or any act taken or omitted to be taken
by Agent, shall, unless otherwise expressly provided, be created, entered into,
made or received, or taken or omitted, for the benefit or account of Agent and
Lenders. Wherever the phrase “to the best of Borrower’s knowledge” or words of
similar import relating to the knowledge or the awareness of Borrower are used
in this Agreement or Other Documents, such phrase shall mean and refer to (i)
the actual knowledge of a senior officer of Borrower or (ii) the knowledge that
a senior officer would have obtained if he had engaged in good faith and
diligent performance of his duties, including the making of such reasonably
specific inquiries as may be necessary of the employees or agents of Borrower
and a good faith attempt to ascertain the existence or accuracy of the matter to
which such phrase relates.  All covenants hereunder shall be given independent
effect so that if a particular action or condition is not permitted by any of
such covenants, the fact that it would be permitted by an exception to, or
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a default if such action is taken or condition exists.  In
addition, all representations and warranties hereunder shall be given
independent effect so that if a particular representation or warranty proves to
be incorrect or is breached, the fact that another representation or warranty
concerning the same or similar subject matter is correct or is not breached will
not affect the incorrectness of a breach of a representation or warranty
hereunder.
 
(b) Currency Conversion.  All calculations of Dollar amounts which utilize
amounts expressed in Canadian Dollars shall be made using the U.S. Dollar
Equivalent of such Canadian Dollar amounts in a manner reasonably calculated by
Agent.
 
II.  ADVANCES, PAYMENTS.
 
2.1.  Revolving Advances.
 
(a) Amount of Revolving Advances.  Subject to the terms and conditions set forth
in this Agreement including Sections 2.1(b), (c), (d) and (e) each Lender,
severally and not jointly, will make Revolving Advances to Borrower denominated
in U.S. Dollars in aggregate amounts outstanding at any time equal to such
Lender’s Commitment Percentage of the lesser of (x) the Maximum Revolving
Advance Amount, or (y) an amount equal to the sum of:
 
(i) up to 85%, subject to the provisions of Sections 2.1(b), (c) and (e) hereof,
(“Receivables Advance Rate”), of Eligible Receivables (other than the Eligible
Dating Receivables), plus
 

 
20

--------------------------------------------------------------------------------

 

(ii) up to 85%, subject to the provision of Sections 2.1(b), (c) and (e) hereof
(“Dating Receivables Advance Rate”), of Eligible Dating Receivables, plus
 
(iii) up to the lesser of (A) 65%, subject to the provisions of Sections 2.1(b),
(c) and (e) hereof, of the value of the Eligible Inventory (“Inventory Advance
Rate” and together with the Receivables Advance Rate and Dating Receivables
Advance Rate, collectively, the “Advance Rates”) or (B) 85% of the appraised net
orderly liquidation value of Eligible Inventory (as evidenced by an Inventory
appraisal satisfactory to Agent in its Permitted Discretion exercised in good
faith (seasonally adjusted on July 15th and November 15th of each year based
upon high season and low season values)), minus
 
(iv) such reserves as Agent may in the exercise of its Permitted Discretion deem
proper and necessary from time to time, including reserves for Priority
Payables.
 
The amount derived from the sum of (x) Sections 2.1(a) (y)(i), and (ii) and
(iii) minus (y) Sections 2.1(a) (y)(iv) at any time and from time to time shall
be referred to as the “Formula Amount”.  The Revolving Advances shall be
evidenced by one or more secured promissory notes (collectively, the “Revolving
Credit Notes”) substantially in the form attached hereto as Exhibit 2.1(a).
 
(b) Sub-Limitations on Advances.
 
(i) Advances Against Eligible Inventory.  Aggregate Advances made on account of
Eligible Inventory hereunder and aggregate advances made on account of eligible
inventory under the U.S. Loan Agreement shall not exceed, at any time, an amount
equal to: (A) $15,000,000 from July 15th of each year through November 15th of
each year, and (B) $25,000,000 from November 16th of each year through July 14th
of the immediately succeeding year.  Aggregate Advances made on account of
Eligible Inventory hereunder shall not exceed, at any time, an amount equal to:
(A) $2,000,000 from July 15th of each year through November 15th of each year,
and (B) $2,800,000 from November 16th of each year through July 14th of the
immediately succeeding year.
 
(ii) Advances Against Eligible Dating Receivables. Aggregate Advances on account
of Eligible Dating Receivables hereunder and under aggregate advances made on
account of eligible dating receivables the U.S. Loan Agreement shall not exceed,
at any time, an amount equal to: (A) $20,000,000 from June 1st of each year
through November 30th of such year; and  (B) $25,000,000 from December 1st of
each year through May 31st of the immediately succeeding year.
 
(iii) Advances Against Eligible Dating Receivables Extended Terms.  Aggregate
Advances against Eligible Dating Receivables hereunder and under aggregate
advances made on account of eligible dating receivables the U.S. Loan Agreement
due or outstanding more than 270 days from their original invoice date shall not
exceed $500,000 at any time.
 
(c) Annual Pay Down.  Intentionally Deleted
 

 
21

--------------------------------------------------------------------------------

 

(d) Discretionary Rights.  The Advance Rates may be increased or decreased by
Agent at any time and from time to time in the exercise of its Permitted
Discretion.  Borrower consents to any such increases or decreases and
acknowledges that decreasing the Advance Rates or increasing or imposing
reserves may limit or restrict Advances requested by Borrower.  Agent shall give
Borrower five (5) days prior written notice of its intention to decrease the
Advance Rates; provided however, if as a result of a field exam or the
completion of an Inventory appraisal, Agent elects to decrease the Advance
rates, impose a new reserve(s) or impose new ineligible(s) and such modification
would cause the Advances calculated under the Formula Amount to be reduced by
more than 20%, Agent will provide Borrower with notice ten (10) days prior to
instituting such modification..  The rights of Agent under this subsection are
subject to the provisions of Section 16.2(b).
 
2.2.  Procedure for Revolving Advances Borrowing.
 
(a) Borrower may notify Agent prior to 12:00 Noon central time on a Business Day
of Borrower’s request to incur, on that day, a Revolving Advance
hereunder.  Should any amount required to be paid as interest hereunder, or as
fees or other charges under this Agreement or any other agreement with Agent or
Lenders, or with respect to any other Obligation, become due, same shall be
deemed a request for a Revolving Advance as of the date such payment is due, in
the amount required to pay in full such interest, fee, charge or Obligation
under this Agreement or any other agreement with Agent or Lenders, and such
request shall be irrevocable.
 
(b) Notwithstanding the provisions of subsection (a) above, in the event
Borrower desires to obtain a Eurodollar Rate Loan for any Advance (other than a
Swing Loan, which may not be a Eurodollar Rate Loan), Borrower shall give Agent
written notice by no later than 12:00 Noon, central time on the day which is
three (3) Business Days prior to the date such Eurodollar Rate Loan is to be
borrowed, specifying (i) the date of the proposed borrowing (which shall be a
Business Day), (ii) the type of borrowing and the amount on the date of such
Advance to be borrowed, which amount shall be in a minimum amount of $500,000
and in integral multiples of $100,000 thereafter, and (iii) the duration of the
first Interest Period therefor.  Interest Periods for Eurodollar Rate Loans
shall be for one, two or three months; provided, if an Interest Period would end
on a day that is not a Business Day, it shall end on the next succeeding
Business Day unless such day falls in the next succeeding calendar month in
which case the Interest Period shall end on the next preceding Business Day.  No
Eurodollar Rate Loan shall be made available to Borrower during the continuance
of a Default or an Event of Default.  After giving effect to each requested
Eurodollar Rate Loan, including those which are converted from a Base Rate Loan
under Section 2.2(d), there shall not be outstanding more than four (4)
Eurodollar Rate Loans, in the aggregate.
 
(c) Each Interest Period of a Eurodollar Rate Loan shall commence on the date
such Eurodollar Rate Loan is made, continued or converted and shall end on such
date as Borrower may elect as set forth in subsection (b)(iii) above provided
that the exact length of each Interest Period shall be determined in accordance
with the practice of the interbank market for offshore Dollar deposits and no
Interest Period shall end after the last day of the Term.
 

 
22

--------------------------------------------------------------------------------

 

                 Borrower shall elect the initial Interest Period applicable to
a Eurodollar Rate Loan by its notice of borrowing given to Agent pursuant to
Section 2.2(b) or by its notice of conversion or continuation given to Agent
pursuant to Section 2.2(d), as the case may be.  Borrower shall elect the
duration of each succeeding Interest Period by giving irrevocable written notice
to Agent of such duration not later than 12:00 Noon on the day which is three
(3) Business Days prior to the last day of the then current Interest Period
applicable to such Eurodollar Rate Loan.  If Agent does not receive timely
notice of the Interest Period elected by Borrower, Borrower shall be deemed to
have elected to convert to a Base Rate Loan subject to Section 2.2(d)
hereinbelow.
 
(d) Provided that no Event of Default shall have occurred and be continuing,
Borrower may, on the last Business Day of the then current Interest Period
applicable to any outstanding Eurodollar Rate Loan, or on any Business Day with
respect to Base Rate Loans, convert any such loan into a loan of another type in
the same aggregate principal amount provided that any conversion of a Eurodollar
Rate Loan shall be made only on the last Business Day of the then current
Interest Period applicable to such Eurodollar Rate Loan or continue any
Eurodollar Rate Loan for the same Interest Period.  If Borrower desires to
convert or continue a loan, Borrower shall give Agent written notice by no later
than 12:00 Noon, central time (i) on the day which is three (3) Business Days’
prior to the date on which such conversion is to occur with respect to a
conversion from a Base Rate Loan to a Eurodollar Rate Loan or a continuation of
a Eurodollar Rate Loan, or (ii) on the day which is one (1) Business Day prior
to the date on which such conversion is to occur with respect to a conversion
from a Eurodollar Rate Loan to a Base Rate Loan, specifying, in each case, the
date of such conversion, the loans to be converted and if the conversion is from
a Base Rate Loan to any other type of loan, the duration of the first Interest
Period therefor.
 
(e) At its option and upon written notice given prior to 12:00 Noon, central
time at least three (3) Business Days’ prior to the date of such prepayment,
Borrower may prepay the Eurodollar Rate Loans in whole at any time or in part
from time to time with accrued interest on the principal being prepaid to the
date of such repayment.  Borrower shall specify the date of prepayment of
Advances which are Eurodollar Rate Loans and the amount of such prepayment.  In
the event that any prepayment of a Eurodollar Rate Loan is required or permitted
on a date other than the last Business Day of the then current Interest Period
with respect thereto, Borrower shall indemnify Agent and Lenders therefor in
accordance with Section 2.2(f) hereof.
 
(f) Borrower shall indemnify Agent and Lenders and hold Agent and Lenders
harmless from and against any and all losses or expenses that Agent and Lenders
may sustain or incur as a consequence of any prepayment, conversion of or any
default by Borrower in the payment of the principal of or interest on any
Eurodollar Rate Loan or failure by Borrower to complete a borrowing of, a
prepayment of or conversion of or to a Eurodollar Rate Loan after notice thereof
has been given, including, but not limited to, any interest payable by Agent or
Lenders to lenders of funds obtained by it in order to make or maintain its
Eurodollar Rate Loans hereunder.  A certificate as to any additional amounts
payable pursuant to the foregoing sentence submitted by Agent or any Lender to
Borrower shall be conclusive absent manifest error.
 
(g) Notwithstanding any other provision hereof, if any Applicable Law or any
change therein or in the interpretation or application thereof, shall make it
unlawful for any (i) Lender (for purposes of this subsection (g), the term
“Lender” shall include any Lender and the
 

 
23

--------------------------------------------------------------------------------

 

office or branch where any Lender or any corporation or bank controlling such
Lender makes or maintains any Eurodollar Rate Loans) to make or maintain its
Eurodollar Rate Loans, the obligation of Lenders to make Eurodollar Rate Loans
hereunder shall forthwith be cancelled and Borrower shall, if any affected
Eurodollar Rate Loans are then outstanding, promptly upon request from Agent,
either pay all such affected Eurodollar Rate Loans or convert such affected
Eurodollar Rate Loans into loans of another type.  If any such payment or
conversion of any Eurodollar Rate Loan or is made on a day that is not the last
day of the Interest Period applicable to such Eurodollar Rate Loan or, Borrower
shall pay Agent, upon Agent’s request, such amount or amounts as may be
necessary to compensate Lenders for any loss or expense sustained or incurred by
Lenders in respect of such Eurodollar Rate Loan as a result of such payment or
conversion, including (but not limited to) any interest or other amounts payable
by Lenders to lenders of funds obtained by Lenders in order to make or maintain
such Eurodollar Rate Loan.  A certificate as to any additional amounts payable
pursuant to the foregoing sentence submitted by Lenders to Borrower shall be
conclusive absent manifest error.
 
2.3.  Disbursement of Advance Proceeds.  All Advances shall be disbursed from
whichever office or other place Agent may designate from time to time and,
together with any and all other Obligations of Borrower to Agent or Lenders,
shall be charged to Borrower’s Account on Agent’s books.  During the Term,
Borrower may use the Revolving Advances and Swing Loans by borrowing, prepaying
and reborrowing, all in accordance with the terms and conditions hereof.  The
proceeds of each Revolving Advance requested by Borrower or deemed to have been
requested by Borrower under Section 2.2(a) hereof shall, with respect to
requested Revolving Advances to the extent Lenders make such Revolving Advances,
be made available to Borrower on the day so requested by way of credit to
Borrower’s operating account at NCB, or such other bank as Borrower may
designate following notification to Agent, in immediately available funds or,
with respect to Revolving Advances deemed to have been requested by Borrower, be
disbursed to Agent to be applied to the outstanding Obligations giving rise to
such deemed request.  The proceeds of each Swing Loan requested by Borrower
shall be made available to Borrower on the day so requested by way of credit to
Borrower’s operating account at NCB, or such other bank as Borrower may
designate following notification to Agent, in immediately available funds.
 
2.4.  Swing Loans.
 
(a) Subject to the terms and conditions hereof and relying upon the
representations and warranties herein set forth, and in order to minimize the
transfer of funds between Lenders and Agent for administrative convenience, NCB
may make available to Borrower, at its option, cancelable at any time for any
reason whatsoever, Swing Loans denominated in U.S. Dollars at any time or from
time to time after the date hereof to, but not including, the expiration of the
Term, in an aggregate principal amount up to but not in excess of the Maximum
Swing Loan Advance Amount, provided that the outstanding aggregate principal
amount of Swing Loans and the Revolving Advances at any one time outstanding
shall not exceed an amount equal to the lesser of (i) the Maximum Revolving
Advance Amount or (ii) the Formula Amount. To the extent that Borrower requests
a Revolving Advance at any time and to the extent that Borrower is entitled to
obtain a Revolving Advance from Lenders under the terms and conditions of this
Agreement, NCB may elect to provide all or a portion of such Revolving Advances
in the form of Swing Loans in accordance with the terms hereof.  The making of
 

 
24

--------------------------------------------------------------------------------

 

Swing Loans by NCB from time to time shall not create any duty or obligation, or
establish any course of conduct, pursuant to which NCB shall thereafter be
obligated to make Swing Loans in the future.  All Swing Loans shall be evidenced
by a secured promissory note (the “Swing Loan Note”) substantially in the form
attached hereto as Exhibit 2.4(a).
 
(b) Except as otherwise provided herein, Borrower may from time to time prior to
the expiration of the Term request NCB to make Swing Loans by delivery to NCB,
not later than 12 Noon central time on the proposed borrowing date of a duly
completed request therefor substantially in the form of Exhibit 2.4(b) hereto or
a request by telephone immediately confirmed in writing by letter, facsimile or
telex (each, a “Swing Loan Request”), it being understood that NCB may rely on
the authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation.  Each Swing Loan Request
shall be irrevocable and shall specify the proposed borrowing date and the
principal amount of such Swing Loan, which shall be not less than $50,000.  Each
Swing Loan Request shall be deemed a representation by Borrower that Borrower
has satisfied all of the conditions for the Swing Loan so requested set forth in
this Agreement.
 
2.5.  Maximum Advances.  The aggregate balance of Revolving Advances plus Swing
Loans outstanding at any time shall not exceed the lesser of (a) the Maximum
Revolving Advance Amount or (b) the Formula Amount.
 
2.6.  Repayment of Advances.
 
(a) The Revolving Advances and Swing Loans shall be due and payable in full on
the last day of the Term subject to earlier prepayment as herein provided.
 
(b) Borrower recognizes that the amounts evidenced by checks, notes, drafts or
any other items of payment relating to and/or proceeds of Collateral may not be
collectible by Agent on the date received.  In consideration of Agent’s
agreement to conditionally credit Borrower’s Account as of the next Business Day
following Agent’s receipt of those items of payment, Borrower agrees that, in
computing the charges under this Agreement, all items of payment shall be deemed
applied by Agent on account of the Obligations one (1) Business Day after (i)
the Business Day of Agent’s receipt of such payments via wire transfer or
electronic depository check or (ii) in the case of payments received by Agent in
any other form, the Business Day such payment constitutes good funds in Agent’s
account.  Agent is not, however, required to conditionally credit Borrower’s
Account for the amount of any item of payment which is unsatisfactory to Agent
and Agent may charge Borrower’s Account for the amount of any item of payment
which was conditionally credited but which is subsequently returned to Agent
unpaid.
 
(c) All payments of principal, interest and other amounts payable hereunder, or
under any of the Other Documents shall be made to Agent at the Payment Office
not later than 12:00 Noon central time on the due date therefor in lawful money
of the United States of America in federal funds or other funds immediately
available to Agent.  Agent shall have the right to effectuate payment on any and
all Obligations due and owing hereunder by charging Borrower’s Account or by
making Advances as provided in Section 2.2 hereof.
 

 
25

--------------------------------------------------------------------------------

 

 (d) Borrower shall pay principal, interest, and all other amounts payable
hereunder, or under any related agreement, without any deduction whatsoever,
including, but not limited to, any deduction for any setoff or counterclaim.
 
2.7.  Repayment of Excess Advances.  The aggregate balance of Advances
outstanding at any time in excess of the maximum amount of Advances permitted
hereunder shall be immediately due and payable without the necessity of any
demand, at the Payment Office, whether or not a Default or Event of Default has
occurred.
 
2.8.  Statement of Account.  Agent shall maintain, in accordance with its
customary procedures, a loan account (“Borrower’s Account”) in the name of
Borrower in which shall be recorded the date, amount and currency of each
Advance made by Agent and the date, amount and currency of each payment in
respect thereof; provided, however, the failure by Agent to record the date,
amount and currency of any Advance shall not adversely affect Agent or any
Lender.  Each month, Agent shall send to Borrower a statement showing the
accounting for the Advances made, payments made or credited in respect thereof,
and other transactions between Agent and Borrower during such month.  The
monthly statements shall be deemed correct and binding upon Borrower in the
absence of manifest error and shall constitute an account stated between Lenders
and Borrower unless Agent receives a written statement of Borrower’s specific
exceptions thereto within sixty (60) days after such statement is received by
Borrower.  The records of Agent with respect to the loan account shall be
conclusive evidence absent manifest error of the amounts of Advances and other
charges thereto and of payments applicable thereto.
 
2.9.  Additional Payments.  Any sums expended by Agent or any Lender due to
Borrower’s failure to perform or comply with its obligations under this
Agreement or any Other Document including Borrower’s obligations under Sections
4.2, 4.4, 4.12, 4.13, 4.14 and 6.1 hereof, may be charged to Borrower’s Account
as a Revolving Advance and added to the Obligations.
 
2.10.  Manner of Borrowing and Payment.
 
(a) Each borrowing of Revolving Advances shall be advanced according to the
applicable Commitment Percentages of Lenders.
 
(b) Each payment (including each prepayment) by Borrower on account of the
principal of and interest on the Revolving Advances, shall be applied to the
Revolving Advances pro rata according to the applicable Commitment Percentages
of Lenders.  Each payment by Borrower on account of the principal and interest
on Swing Loans shall be applied to Swing Loans for the account of NCB.  Except
as expressly provided herein, all payments (including prepayments) to be made by
Borrower on account of principal, interest and fees shall be made without set
off or counterclaim and shall be made to Agent on behalf of Lenders to the
Payment Office, in each case on or prior to 12:00 Noon, central time, in Dollars
and in immediately available funds.  Agent shall have the right to apply such
payments against outstanding obligations denominated in either Dollars or
Canadian Dollars, and may effect currency exchange transactions in order to do
so.
 

 
26

--------------------------------------------------------------------------------

 

(c) (i) Making Revolving Credit Advances.  Promptly after receipt by Agent of a
request for a Revolving Advance pursuant to Section 2.2(a), Agent shall notify
Lenders of its receipt of such request specifying the information provided by
Borrower and the apportionment among Lenders of the requested Revolving Advance
as determined by Agent.  Each Lender shall remit the principal amount of each
Revolving Advance to Agent such that Agent is able to, and Agent shall, to the
extent Lenders have made funds available to it for such purpose and subject to
Section 8.2, fund such Revolving Advance to Borrower in U.S. Dollars and
immediately available funds at the Payment Office prior to 12:00 Noon, central
time, on the applicable borrowing date; provided that if any Lender fails to
remit such funds to Agent in a timely manner, Agent may elect in its sole
discretion to fund with its own funds the Revolving Advance of such Lender on
such borrowing date, and such Lender shall be subject to the repayment
obligation in Section 2.10(c)(ii).
 
(ii) Presumptions by Agent.  Unless Agent shall have received notice from a
Lender prior to the proposed date of any Revolving Advance that such Lender will
not make available to Agent such Lender’s Commitment Percentage of such
Revolving Advance, Agent may assume that such Lender has made such share
available on such date in accordance with Section 2.10(c) (i) and may, in
reliance upon such assumption, make available to Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Revolving Advance available to Agent, then the applicable Lender and
Borrower severally agree to pay to Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to Borrower to but excluding the date of payment to
Agent, at (i) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Effective Rate and a rate determined by Agent in accordance
with banking industry rules on interbank compensation, and (ii) in the case of a
payment to be made by Borrower, the interest rate applicable to Revolving
Advances consisting of Base Rate Loans.  If such Lender pays its share of the
applicable Revolving Advance to Agent, then the amount so paid shall constitute
such Lender’s Revolving Advance.  Any payment by Borrower shall be without
prejudice to any claim Borrower may have against a Lender that shall have failed
to make such payment to Agent.
 
(iii) Making Swing Loans.  So long as NCB elects to make Swing Loans, NCB shall,
after receipt by it of a Swing Loan Request pursuant to Section 2.4(b), fund
such Swing Loan to Borrower in immediately available funds at the Payment Office
prior to 3:00 p.m. central time on the borrowing date.
 
(iv) Borrowings to Repay Swing Loans.  NCB may, at its option, exercisable at
any time for any reason whatsoever, demand repayment of the Swing Loans, and
each Lender shall make a Revolving Advance in an amount equal to such Lender’s
Commitment Percentage of the aggregate principal amount of the outstanding Swing
Loans, plus, if NCB so requests, accrued interest thereon, provided that no
Lender shall be obligated in any event to make Revolving Advances in an amount
in excess of its Commitment Percentage times the Maximum Revolving Advance
Amount.  Revolving Advances made pursuant to the preceding sentence shall bear
interest at the interest rate applicable to Revolving Advances consisting of
Base Rate Loans, and shall be deemed to have been properly requested in
accordance with Section 2.2(a) without regard to any of the requirements of that
provision.  NCB shall provide notice to Lenders (which may be telephonic or
written notice by letter, facsimile or electronic
 

 
27

--------------------------------------------------------------------------------

 

transmission) that such Revolving Advances are to be made under this Section
2.10(c)(iv) and of the apportionment among Lenders, and Lenders shall be
unconditionally obligated to fund such Revolving Advances (whether or not the
conditions specified in Section 8.2 are then satisfied) by the time NCB so
requests, which shall not be earlier than 2:00 p.m. central time on the Business
Day next after the date Lenders receive such notice from NCB.  If any such
amount is not transferred to NCB by any Lender on such settlement date, NCB
shall be entitled to recover such amount on demand from such Lender together
with interest thereon as specified in Section 2.1.3.
 
(d) (i) Notwithstanding anything to the contrary contained in Sections 2.10(a)
and (b) hereof, commencing with the first Business Day following the Closing
Date, each borrowing of Revolving Advances shall be advanced by Agent and each
payment by Borrower on account of Revolving Advances shall be applied first to
those Revolving Advances advanced by Agent.  On or before 1:00 p.m., central
time, on each Settlement Date commencing with the first Settlement Date
following the Closing Date, Agent and Lenders shall make certain payments as
follows: (I) if the aggregate amount of new Revolving Advances made by Agent
during the preceding Week (if any) exceeds the aggregate amount of repayments
applied to outstanding Revolving Advances during such preceding Week, then each
Lender shall provide Agent with funds in an amount equal to its applicable
Commitment Percentage of the difference between (w) such Revolving Advances and
(x) such repayments and (II) if the aggregate amount of repayments applied to
outstanding Revolving Advances during such Week exceeds the aggregate amount of
new Revolving Advances made during such Week, then Agent shall provide each
Lender with funds in an amount equal to its applicable Commitment Percentage of
the difference between (y) such repayments and (z) such Revolving Advances.
 
(ii) Each Lender shall be entitled to earn interest at the applicable Contract
Rate  on outstanding Advances which it has funded.
 
(iii) Promptly following each Settlement Date, Agent shall submit to each Lender
a certificate with respect to payments received and Advances made during the
Week immediately preceding such Settlement Date.  Such certificate of Agent
shall be conclusive in the absence of manifest error.
 
(e) If any Lender or Participant (a “Benefited Lender”) shall at any time
receive any payment of all or part of its Advances, or interest thereon, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily
or by set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender’s
Advances, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder, such Benefited Lender shall
purchase for cash from the other Lenders a participation in such portion of each
such other Lender’s Advances, or shall provide such other Lender with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
Collateral or proceeds ratably with each of the other Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.  Each Lender so purchasing a portion of another
Lender’s Advances may exercise all rights of payment (including rights of
set-off) with respect to such portion as fully as if such Lender were the direct
holder of such portion.
 

 
28

--------------------------------------------------------------------------------

 

(f) Unless Agent shall have been notified by telephone, confirmed in writing, by
any Lender that such Lender will not make the amount which would constitute its
applicable Commitment Percentage of the Advances available to Agent, Agent may
(but shall not be obligated to) assume that such Lender shall make such amount
available to Agent on the next Settlement Date and, in reliance upon such
assumption, make available to Borrower a corresponding amount.  Agent will
promptly notify Borrower of its receipt of any such notice from a Lender.  If
such amount is made available to Agent on a date after such next Settlement
Date, such Lender shall pay to Agent on demand an amount equal to the product of
(i) the daily average Federal Funds Rate (computed on the basis of a year of 360
days) during such period as quoted by Agent, times (ii) such amount, times (iii)
the number of days from and including such Settlement Date to the date on which
such amount becomes immediately available to Agent.  A certificate of Agent
submitted to any Lender with respect to any amounts owing under this paragraph
(e) shall be conclusive, in the absence of manifest error.  If such amount is
not in fact made available to Agent by such Lender within three (3) Business
Days after such Settlement Date, Agent shall be entitled to recover such an
amount, with interest thereon at the rate per annum then applicable to such
Revolving Advances hereunder, on demand from Borrower; provided, however, that
Agent’s right to such recovery shall not prejudice or otherwise adversely affect
Borrower’s rights (if any) against such Lender.
 
2.11.  Mandatory Prepayments.
 
(a) Subject to Section 4.3(b) hereof, when Borrower sells or otherwise disposes
of any Collateral other than (i) Inventory in the Ordinary Course of Business,
Borrower shall repay the Advances, subject to the right to reborrow hereunder,
in an amount equal to the net cash proceeds of such sale (i.e., gross proceeds
less the reasonable costs of such sales or other dispositions less any holdbacks
or escrowed funds less any outstanding Indebtedness secured by a Permitted
Encumbrance on such Collateral and required to be paid in connection with such
sale or disposition) or (ii) the sale of Equipment which is subsequently
replaced in accordance with Section 4.3, Borrower shall repay the Advances in an
amount equal to the net cash proceeds of such sale, in each case, such
repayments to be made promptly but in no event more than one (1) Business Day
following receipt of such net cash proceeds, and until the date of payment, such
proceeds shall be held in trust for Agent.  The foregoing shall not be deemed to
be implied consent to any such sale otherwise prohibited by the terms and
conditions hereof.  Repayments under this paragraph (a) shall be applied, to the
outstanding principal balance of the Revolving Advances and Swing Loans (in the
order determined by Agent), provided that, after the occurrence and during the
continuance of an Event of Default, such repayments shall be applied to the
Advances and the other Obligations in such order as Agent may determine in its
sole discretion.
 
(b) Upon either (i) the issuance and/or incurrence of any Indebtedness for
borrowed money (other than Indebtedness permitted in accordance with the
provisions of Section 7.8) by Borrower or (ii) the issuance of any additional
Equity Interests (other than Equity Interests issued to employees, officers or
directors of Borrower) or receipt of any additional capital contributions by
Borrower (not including any contributions made in the form of equity for the
purposes of funding Capital Expenditures by Borrower), Borrower shall repay the
Advances, subject to the right to reborrow hereunder, in an amount equal to the
net cash proceeds of such issuance, incurrence and/or capital contribution
(i.e., gross proceeds less the reasonable costs of
 

 
29

--------------------------------------------------------------------------------

 

such issuance, incurrence and/or capital contribution), such repayments to be
made promptly but in no event more than one (1) Business Day following receipt
of such net proceeds, and until the date of payment, such proceeds shall be held
in trust for Agent pursuant to an express trust hereby, separate and segregated
from all other funds, assets and property of Borrower.  The foregoing shall not
be deemed to be implied consent to any such issuance and/or incurrence of
Indebtedness or issuance of additional Equity Interests otherwise prohibited by
the terms and conditions hereof (to the extent, if any, of any such prohibition
contained herein).
 
(c) Upon (i) payment by any insurer of any proceeds under any insurance policy
of Borrower in respect of any destruction, damage or other casualty event with
respect to any property or assets of Borrower or (ii) payment of any award in
respect of any exercise of eminent domain, condemnation or other taking by any
Governmental Body with respect to any property or assets of Borrower, Borrower
shall repay the Advances as and to the extent required by Section 4.11 below.
 
2.12.  Use of Proceeds.
 
Borrower shall apply the proceeds of Advances to provide for its working capital
needs and to make Intercompany Loans.
 
2.13.  Defaulting Lender.
 
(a) Notwithstanding anything to the contrary contained herein, in the event any
Lender (x) has refused (which refusal constitutes a breach by such Lender of its
obligations under this Agreement) to make available its portion of any Advance
or (y) notifies either Agent or Borrower that it does not intend to make
available its portion of any Advance (if the actual refusal would constitute a
breach by such Lender of its obligations under this Agreement) (each, a “Lender
Default”), all rights and obligations hereunder of such Lender (a “Defaulting
Lender”) as to which a Lender Default is in effect and of the other parties
hereto shall be modified to the extent of the express provisions of this Section
2.13 while such Lender Default remains in effect.
 
(b) Advances (other than Swing Loans, which shall be advanced by NCB) shall be
incurred pro rata from Lenders (the “Non-Defaulting Lenders”) which are not
Defaulting Lenders based on their respective Commitment Percentages, and no
Commitment Percentage of any Lender or any pro rata share of any Advances
required to be advanced by any Lender shall be increased as a result of such
Lender Default.  Amounts received in respect of principal of any type of
Advances shall be applied to reduce the applicable Advances of each Lender
(other than any Defaulting Lender) pro rata based on the aggregate of the
outstanding Advances of that type of all Lenders at the time of such
application; provided, that, Agent shall not be obligated to transfer to a
Defaulting Lender any payments received by Agent for the Defaulting Lender’s
benefit, nor shall a Defaulting Lender be entitled to the sharing of any
payments hereunder (including any principal, interest or fees).  Amounts payable
to a Defaulting Lender shall instead be paid to or retained by Agent.  Agent may
hold and, in its discretion, re-lend to Borrower the amount of such payments
received or retained by it for the account of such Defaulting Lender.
 

 
30

--------------------------------------------------------------------------------

 

(c) A Defaulting Lender shall not be entitled to give instructions to Agent or
to approve, disapprove, consent to or vote on any matters relating to this
Agreement and the Other Documents.  All amendments, waivers and other
modifications of this Agreement and the Other Documents may be made without
regard to a Defaulting Lender and, for purposes of the definition of “Required
Lenders”, a Defaulting Lender shall be deemed not to be a Lender and not to have
either Advances outstanding or a Commitment Percentage.
 
(d) Other than as expressly set forth in this Section 2.13, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify Agent)
and the other parties hereto shall remain unchanged.  Nothing in this Section
2.13 shall be deemed to release any Defaulting Lender from its obligations under
this Agreement and the Other Documents, shall alter such obligations, shall
operate as a waiver of any default by such Defaulting Lender hereunder, or shall
prejudice any rights which Borrower, Agent or any Lender may have against any
Defaulting Lender as a result of any default by such Defaulting Lender
hereunder.
 
(e) In the event a Defaulting Lender retroactively cures to the satisfaction of
Agent the breach which caused a Lender to become a Defaulting Lender, such
Defaulting Lender shall no longer be a Defaulting Lender and shall be treated as
a Lender under this Agreement.
 
III.  INTEREST AND FEES.
 
3.1.  Interest.
 
(a) Interest on Advances shall be payable in arrears on the first day of each
month with respect to Base Rate Loans and, with respect to Eurodollar Rate
Loans, at the end of each Interest Period.  Interest charges shall be computed
on the actual principal amount of Advances outstanding during the month at a
rate per annum equal to (i) with respect to Revolving Advances, the applicable
Revolving Interest Rate and (ii) with respect to Swing Loans, the rate set forth
in subclause (a) of the definition of Revolving Interest Rate (as applicable,
the “Contract Rate”).  Whenever, subsequent to the date of this Agreement, the
Alternate Base Rate is increased or decreased, the applicable Contract Rate
shall be similarly changed without notice or demand of any kind by an amount
equal to the amount of such change in the Alternate Base Rate during the time
such change or changes remain in effect.  The Eurodollar Rate shall be adjusted
with respect to Eurodollar Rate Loans without notice or demand of any kind on
the effective date of any change in the Reserve Percentage as of such effective
date.  Upon and after the occurrence of an Event of Default, and during the
continuation thereof, at the option of Agent or at the direction of Required
Lenders, the Obligations shall bear interest at the applicable Contract Rate
plus two (2%) percent per annum (as applicable, the “Default Rate”).
 
(b) For the purposes of the Interest Act (Canada) and disclosure thereunder,
whenever any interest or any fee to be paid hereunder or in connection herewith
is to be calculated on the basis of a 360-day year, the yearly rate of interest
to which the rate used in such calculation is equivalent is the rate so used
multiplied by the actual number of days in the calendar year in which the same
is to be ascertained and divided by 360.  The rates of interest under this
Agreement are nominal rates, and not effective rates or yields.  The principle
of deemed reinvestment of interest does not apply to any interest calculation
under this Agreement.
 

 
31

--------------------------------------------------------------------------------

 

(c) Any provision of this Agreement that would oblige Borrower to pay any fine,
penalty or rate of interest on any arrears of principal or interest secured by a
mortgage on real property or hypothec on immovables that has the effect of
increasing the charge on arrears beyond the rate of interest payable on
principal money not in arrears shall not apply to Borrower, which shall be
required to pay interest on money in arrears at the same rate of interest
payable on principal money not in arrears.
 
(d) If any provision of this Agreement would oblige Borrower to make any payment
of interest or other amount payable to any Lender in an amount or calculated at
a rate which would be prohibited by law or would result in a receipt by that
Lender of “interest” at a “criminal rate” (as such terms are construed under the
Criminal Code (Canada)), then, notwithstanding such provision, such amount or
rate shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by applicable law or so result in a receipt by that Lender of
“interest” at a “criminal rate”, such adjustment to be effected, to the extent
necessary (but only to the extent necessary), as follows:
 
(i) first, by reducing the amount or rate of interest; and
 
(ii) thereafter, by reducing any fees, commissions, costs, expenses, premiums
and other amounts required to be paid which would constitute interest for
purposes of section 347 of the Criminal Code (Canada).
 
3.2.  Facility Fee.  If, for any calendar quarter during the Term, the average
daily unpaid balance of the Revolving Advances (and for purposes of this
calculation, all Swing Loans advanced by NCB shall be treated as Revolving
Advances) for each day of such calendar quarter does not equal the Maximum
Revolving Advance Amount, then Borrower shall pay to Agent for the ratable
benefit of Lenders a fee at a rate equal to one-half of one percent (.50%) per
annum on the amount by which the Maximum Revolving Advance Amount exceeds such
average daily unpaid balance of Revolving Advances.  Such fee shall be payable
to Agent in arrears on the first day of each calendar quarter with respect to
the previous calendar quarter.
 
3.3.  Fees.
 
(a) Borrower shall pay the closing fee to the Agent in the amount of $37,500 on
the Closing Date.
 
(b) Agent may, in its Permitted Discretion, exercised in a commercially
reasonable manner, at any time after the Closing Date, engage the services of an
independent appraisal firm or firms of reputable standing, satisfactory to
Agent, for the purpose of appraising the then current values of Borrower’s
Inventory. Absent the occurrence and continuance of an Event of Default at such
time, Agent shall consult with Borrower as to the identity of any such
firm.  All of the fees and out-of-pocket costs and expense of any such firm
(collectively, “appraisal amounts”) shall be paid for when due, in full and
without off-set, by Borrower.  In the event the value of Borrower’s Inventory,
as so determined pursuant to such appraisal, is less than anticipated by Agent
or Lenders, such that the Revolving Advances against Eligible Inventory, are in
fact in excess of such Advances permitted hereunder, then, promptly upon Agent’s
written
 

 
32

--------------------------------------------------------------------------------

 
 
demand for same, Borrower shall make mandatory prepayments of the then
outstanding Revolving Advances made against such Eligible Inventory so as to
eliminate the excess Advances, provided that, so long as no Default or Event of
Default has occurred hereunder, Agent shall not charge Borrower for more than
(i) two such examinations in the first year from the Closing Date and (ii) one
such examination in each year thereafter.
 
3.4.  Computation of Interest and Fees.  Interest and fees hereunder shall be
computed on the basis of a year of 360 days and for the actual number of days
elapsed.  If any payment to be made hereunder becomes due and payable on a day
other than a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and interest thereon shall be payable at the applicable
Contract Rate during such extension.
 
3.5.  Maximum Charges.  In no event whatsoever shall interest and other charges
charged hereunder exceed the highest rate permissible under law. In the event
interest and other charges as computed hereunder would otherwise exceed the
highest rate permitted under law, such excess amount shall be first applied to
any unpaid principal balance owed by Borrower, and if the then remaining excess
amount is greater than the previously unpaid principal balance, Lenders shall
promptly refund such excess amount to Borrower and the provisions hereof shall
be deemed amended to provide for such permissible rate.
 
3.6.  Increased Costs.  In the event that any Applicable Law or any change
therein or in the interpretation or application thereof, or compliance by any
Lender (for purposes of this Section 3.6, the term “Lender” shall include Agent
or any Lender and any corporation or bank controlling Agent or any Lender) and
the office or branch where Agent or any Lender (as so defined) makes or
maintains any Eurodollar Rate Loans with any request or directive (whether or
not having the force of law) from any central bank or other financial, monetary
or other authority, shall:
 
(a) subject Agent or any Lender to any tax of any kind whatsoever with respect
to this Agreement or any Other Document or change the basis of taxation of
payments to Agent or any Lender of principal, fees, interest or any other amount
payable hereunder or under any Other Documents (except for changes in the rate
of tax on the overall net income of Agent or any Lender by the jurisdiction in
which it maintains its principal office);
 
(b) impose, modify or hold applicable any reserve, special deposit, assessment
or similar requirement against assets held by, or deposits in or for the account
of, advances or loans by, or other credit extended by, any office of Agent or
any Lender, including pursuant to Regulation D of the Board of Governors of the
Federal Reserve System; or
 
(c) impose on Agent or any Lender or the London interbank Eurodollar market any
other condition with respect to this Agreement or any Other Document;
 
                 and the result of any of the foregoing is to increase the cost
to Agent or any Lender of making, renewing or maintaining its Advances hereunder
by an amount that Agent or such Lender deems to be material or to reduce the
amount of any payment (whether of principal, interest or otherwise) in respect
of any of the Advances by an amount that Agent or such Lender deems to be
material, then, in any case Borrower shall promptly pay Agent or such Lender,
upon
 
 
 
33

--------------------------------------------------------------------------------

 

its demand, such additional amount as will compensate Agent or such Lender for
such additional cost or such reduction, as the case may be, provided that the
foregoing shall not apply to increased costs which are reflected in the
Eurodollar Rate, as the case may be.  Agent or such Lender shall certify the
amount of such additional cost or reduced amount to Borrower, and such
certification shall be conclusive absent manifest error.
 
3.7.  Basis For Determining Interest Rate Inadequate or Unfair.  In the event
that Agent or any Lender shall have determined that:
 
(a) reasonable means do not exist for ascertaining the Eurodollar Rate
applicable pursuant to Section 2.2 hereof for any Interest Period; or
 
(b) Dollar deposits in the relevant amount and for the relevant maturity are not
available in the London interbank Eurodollar market, with respect to an
outstanding Eurodollar Rate Loan, a proposed Eurodollar Rate Loan, or a proposed
conversion of a Base Rate Loan into a Eurodollar Rate Loan,
 
then Agent shall give Borrower prompt written, telephonic or telegraphic notice
of such determination.  If such notice is given, (i) any such requested
Eurodollar Rate Loan shall be made as a Base Rate Loan, unless Borrower shall
notify Agent no later than 10:00 a.m. (Toronto time) two (2) Business Days prior
to the date of such proposed borrowing, that its request for such borrowing
shall be cancelled or made as an unaffected type of Eurodollar Rate Loan, (ii)
any Base Rate Loan or Eurodollar Rate Loan which was to have been converted to
an affected type of Eurodollar Rate Loan shall be continued as or converted into
a Base Rate Loan, or, if Borrower shall notify Agent, no later than 10:00 a.m.
(Toronto time) two (2) Business Days prior to the proposed conversion, shall be
maintained as an unaffected type of Eurodollar Rate Loan, and (iii) any
outstanding affected Eurodollar Rate Loans shall be converted into a Base Rate
Loan, or, if Borrower shall notify Agent, no later than 10:00 a.m. (Toronto
time) two (2) Business Days prior to the last Business Day of the then current
Interest Period applicable to such affected Eurodollar Rate Loan, shall be
converted into an unaffected type of Eurodollar Rate Loan, on the last Business
Day of the then current Interest Period for such affected Eurodollar Rate
Loans.  Until such notice has been withdrawn, Lenders shall have no obligation
to make an affected type of Eurodollar Rate Loan or maintain outstanding
affected Eurodollar Rate Loans and Borrower shall not have the right to convert
a Base Rate Loan or an unaffected type of Eurodollar Rate Loan into an affected
type of Eurodollar Rate Loan.
 
3.8.  Capital Adequacy.
 
(a) In the event that Agent or any Lender shall have determined that any
Applicable Law or guideline regarding capital adequacy, or any change therein,
or any change in the interpretation or administration thereof by any
Governmental Body, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by Agent or any Lender
(for purposes of this Section 3.8, the term “Lender” shall include Agent or any
Lender and any corporation or bank controlling Agent or any Lender) and the
office or branch where Agent or any Lender (as so defined) makes or maintains
any Eurodollar Rate Loans with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of
 

 
34

--------------------------------------------------------------------------------

 

reducing the rate of return on Agent or any Lender’s capital as a consequence of
its obligations hereunder to a level below that which Agent or such Lender could
have achieved but for such adoption, change or compliance (taking into
consideration Agent’s and each Lender’s policies with respect to capital
adequacy) by an amount deemed by Agent or any Lender to be material, then, from
time to time, Borrower shall pay upon demand to Agent or such Lender such
additional amount or amounts as will compensate Agent or such Lender for such
reduction.  In determining such amount or amounts, Agent or such Lender may use
any reasonable averaging or attribution methods.  The protection of this Section
3.8 shall be available to Agent and each Lender regardless of any possible
contention of invalidity or inapplicability with respect to the Applicable Law
or condition; provided, however, that Agent and Lenders shall demonstrate to
Borrower that they have availed themselves of such protections with regard to
their respective other similarly situated Borrower.
 
(b) A certificate of Agent or such Lender setting forth such amount or amounts
as shall be necessary to compensate Agent or such Lender with respect to Section
3.8(a) hereof when delivered to Borrower shall be conclusive absent manifest
error.
 
3.9.  Gross Up for Taxes.  If Borrower shall be required by Applicable Law to
withhold or deduct any taxes from or in respect of any sum payable under this
Agreement or any of the Other Documents to Agent, or any Lender, assignee of any
Lender, or Participant (each, individually, a “Payee” and collectively, the
“Payees”), (a) the sum payable to such Payee or Payees, as the case may be,
shall be increased as may be necessary so that, after making all required
withholding or deductions, the applicable Payee or Payees receives an amount
equal to the sum it would have received had no such withholding or deductions
been made (the “Gross-Up Payment”), (b) Borrower shall make such withholding or
deductions, and (c) Borrower shall pay the full amount withheld or deducted to
the relevant taxation authority or other authority in accordance with Applicable
Law.  Notwithstanding the foregoing, no Borrower shall be obligated to make any
portion of the Gross-Up Payment that is attributable to any withholding or
deductions that would not have been paid or claimed had the applicable Payee or
Payees properly claimed a complete exemption with respect thereto pursuant to
this Section 3.9.  Any Payee that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which the Borrower is
located or any treaty to which such jurisdiction is a party with respect to
payments hereunder, shall deliver to the Borrower such properly completed and
executed documentation, if any, prescribed by applicable law or treaty as will
permit such payments to be made without withholding or at a reduced rate, and if
any Payee receives or is granted any tax credit or deduction which in its
reasonable judgment is allocable to a Gross-Up Payment, such Payee shall pay to
the Borrower the amount of such credit or deduction to the extent it will leave
the Payee in no worse position than it would have been if the Borrower had not
been required to make the Gross-Up Payment.  Nothing contained herein shall
interfere with the right of any Payee to arrange its tax affairs in whatever
manner it deems appropriate or to claim relief from a tax liability in priority
to any other credit or deduction available to it.
 

 
35

--------------------------------------------------------------------------------

 
 
IV.  COLLATERAL:  GENERAL TERMS
 
4.1.  Security Interest in the Collateral.
 
(a) To secure the prompt payment and performance to Agent and each Lender of the
Obligations, Borrower hereby assigns, pledges and grants to Agent for its
benefit and for the ratable benefit of each Lender a continuing security
interest in and to and Lien on all of its Collateral, whether now owned or
existing or hereafter acquired or arising and wheresoever located.  Borrower
shall mark its books and records as may be necessary or appropriate to evidence,
protect and perfect Agent’s security interest and shall cause its financial
statements to reflect such security interest.  Borrower shall promptly provide
Agent with written notice of all commercial tort claims, such notice to contain
the case title together with the applicable court and a brief description of the
claim(s).  Upon delivery of each such notice, Borrower shall be deemed to hereby
grant to Agent a security interest and lien in and to such commercial tort
claims and all proceeds thereof.
 
(b) Borrower confirms that value has been given by Agent to Borrower, that
Borrower has rights in the Collateral existing at the date of this Agreement and
that Borrower and Agent have not agreed to postpone the time for attachment of
any of the Liens to any of the Collateral.  The Liens will have effect and be
deemed to be effective whether or not the Obligations or any part thereof are
owing or in existence before or after or upon the date of this Agreement.
 
4.2. Perfection of Security Interest.  Borrower shall take all action that may
be necessary or desirable, or that Agent may request, so as at all times to
maintain the validity, perfection, enforceability and priority of Agent’s
security interest in and Lien on the Collateral or to enable Agent to protect,
exercise or enforce its rights hereunder and in the Collateral, including, but
not limited to, (i) immediately discharging all Liens other than Permitted
Encumbrances, (ii) obtaining Lien Waiver Agreements, (iii) delivering to Agent,
endorsed or accompanied by such instruments of assignment as Agent may specify,
and stamping or marking, in such manner as Agent may specify, any and all
chattel paper, instruments, letters of credits and advices thereof and documents
evidencing or forming a part of the Collateral, (iv) entering into warehousing,
lockbox and other custodial arrangements satisfactory to Agent, and (v)
executing and delivering financing statements, control agreements, instruments
of pledge, mortgages, notices and assignments, in each case in form and
substance satisfactory to Agent, relating to the creation, validity, perfection,
maintenance or continuation of Agent’s security interest and Lien under the
PPSA, the Uniform Commercial Code or other Applicable Law.  By its signature
hereto, Borrower hereby authorizes Agent to file against Borrower, one or more
financing, continuation or amendment statements pursuant to the PPSA, the
Uniform Commercial Code in form and substance satisfactory to Agent (which
statements may have a description of collateral which is broader than that set
forth herein).  All charges, expenses and fees Agent may incur in doing any of
the foregoing, and any local taxes relating thereto, shall be charged to
Borrower’s Account as a Revolving Advance of a Base Rate Loan and added to the
Obligations, or, at Agent’s option, shall be paid to Agent for its benefit and
for the ratable benefit of Lenders immediately upon demand.
 
                4.3. Disposition of Collateral.  Borrower will safeguard and
protect all Collateral for Agent’s general account and make no disposition
thereof whether by sale, lease or otherwise except (a) the sale of Inventory in
the Ordinary Course of Business, and (b) the disposition or transfer of obsolete
and worn-out Equipment in the Ordinary Course of Business or Equipment no longer
used or useful in Borrower’s business during any fiscal year having an aggregate
fair

 
36

--------------------------------------------------------------------------------

 

market value of not more than $250,000 and only to the extent that (i) the net
proceeds of any such disposition of Equipment are either (i) used to acquire
replacement Equipment which is subject to Agent’s security interest subject to
any other Permitted Encumbrance, (ii) remitted to any holder of a Permitted
Encumbrance on such Equipment to the extent of such Person’s prior Lien on such
Equipment, or (iii) remitted to Agent to the extent required under Section 2.11
to be applied pursuant to Section 2.11.
 
4.4.  Preservation of Collateral.  In addition to the rights and remedies set
forth in Section 11.1 hereof, Agent: (a) may at any time take such steps as
Agent deems necessary in its Permitted Discretion to protect Agent’s interest in
and to preserve the Collateral, including the hiring of such security guards or
the placing of other security protection measures as Agent may deem appropriate;
(b) may employ and maintain at any of Borrower’s premises a custodian who shall
have full authority to do all acts necessary to protect Agent’s interests in the
Collateral; (c) may lease warehouse facilities to which Agent may move all or
part of the Collateral; (d) may use Borrower’s owned or leased lifts, hoists,
trucks and other facilities or equipment for handling or removing the
Collateral; and (e) shall have, and is hereby granted, a right of ingress and
egress to the places where the Collateral is located, and may proceed over and
through any of Borrower’s owned or leased property.  Borrower shall cooperate
fully with all of Agent’s efforts to preserve the Collateral and will take such
actions to preserve the Collateral as Agent may direct.  All of Agent’s expenses
of preserving the Collateral, including any expenses relating to the bonding of
a custodian, shall be charged to Borrower’s Account as a Revolving Advance and
added to the Obligations.
 
4.5.  Ownership of Collateral.
 
(a) With respect to the Collateral, at the time the Collateral becomes subject
to Agent’s security interest:  (i) Borrower shall be the sole owner of and fully
authorized and able to sell, transfer, pledge and/or grant a security interest
in each and every item of the its respective Collateral to Agent; and, except
for Permitted Encumbrances the Collateral shall be free and clear of all Liens
and encumbrances whatsoever; (ii) each document and agreement executed by
Borrower or delivered to Agent or any Lender in connection with this Agreement
shall be true and correct in all respects; (iii) all signatures and endorsements
of Borrower that appear on such documents and agreements shall be genuine and
Borrower shall have full capacity to execute same; and (iv) Borrower’s Equipment
and Inventory shall be located as set forth on Schedule 4.5 and shall not be
removed from such location(s) without the prior written consent of Agent except
with respect to the sale of Inventory in the Ordinary Course of Business and
Equipment to the extent permitted in Section 4.3 hereof.
 
(b) (i) There is no location at which Borrower has any Inventory (except for
Inventory in transit) other than those locations listed on Schedule 4.5; (ii)
Schedule 4.5 hereto contains a correct and complete list, as of the Closing
Date, of the legal names and addresses of each warehouse at which Inventory of
Borrower is stored; none of the receipts received by Borrower from any warehouse
states that the goods covered thereby are to be delivered to bearer or to the
order of a named Person or to a named Person and such named Person’s assigns;
(iii) Schedule 4.5 hereto sets forth a correct and complete list as of the
Closing Date of (A) each place of business of Borrower and (B) the chief
executive office of Borrower; and (iv) Schedule 4.5 hereto sets forth a correct
and complete list as of the Closing Date of the location, by province
 

 
37

--------------------------------------------------------------------------------

 

 and street address, of all Real Property owned or leased by Borrower, together
with the names and addresses of any landlords.
 
4.6.  Defense of Agent’s and Lenders’ Interests.  Until (a) payment and
performance in full of all of the Obligations (other than indemnification
obligations for which no claim has been made) and (b) termination of this
Agreement, Agent’s interests in the Collateral shall continue in full force and
effect.  During such period the Borrower shall not, without Agent’s prior
written consent, pledge, sell (except Inventory in the Ordinary Course of
Business and other Collateral to the extent permitted in Section 4.3 hereof),
assign, transfer, create or suffer to exist a Lien upon or encumber or allow or
suffer to be encumbered in any way except for Permitted Encumbrances, any part
of the Collateral.  Borrower shall defend Agent’s interests in the Collateral
against any and all Persons whatsoever.  At any time following demand by Agent
for payment of all Obligations, Agent shall have the right to take possession of
the indicia of the Collateral and the Collateral in whatever physical form
contained, including:  labels, stationery, documents, instruments and
advertising materials.  If Agent exercises this right to take possession of the
Collateral, Borrower shall, upon demand, assemble it in the best manner possible
and make it available to Agent at a place reasonably convenient to Agent.  In
addition, with respect to all Collateral, Agent and Lenders shall be entitled to
all of the rights and remedies set forth herein and further provided by the
PPSA, the Uniform Commercial Code or other Applicable Law.  Borrower shall, and
Agent may, at its option, instruct all suppliers, carriers, forwarders,
warehousers or others receiving or holding cash, checks, Inventory, documents or
instruments in which Agent holds a security interest to deliver same to Agent
and/or subject to Agent’s order and if they shall come into Borrower’s
possession, they, and each of them, shall be held by Borrower in trust as
Agent’s trustee, and Borrower will immediately deliver them to Agent in their
original form together with any necessary endorsement.
 
4.7.  Books and Records.  Borrower shall: (a) keep proper books of record and
account in which full, true and correct entries will be made of all dealings or
transactions of or in relation to its business and affairs; (b) set up on its
books accruals with respect to all taxes, assessments, charges, levies and
claims; and (c) on a reasonably current basis set up on its books, from its
earnings, allowances against doubtful Receivables, advances and investments and
all other proper accruals (including by reason of enumeration, accruals for
premiums, if any, due on required payments and accruals for depreciation,
obsolescence, or amortization of properties), which should be set aside from
such earnings in connection with its business.  All determinations pursuant to
this subsection shall be made in accordance with, or as required by, GAAP
consistently applied in the opinion of such independent public accountant as
shall then be regularly engaged by Borrower.
 
4.8.  Financial Disclosure.  Borrower hereby irrevocably authorizes and directs
all accountants and auditors employed by Borrower at any time during the Term to
exhibit and deliver to Agent and each Lender copies of any of Borrower’s
financial statements, trial balances or other accounting records of any sort in
the accountant’s or auditor’s possession, and to disclose to Agent and each
Lender any information such accountants may have concerning Borrower’s financial
status and business operations.  Borrower hereby authorizes all Governmental
Bodies to furnish to Agent and each Lender copies of reports or examinations
relating to Borrower, whether made by Borrower or otherwise; however, Agent and
each Lender
 

 
38

--------------------------------------------------------------------------------

 

will attempt to obtain such information or materials directly from Borrower
prior to obtaining such information or materials from such accountants or
Governmental Bodies.
 
4.9.  Compliance with Laws.  Borrower shall comply with all Applicable Laws with
respect to the Collateral or any part thereof or to the operation of Borrower’s
business the non-compliance with which could reasonably be expected to have a
Material Adverse Effect.  Borrower may, however, contest or dispute any
Applicable Laws in any reasonable manner, provided that any related Lien is
inchoate or stayed and sufficient reserves are established to the reasonable
satisfaction of Agent to protect Agent’s Lien on or security interest in the
Collateral.
 
4.10.  Inspection of Premises.  At all reasonable times and so long as no Event
of Default has occurred and is continuing, upon contemporaneous notice to
Borrower, Agent and each Lender shall have full access to and the right to
audit, check, inspect and make abstracts and copies from Borrower’s books,
records, audits, correspondence and all other papers relating to the Collateral
and the operation of Borrower’s business.  Subject to the foregoing, Agent, any
Lender and their agents may enter upon any premises of Borrower at any time
during business hours and at any other reasonable time, and from time to time,
for the purpose of inspecting the Collateral and any and all records pertaining
thereto and the operation of Borrower’s business; provided, that Agent shall use
its best efforts to conduct such inspections in a manner that will not interfere
with Borrower’s continued operations and no Lender shall have the independent
right to enter the premises of Borrower without Agent.
 
4.11.  Insurance.  The assets and properties of Borrower at all times shall be
maintained in accordance with the requirements of all insurance carriers which
provide insurance with respect to the assets and properties of Borrower so that
such insurance shall remain in full force and effect.  Borrower shall bear the
full risk of any loss of any nature whatsoever with respect to the
Collateral.  At Borrower’s own cost and expense in amounts and with carriers
acceptable to Agent, Borrower shall: (a) keep all its insurable properties and
properties in which Borrower has an interest insured against the hazards of
fire, flood, sprinkler leakage, those hazards covered by “all-risk” coverage
insurance and such other hazards, and for such amounts, as is customary in the
case of companies engaged in businesses similar to Borrower’s including business
interruption insurance; (b) maintain crime and fiduciary liability insurance in
such amounts as is customary in the case of companies engaged in businesses
similar to Borrower insuring against larceny, embezzlement or other criminal
misappropriation of insured’s officers and employees who may either singly or
jointly with others at any time have access to the assets or funds of Borrower
either directly or through authority to draw upon such funds or to direct
generally the disposition of such assets; (c) maintain public and product
liability insurance against claims for personal injury, death or property damage
suffered by others; (d) maintain all such worker’s compensation or similar
insurance as may be required under the laws of any state or jurisdiction in
which Borrower is engaged in business; (e) furnish Agent with (i) evidence of
the maintenance of such policies by the renewal thereof at least fifteen (15)
days before any expiration date, and (ii) appropriate loss payable endorsements
in form and substance satisfactory to Agent, naming Agent as a loss payee as its
interests may appear with respect to all insurance coverage referred to in
clause (a) above, and as an additional insured with respect to all insurance
coverage referred to in clause (c) above, and providing (A) that all proceeds
under all insurance coverage referred to in clause (a) above shall be payable to
Agent, (B) no such insurance shall be affected by any act or neglect of the
insured or owner of the property
 

 
39

--------------------------------------------------------------------------------

 
 
described in such policy. Borrower shall not cancel, amend or terminate such
policy and loss payable clauses referred to in clause (e) above unless at least
thirty (30) days’ prior written notice is given to Agent.  In the event of any
loss under all insurance coverage referred to in clause (a) above, the carriers
named therein hereby are directed by Agent and the Borrower to make payment for
such loss to Agent and not to Borrower and Agent jointly.  If any insurance
losses are paid by check, draft or other instrument payable to Borrower and
Agent jointly, Agent may endorse Borrower’s name thereon and do such other
things as Agent may deem advisable to reduce the same to cash.  Agent is hereby
authorized to adjust and compromise claims under insurance coverage referred to
in clauses (a), and (b) above; provided however, that so long as no Default or
Event of Default has occurred or is continuing, Borrower shall have the right to
adjust and compromise claims in amounts less than $250,000.  All loss recoveries
upon any such insurance shall be applied to the Obligations, in such order as
Agent in its sole discretion shall determine.  Any surplus shall be paid by
Agent to Borrower or applied as may be otherwise required by law.  Any
deficiency thereon shall be paid by Borrower to Agent, on demand.
 
4.12.  Failure to Pay Insurance.  If Borrower fails to obtain insurance as
hereinabove provided, or to keep the same in force, Agent, if Agent so elects,
may obtain such insurance and pay the premium therefor on behalf of Borrower,
and charge Borrower’s Account therefor as a Revolving Advance of a Base Rate
Loan and such expenses so paid shall be part of the Obligations.
 
4.13.  Payment of Taxes.  Except to the extent such charges are Properly
Contested, Borrower will pay, when due, all taxes, assessments and other Charges
lawfully levied or assessed upon Borrower or any of the Collateral including
real and personal property taxes, assessments and charges and all franchise,
income, employment, social security benefits, withholding, and sales taxes.  If
any tax by any Governmental Body is or may be imposed on or as a result of any
transaction between Borrower and Agent or any Lender which Agent or any Lender
may be required to withhold or pay or if any taxes, assessments, or other
Charges remain unpaid after the date fixed for their payment, or if any claim
shall be made which, in Agent’s or any Lender’s opinion, may possibly create a
valid Lien on the Collateral, Agent may without notice to Borrower pay the
taxes, assessments or other Charges and Borrower hereby indemnifies and holds
Agent and each Lender harmless in respect thereof.  Agent will not pay any
taxes, assessments or Charges to the extent that Borrower has Properly Contested
such charges.  The amount of any payment by Agent under this Section 4.13 shall
be charged to Borrower’s Account as a Revolving Advance of a Base Rate Loan and
added to the Obligations and, until Borrower shall furnish Agent with an
indemnity therefor (or supply Agent with evidence satisfactory to Agent that due
provision for the payment thereof has been made), Agent may hold without
interest any balance standing to Borrower’s credit and Agent shall retain its
security interest in and Lien on any and all Collateral held by Agent.
 
4.14.  Payment of Leasehold Obligations.  Borrower shall at all times pay, when
and as due, its rental obligations under all leases under which it is a tenant,
and shall otherwise comply, in all material respects, with all other terms of
such leases and keep them in full force and effect and, at Agent’s request will
provide evidence of having done so; provided, that the foregoing will not apply
to any leases Borrower have for reasonable business purposes elected to
terminate early and from which Borrower have removed Collateral to another
location otherwise in compliance herewith.
 

 
40

--------------------------------------------------------------------------------

 
 
                 4.15.  Receivables.
 
(a) Nature of Receivables.  Each of the Receivables shall be a bona fide and
valid account representing a bona fide indebtedness incurred by the Customer
therein named, for a fixed sum as set forth in the invoice relating thereto
(provided immaterial or unintentional invoice errors shall not be deemed to be a
breach hereof) with respect to an absolute sale or lease and delivery of goods
upon stated terms of Borrower, or work, labor or services theretofore rendered
by Borrower as of the date each Receivable is created.  Same shall be due and
owing in accordance with the Borrower’s standard terms of sale without dispute,
setoff or counterclaim except as may be stated on the accounts receivable
schedules delivered by Borrower to Agent.
 
(b) Solvency of Customers.  Each Customer, to the best of Borrower’s knowledge,
as of the date each Receivable is created, is and will be solvent and able to
pay all Receivables on which the Customer is obligated in full when due or with
respect to such Customers of Borrower who are not to Borrower’s knowledge
solvent Borrower has set up on its books and in its financial records bad debt
reserves adequate to cover such Receivables.
 
(c) Location of Borrower.  Borrower’s chief executive office is located at the
office identified on Schedule 4.15 attached hereto.  Until written notice is
given to Agent by Borrower of any other office at which Borrower keeps its
records pertaining to Receivables, all such records shall be kept at such
executive office.
 
(d) Collection of Receivables.  Except as permitted in Section 4.15(g) hereof,
until Borrower’s authority to do so is terminated by Agent (which notice Agent
may give at any time following the occurrence of an Event of Default or a
Default or when Agent in its Permitted Discretion deems it to be in Lenders’
best interest to do so), Borrower will, at Borrower’s sole cost and expense, but
on Agent’s behalf and for Agent’s account, collect as Agent’s property and in
trust for Agent all amounts received on Receivables, and shall not commingle
such collections with Borrower’s funds or use the same except to pay
Obligations.  Borrower shall deposit in the Blocked Account or, upon request by
Agent, deliver to Agent, in original form and on the date of receipt thereof,
all checks, drafts, notes, money orders, acceptances, cash and other evidences
of Indebtedness.
 
(e) Notification of Assignment of Receivables.  At any time following the
occurrence of an Event of Default or when Agent in its Permitted Discretion
deems it in Lenders’ best interest to do so, Agent shall have the right to send
notice of the assignment of, and Agent’s security interest in and Lien on, the
Receivables to any and all Customers or any third party in possession of or with
other rights in any of the Collateral.  Thereafter, Agent shall have the sole
right to collect the Receivables, take possession of the Collateral, or
both.  Agent’s actual collection expenses, including, but not limited to,
stationery and postage, telephone and telegraph, secretarial and clerical
expenses and the salaries of any collection personnel used for collection, may
be charged to Borrower’s Account and added to the Obligations.
 
                                (f) Power of Agent to Act on Borrower’s
Behalf.  Agent shall have the right to receive, endorse, assign and/or deliver
in the name of Agent or Borrower any and all checks, drafts and other
instruments for the payment of money relating to the Receivables, and Borrower
hereby waives notice of presentment, protest and non-payment of any instrument
so endorsed.

 
41

--------------------------------------------------------------------------------

 

Borrower hereby constitutes Agent or Agent’s designee as Borrower’s attorney
with power (i) at any time: (A) to endorse Borrower’s name upon any notes,
acceptances, checks, drafts, money orders or other evidences of payment or
Collateral; (B) to sign Borrower’s name on any invoice or bill of lading
relating to any of the Receivables, drafts against Customers, assignments and
verifications of Receivables; (C) to send verifications of Receivables to any
Customer; (D) to sign Borrower’s name on all financing statements or any other
documents or instruments deemed necessary or appropriate by Agent to preserve,
protect, or perfect Agent’s interest in the Collateral and to file same; and
(ii) at any time following the occurrence of a Default or Event of Default: (A)
to demand payment of the Receivables; (B) to enforce payment of the Receivables
by legal proceedings or otherwise; (C) to exercise all of Borrower’s rights and
remedies with respect to the collection of the Receivables and any other
Collateral; (D) to settle, adjust, compromise, extend or renew the Receivables;
(E) to settle, adjust or compromise any legal proceedings brought to collect
Receivables; (F) to prepare, file and sign Borrower’s name on a proof of claim
in bankruptcy or similar document against any Customer; (G) to prepare, file and
sign Borrower’s name on any notice of Lien, assignment or satisfaction of Lien
or similar document in connection with the Receivables; (H) to accept the return
of goods represented by any of the Receivables without notice to or consent by
Borrower, without discharging or in any way affecting Borrower’s liability
hereunder and (I) to do all other acts and things necessary to carry out this
Agreement.  All acts of said attorney or designee are hereby ratified and
approved, and said attorney or designee shall not be liable for any acts of
omission or commission nor for any error of judgment or mistake of fact or of
law, unless done maliciously or with gross (not mere) negligence (as determined
by a court of competent jurisdiction in a final non-appealable judgment); this
power being coupled with an interest is irrevocable while any of the Obligations
remain unpaid.  Agent shall have the right at any time after the occurrence of
an Event of Default change the address for delivery of mail addressed to
Borrower to such address as Agent may designate and to receive, open and dispose
of all mail addressed to Borrower.
 
(g) Establishment of a Lockbox Account, Dominion Account.  All proceeds of
Collateral shall be deposited by Borrower into either (i) a lockbox account,
dominion account or such other “blocked account” (“Blocked Accounts”)
established at a bank or banks (each such bank, a “Blocked Account Bank”)
pursuant to an arrangement with such Blocked Account Bank as may be selected by
Borrower and be acceptable to Agent or (ii) depository accounts (“Depository
Accounts”) established at Agent for the deposit of such proceeds.  Borrower,
Agent and each Blocked Account Bank shall enter into a deposit account control
agreement in form and substance satisfactory to Agent directing such Blocked
Account Bank, upon notice from Agent, to transfer such funds so deposited to
Agent, either to any account maintained by Agent at said Blocked Account Bank or
by wire transfer to appropriate account(s) of Agent.  All funds deposited in
such Blocked Accounts shall immediately become the property of Agent and
Borrower shall obtain the agreement by such Blocked Account Bank to waive any
offset rights against the funds so deposited.  Neither Agent nor any Lender
assumes any responsibility for such blocked account arrangement, including any
claim of accord and satisfaction or release with respect to deposits accepted by
any Blocked Account Bank thereunder.  All deposit accounts and investment
accounts of Borrower are set forth on Schedule 4.15(g).  Notwithstanding
anything to the contrary set forth in this Section 4.15(g), Borrower shall be
permitted to deposit checks or other payments received at Borrower’s locations
in the Ordinary Course of Business in deposit accounts which may not be subject
to a blocked account or similar agreements; provided that, at
 

 
42

--------------------------------------------------------------------------------

 

no time shall Borrower have more than $50,000 in the aggregate in all such
accounts which are not Blocked Accounts or Depository Accounts.
 
(h) Adjustments.  Borrower will not, without Agent’s consent, compromise or
adjust any material amount of the Receivables (or extend the time for payment
thereof) or accept any material returns of merchandise or grant any additional
discounts, allowances or credits thereon except for those compromises,
adjustments, returns, discounts, credits and allowances as granted in the
Ordinary Course of Business of Borrower.
 
4.16.  Intentionally Omitted
 
4.17.  Maintenance of Equipment.  The Equipment shall be maintained in good
operating condition and repair (reasonable wear and tear excepted) and all
necessary replacements of and repairs thereto shall be made so that the value
and operating efficiency of the Equipment shall be maintained and
preserved.  Borrower shall not use or operate the Equipment in violation of any
law, statute, ordinance, code, rule or regulation the violation of which would
reasonably be expected to have a Material Adverse Effect.  Borrower shall have
the right to sell Equipment to the extent set forth in Section 4.3 hereof.
 
4.18.  Exculpation of Liability.  Nothing herein contained shall be construed to
constitute Agent or any Lender as Borrower’s agent for any purpose whatsoever,
nor shall Agent or any Lender be responsible or liable for any shortage,
discrepancy, damage, loss or destruction of any part of the Collateral wherever
the same may be located and regardless of the cause thereof.  Neither Agent nor
any Lender, whether by anything herein or in any assignment or otherwise, assume
any of Borrower’s obligations under any contract or agreement assigned to Agent
or such Lender, and neither Agent nor any Lender shall be responsible in any way
for the performance by Borrower of any of the terms and conditions thereof.
 
4.19.  Environmental Matters.
 
(a) Borrower shall ensure that the Real Property and all operations and
businesses conducted thereon remains in material compliance with all
Environmental Laws and shall not place or permit to be placed any Hazardous
Substances on any Real Property except as permitted by Applicable Law or
appropriate governmental authorities.
 
(b) Borrower shall maintain procedures to assure and monitor continued material
compliance with all applicable Environmental Laws which procedures shall include
periodic reviews of such compliance.
 
(c) Borrower shall (i) employ in connection with the use of the Real Property
appropriate technology necessary to maintain compliance with any applicable
Environmental Laws and (ii) dispose of any and all Hazardous Waste generated at
the Real Property only at facilities and with carriers that maintain valid
permits under any applicable Environmental Laws.  Borrower shall use its best
efforts to obtain certificates of disposal, such as hazardous waste manifest
receipts, from all treatment, transport, storage or disposal facilities or
operators employed by Borrower in connection with the transport or disposal of
any Hazardous Waste generated at the Real Property.
 

 
43

--------------------------------------------------------------------------------

 

(d) In the event Borrower obtains, gives or receives written notice of any
Release or threat of Release of a reportable quantity of any Hazardous
Substances at the Real Property (any such event being hereinafter referred to as
a “Hazardous Discharge”) or receives any written notice of violation, request
for information or notification that it is potentially responsible for
investigation or cleanup of environmental conditions at the Real Property,
demand letter or complaint, order, citation, or other written notice with regard
to any Hazardous Discharge or violation of Environmental Laws affecting the Real
Property or Borrower’s interest therein (any of the foregoing is referred to
herein as an “Environmental Complaint”) from any Person, including any
Governmental Body responsible in whole or in part for environmental matters in
the province in which the Real Property is located (any such person or entity
hereinafter the “Authority”), then Borrower shall, within five (5) Business
Days, give written notice of same to Agent detailing facts and circumstances of
which Borrower is aware giving rise to the Hazardous Discharge or Environmental
Complaint.  Such information is to be provided to allow Agent to protect its
security interest in and Lien on the Real Property and the Collateral and is not
intended to create nor shall it create any obligation upon Agent or any Lender
with respect thereto.
 
(e) Borrower shall promptly forward to Agent copies of any written request for
information, notification of potential liability, demand letter relating to
potential responsibility with respect to the investigation or cleanup of
Hazardous Substances at any other site owned, operated or used by Borrower to
dispose of Hazardous Substances and shall continue to forward copies of
correspondence between Borrower and the Authority regarding such claims to Agent
until the claim is settled.  Borrower shall promptly forward to Agent copies of
all documents and reports concerning a Hazardous Discharge at the Real Property
that Borrower is required to file under any Environmental Laws.  Such
information is to be provided solely to allow Agent to protect Agent’s security
interest in and Lien on the Real Property and the Collateral.
 
(f) Borrower shall respond promptly as required by Environmental Laws to any
Hazardous Discharge or Environmental Complaint and take all necessary action in
order to safeguard the health of any Person and to avoid subjecting the
Collateral or Real Property to any Lien.  If Borrower shall fail to respond
promptly to any Hazardous Discharge or Environmental Complaint or Borrower shall
fail to comply with any of the requirements of any Environmental Laws, Agent on
behalf of Lenders may, but without the obligation to do so, for the sole purpose
of protecting Agent’s interest in the Collateral: (i) give such notices or (ii)
enter onto the Real Property (or authorize third parties to enter onto the Real
Property) and take such actions as Agent (or such third parties as directed by
Agent) deem reasonably necessary or advisable, to clean up, remove, mitigate or
otherwise deal with any such Hazardous Discharge or Environmental
Complaint.  All reasonable costs and expenses incurred by Agent and Lenders (or
such third parties) in the exercise of any such rights, including any sums paid
in connection with any judicial or administrative investigation or proceedings,
fines and penalties, together with interest thereon from the date expended at
the Default Rate for Base Rate Loans constituting Revolving Advances shall be
paid upon demand by Borrower, and until paid shall be added to and become a part
of the Obligations secured by the Liens created by the terms of this Agreement
or any other agreement between Agent, any Lender and Borrower.
 

 
44

--------------------------------------------------------------------------------

 

(g) Promptly upon the written request of Agent from time to time, Borrower shall
provide Agent, at Borrower’s expense, with an environmental site assessment or
environmental audit report prepared by an environmental engineering firm
acceptable in the reasonable opinion of Agent, to assess with a reasonable
degree of certainty the existence of a Hazardous Discharge and the potential
costs in connection with abatement, cleanup and removal of any Hazardous
Substances found on, under, at or within the Real Property.  Unless an Event of
Default has occurred, such requests shall be made no more frequently than once
per year unless Agent reasonably believes that a Hazardous Discharge has
occurred or an Environmental Complaint has been or will be filed.  Any report or
investigation of such Hazardous Discharge proposed and acceptable to an
appropriate Authority that is charged to oversee the clean-up of such Hazardous
Discharge shall be acceptable to Agent.  If such estimates, individually or in
the aggregate, exceed $100,000, Agent shall have the right to require Borrower
to post a bond, letter of credit or other security reasonably satisfactory to
Agent to secure payment of these costs and expenses.
 
(h) Borrower shall defend and indemnify Agent and Lenders and hold Agent,
Lenders and their respective employees, agents, directors and officers harmless
from and against all loss, liability, damage and expense, claims, costs, fines
and penalties, including attorney’s fees, suffered or incurred by Agent or
Lenders under or on account of any Environmental Laws, including the assertion
of any Lien thereunder, with respect to any Hazardous Discharge, the presence of
any Hazardous Substances affecting the Real Property, whether or not the same
originates or emerges from the Real Property or any contiguous real estate,
including any loss of value of the Real Property as a result of the foregoing,
except to the extent such loss, liability, damage, expense claim, cost, fine or
penalty is attributable to any Hazardous Discharge or the presence of any
Hazardous Substances resulting from (i) actions on the part of Agent or any
Lender or (ii) the actions of a third party which occur after the termination of
this Agreement.  Borrower’s obligations under this Section 4.19 shall arise upon
the discovery of the presence of any Hazardous Substances at the Real Property,
whether or not any federal, provincial, or local environmental agency has taken
or threatened any action in connection with the presence of any Hazardous
Substances.  Borrower’s obligation and the indemnifications hereunder shall
survive the termination of this Agreement.
 
(i) For purposes of Section 4.19 and 5.7, all references to Real Property shall
be deemed to include all of Borrower’s right, title and interest in and to its
owned and leased premises.
 
4.20.  Financing Statements.  Except as respects the financing statements filed
by Agent and the financing statements described on Schedule 1.2, no financing
statement covering any of the Collateral or any proceeds thereof is on file in
any public office.
 
4.21.  Security Interest Limitations.  The security interests granted herein
shall not attach to (i) any consumer goods of Borrower, or (ii) the last day of
any real property lease, or any agreement to lease, to which Borrower is now or
becomes a party as lessee, provided that any such last day shall be held in
trust by Borrower for Agent and, on the exercise by Agent of it rights and
remedies hereunder, shall be assigned by Borrower as directed by
Agent.  Notwithstanding Section 4.1 hereof, Agent shall only have a security
interest in, and not a present assignment of, any Canadian trademarks forming
part of the Collateral.
 

 
45

--------------------------------------------------------------------------------

 
 
V. REPRESENTATIONS AND WARRANTIES.
 
Borrower represents and warrants as follows:
 
5.1.  Authority.  Borrower has full power, authority and legal right to enter
into this Agreement and the Other Documents and to perform all its respective
Obligations hereunder and thereunder.  This Agreement and the Other Documents
have been duly executed and delivered by Borrower, and this Agreement and the
Other Documents constitute the legal, valid and binding obligation of Borrower
enforceable in accordance with their terms, except as such enforceability may be
limited by any applicable bankruptcy, insolvency, moratorium or similar laws
affecting creditors’ rights generally.  The execution, delivery and performance
of this Agreement and of the Other Documents (a) are within Borrower’s corporate
or limited liability company powers, as applicable, have been duly authorized by
all necessary corporate or company, action, as applicable are not in
contravention of law or the terms of Borrower’s by-laws, certificate of
incorporation or operating agreement, certificate of formation, as applicable,
or other applicable documents relating to Borrower’s formation or to the conduct
of Borrower’s business or of any material agreement or undertaking to which
Borrower is a party or by which Borrower is bound, (b) will not conflict with or
violate any law or regulation, or any judgment, order or decree of any
Governmental Body, (c) will not require the Consent of any Governmental Body or
any other Person, except those Consents set forth on Schedule 5.1 hereto, all of
which will have been duly obtained, made or compiled prior to the Closing Date
and which are in full force and effect and (d) will not conflict with, nor
result in any breach in any of the provisions of or constitute a default under
or result in the creation of any Lien except Permitted Encumbrances upon any
asset of Borrower under the provisions of any agreement, charter document,
instrument, by-laws or operating agreement or other instrument to which Borrower
is a party or by which it or its property is a party or by which it may be
bound.
 
5.2.  Formation and Qualification.
 
(a) Borrower is duly incorporated or formed, as applicable, and in good standing
under the laws of the jurisdiction listed on Schedule 5.2(a) and is qualified to
do business and is in good standing in the jurisdictions listed on Schedule
5.2(a) which constitute all jurisdictions in which qualification and good
standing are necessary for Borrower to conduct its business and own its property
and where the failure to so qualify could reasonably be expected to have a
Material Adverse Effect on Borrower.  Borrower has delivered to Agent true and
complete copies of its certificate of incorporation and by-laws or certificate
of formation and operating agreement, as applicable, and will promptly notify
Agent of any amendment or changes thereto.
 
(b) Borrower has no Subsidiaries.
 
5.3.  Survival of Representations and Warranties.  All representations and
warranties of Borrower contained in this Agreement and the Other Documents shall
be true at the time of Borrower’s execution of this Agreement and the Other
Documents, and shall survive the execution, delivery and acceptance thereof by
the parties thereto and the closing of the transactions described therein or
related thereto.
 

 
46

--------------------------------------------------------------------------------

 

5.4.  Tax Returns.  Borrower has filed all Canadian federal, provincial, and
local tax returns and other reports each is required by law to file and has paid
all taxes, assessments, fees and other governmental charges that are set out in
such returns and reports as being due and payable.  Canadian federal,
provincial, and local income tax returns of Borrower have been assessed by the
appropriate taxing authorities for all fiscal years prior to and including the
fiscal year ending September 2008.  The provision for taxes on the books of
Borrower is adequate for all years not closed by applicable statutes, and for
taxes accrued to date for its current fiscal year, and no Borrower has any
knowledge of any deficiency or additional assessment in connection therewith not
provided for on its books.
 
5.5.  Intentionally Omitted
 
5.6.  Entity Names.  Borrower has not been known by any other corporate name in
the five years preceding the date hereof and does not sell Inventory under any
other name except as set forth on Schedule 5.6, nor has Borrower been the
surviving corporation or company, as applicable, of a merger or consolidation or
acquired all or substantially all of the assets of any Person during the five
(5) years preceding the date hereof except as set forth on Schedule 5.6.
 
5.7.  Environmental Compliance.
 
(a) Borrower has duly complied with, and its facilities, business, assets,
property, leaseholds, Real Property and Equipment are in compliance in all
material respects with, the provisions of Environmental Laws; there have been no
outstanding citations, notices or orders of non-compliance issued to Borrower or
relating to its business, assets, property, leaseholds or Equipment under any
such laws, rules or regulations.
 
(b) Borrower has been issued all required Canadian federal, provincial, and
local licenses, certificates or permits relating to all applicable Environmental
Laws which are material to the operation of the business.
 
(c) (i) There are no visible signs of releases, spills, discharges, leaks or
disposal (collectively referred to as “Releases”) of Hazardous Substances at,
upon, under or within any Real Property including any premises leased by
Borrower; (ii) there are no underground storage tanks or polychlorinated
biphenyls on the Real Property including any premises leased by Borrower; (iii)
the Real Property including any premises leased by Borrower has never been used
as a treatment, storage or disposal facility of Hazardous Waste; and (iv) no
Hazardous Substances are present on the Real Property including any premises
leased by Borrower, excepting such quantities as are handled in accordance with
all applicable manufacturer’s instructions and governmental regulations and in
proper storage containers and as are necessary for the operation of the
commercial business of Borrower or of its tenants.
 
5.8.  Solvency; No Litigation, Violation, Indebtedness or Default.
 
                 (a) After giving effect to the Transactions, Borrower will be
solvent, able to pay its debts as they mature, will have capital sufficient to
carry on its business and all businesses in which it is about to engage, and (i)
as of the Closing Date, the fair present saleable value of its assets,
calculated on a going concern basis, is in excess of the amount of its
liabilities

 
47

--------------------------------------------------------------------------------

 

and (ii) subsequent to the Closing Date, the fair saleable value of its assets
(calculated on a going concern basis) will be in excess of the amount of its
liabilities.
 
(b) Except as disclosed in Schedule 5.8(b), Borrower does not have (i) any
pending, or to Borrower’s knowledge threatened, litigation, arbitration, actions
or proceedings which would reasonably expected to have a Material Adverse
Effect, and (ii) any liabilities or indebtedness for borrowed money other than
the Obligations.
 
(c) Borrower is not in violation of (i) any applicable statute, law, rule,
regulation or ordinance or (ii) any order of any court, Governmental Body or
arbitration board or tribunal, in each case, in any respect which would
reasonably be expected to have a Material Adverse Effect.
 
5.9.  Patents, Trademarks, Copyrights and Licenses.  All patents, patent
applications, trademarks, trademark applications, service marks, service mark
applications, copyrights, copyright applications, design rights, tradenames,
assumed names, trade secrets and licenses owned by Borrower are set forth on
Schedule 5.9, are valid and have been duly registered or filed with all
appropriate Governmental Bodies and constitute all of the intellectual property
rights which are necessary for the operation of its business; there is no
objection to or pending challenge to the validity of any such patent, trademark,
copyright, design rights, tradename, trade secret or license and the Borrower is
not aware of any grounds for any challenge, except as set forth in Schedule 5.9
hereto.  Each patent, patent application, patent license, trademark, trademark
application, trademark license, service mark, service mark application, service
mark license, design rights, copyright, copyright application and copyright
license owned or held by Borrower and all trade secrets used by Borrower consist
of original material or property developed by Borrower or was lawfully acquired
by Borrower from the proper and lawful owner thereof.  To the extent reasonably
deemed necessary by Borrower for the operation of its business, each of such
items has been maintained so as to preserve the value thereof from the date of
creation or acquisition thereof.  With respect to all software used by Borrower,
Borrower is in possession of all source and object codes related to each piece
of software or owns or licenses such software or is the beneficiary of a source
code escrow agreement, each such source code escrow agreement being listed on
Schedule 5.9 hereto.
 
5.10.  Licenses and Permits.  Except as set forth in Schedule 5.10, Borrower (a)
is in compliance with and (b) has procured and is now in possession of, all
material licenses or permits required by any applicable federal, provincial or
local law, rule or regulation for the operation of its business in each
jurisdiction wherein it is now conducting or proposes to conduct business and
where the failure to procure such licenses or permits could have a Material
Adverse Effect.
 
5.11.  Default of Indebtedness.  The Borrower is not in default in the payment
of the principal of or interest on any Indebtedness or under any instrument or
agreement under or subject to which any Indebtedness has been issued and no
event has occurred under the provisions of any such instrument or agreement
which with or without the lapse of time or the giving of notice, or both,
constitutes or would constitute an event of default thereunder.
 

 
48

--------------------------------------------------------------------------------

 

5.12.  No Default.  The Borrower is not in default in the payment or performance
of any of its contractual obligations the failure with which to comply would
reasonably be expected to have a Material Adverse Effect and no Default has
occurred.
 
5.13.  No Burdensome Restrictions.  The Borrower is not party to any contract or
agreement the performance of which would have a Material Adverse
Effect.  Borrower has heretofore delivered to Agent true and complete copies of
all material contracts to which it is a party or to which it or any of its
properties is subject.  Borrower has not agreed or consented to cause or permit
in the future (upon the happening of a contingency or otherwise) any of its
property, whether now owned or hereafter acquired, to be subject to a Lien which
is not a Permitted Encumbrance.
 
5.14.  No Labour Disputes.  Borrower is not involved in any material labor
dispute; there are no strikes or walkouts or union organization of Borrower’s
employees threatened or in existence and no labour contract is uled to expire
during the Term other than as set forth on Schedule 5.14 hereto.
 
5.15.  Intentionally Omitted
 
5.16.  Intentionally Omitted
 
5.17.  Disclosure.  No representation or warranty made by Borrower in this
Agreement, the Perfection Certificate, or in any financial statement, report,
certificate or any other document furnished in connection herewith or therewith
contains any untrue statement of a material fact or omits to state any material
fact necessary to make the statements herein or therein not misleading.  There
is no fact known to Borrower or which reasonably should be known to Borrower
which Borrower has not disclosed to Agent in writing with respect to the
transactions contemplated or evidenced by this Agreement which would reasonably
be expected to have a Material Adverse Effect.
 
5.18.  Swaps.  Borrower is not a party to, nor will it be a party to, any swap
agreement whereby Borrower has agreed or will agree to swap interest rates or
currencies unless same provides that damages upon termination following an event
of default thereunder are payable on an unlimited “two-way basis” without regard
to fault on the part of either party.
 
5.19.  Conflicting Agreements.  No provision of any mortgage, indenture,
contract, agreement, judgment, decree or order binding on Borrower or affecting
the Collateral conflicts with, or requires any Consent which has not already
been obtained to, or would in any way prevent the execution, delivery or
performance of, the terms of this Agreement or the Other Documents.
 
5.20.  Application of Certain Laws and Regulations.  Neither Borrower nor any
Affiliate of Borrower is subject to any law, statute, rule or regulation which
regulates the incurrence of any Indebtedness, including laws, statutes, rules or
regulations relative to common or interstate carriers or to the sale of
electricity, gas, steam, water, telephone, telegraph or other public utility
services.
 

 
49

--------------------------------------------------------------------------------

 
 
5.21.  Business and Property of Borrower.  Upon and after the Closing Date,
Borrower does not propose to engage in any business other than the manufacture,
distribution and sale of primarily outdoor equipment, or as permitted in Section
7.9 and activities necessary to conduct the foregoing.  On the Closing Date and
at all times thereafter, Borrower owns all the property and possess all of the
rights and Consents necessary for the conduct of the business of Borrower.
 
5.22.  Intentionally Omitted
 
5.23.  Anti-Terrorism Laws.
 
(a) General.  Neither Borrower nor any Affiliate of Borrower is in violation of
any Anti-Terrorism Law or engages in or conspires to engage in any
transaction  that evades or avoids, or has the purpose of evading or avoiding,
or attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.
 
Intentionally Omitted
 
5.24.  Intentionally Omitted
 
5.25.  Intentionally Omitted
 
5.26.  Equity Interests.  The authorized and outstanding Equity Interests of
Borrower is as shown on Schedule 5.27 hereto.  All of the Equity Interests of
Borrower has been duly and validly authorized and issued and is fully paid and
non-assessable and has been sold and delivered to the holders hereof in
compliance with, or under valid exemption from, all Canadian federal and
provincial laws and the rules and regulations of each Governmental Body
governing the sale and delivery of securities.  Except for the rights and
obligations shown on Schedule 5.27, there are no subscriptions, warrants,
options, calls, commitments, rights or agreement by which Borrower or any of the
shareholders of Borrower is bound relating to the issuance, transfer, voting or
redemption of shares of its Equity Interests or any pre-emptive rights held by
any Person with respect to the Equity Interests of Borrower.  Except as shown on
Schedule 5.27, Borrower have not issued any securities convertible into or
exchangeable for shares of its Equity Interests or any options, warrants or
other rights to acquire such shares or securities convertible into or
exchangeable for such shares.
 
VI. AFFIRMATIVE COVENANTS.
 
Borrower shall, unless otherwise agreed in writing by the Required Lenders or
the Lenders, as applicable, or until payment in full of the Obligations and
termination of this Agreement:
 
6.1.  Payment of Fees.  Pay to Agent on demand all usual and customary fees and
expenses which Agent incurs in connection with (a) the forwarding of Advance
proceeds and (b) the establishment and maintenance of any Blocked Accounts or
Depository Accounts as provided for in Section 4.15(g).  Agent may, without
making demand, charge Borrower’s Account for all such fees and expenses.
 

 
50

--------------------------------------------------------------------------------

 

6.2.  Conduct of Business and Maintenance of Existence and Assets.  (a) Conduct
continuously and operate actively its business according to good business
practices and maintain all of its properties useful or necessary in its business
in good working order and condition (reasonable wear and tear excepted and
except as may be disposed of in accordance with the terms of this Agreement),
including all licenses, patents, copyrights, design rights, tradenames, trade
secrets and trademarks and take all actions necessary to enforce and protect the
validity of any intellectual property right or other right included in the
Collateral and reasonably necessary for the operation of the Borrower’s
business; (b) keep in full force and effect its existence and comply in all
material respects with the laws and regulations governing the conduct of its
business where the failure to do so would reasonably be expected to have a
Material Adverse Effect; and (c) make all such reports and pay all such
franchise and other taxes and license fees and do all such other acts and things
as may be lawfully required to maintain its rights, licenses, leases, powers and
franchises under the laws of Canada or any political subdivision thereof where
the failure to do so would reasonably be expected to have a Material Adverse
Effect.
 
6.3.  Violations.  Promptly notify Agent in writing of any violation of any law,
statute, regulation or ordinance of any Governmental Body, or of any agency
thereof, applicable to Borrower which would reasonably be expected to have a
Material Adverse Effect.
 
6.4.  Government Receivables.  To the extent that any Receivables from a
Governmental Body are included in the Formula Amount, take all steps necessary
to protect Agent’s interest in the Collateral under the Financial Administration
Act (Canada), the Uniform Commercial Code, the PPSA and all other applicable
statutes or ordinances and deliver to Agent appropriately endorsed, any
instrument or chattel paper connected with any Receivable arising out of
contracts between Borrower and the United States, any state, Canada, any
province, or any department, agency or instrumentality of any of them.
 
6.5.  Intentionally Omitted
 
6.6.  Execution of Supplemental Instruments.  Execute and deliver to Agent from
time to time, upon demand, such supplemental agreements, statements, assignments
and transfers, or instructions or documents relating to the Collateral, and such
other instruments as Agent may request, in order that the full intent of this
Agreement may be carried into effect.
 
6.7.  Payment of Indebtedness.  Pay, discharge or otherwise satisfy at or before
maturity (subject, where applicable, to specified grace periods and, in the case
of the trade payables, to normal payment practices) all its obligations and
liabilities of whatever nature, except when the failure to do so would not
reasonably be expected to have a Material Adverse Effect or when the amount or
validity thereof being Properly Contested, subject at all times to any
applicable subordination arrangement in favor of Lenders.
 
VII.  NEGATIVE COVENANTS.
 
The Borrower shall not, unless otherwise agreed in writing by the Required
Lenders or the Lenders, as applicable, or until satisfaction in full of the
Obligations and termination of this Agreement:
 
7.1.  Merger, Consolidation, Acquisition and Sale of Assets.

 
 
51

--------------------------------------------------------------------------------

 

                               (a) Enter into any merger, consolidation or other
reorganization with or into any other Person or acquire all or a substantial
portion of the assets or Equity Interests of any Person or permit any other
Person to consolidate with or merge with it; provided that (i) Borrower may
enter into Permitted Acquisitions and (ii) so long as no Default or Event of
Default has occurred or is continuing, Borrower may, upon prior written notice
to Agent, enter into any such transactions with another Borrower.
 
(b) Sell, lease, transfer or otherwise dispose of any of its properties or
assets, except (i) dispositions of Collateral to the extent expressly permitted
by Section 4.3 and (ii) any other sales or dispositions expressly permitted by
this Agreement.
 
7.2.  Creation of Liens.  Create or suffer to exist any Lien or transfer upon or
against any of its property or assets now owned or hereafter acquired, except
Permitted Encumbrances.
 
7.3.  Guarantees.  Become liable upon the obligations or liabilities of any
Person by assumption, endorsement or guaranty thereof or otherwise (other than
to Lenders) except (a) as disclosed on Schedule 7.3, (b) the endorsement of
checks in the Ordinary Course of Business and (c) the guarantee by Borrower of
Indebtedness incurred by another Borrower which is permitted under this
Agreement.
 
7.4.  Investments.  Purchase or acquire obligations or Equity Interests of, or
any other interest in, any Person, except (a) obligations issued or guaranteed
by the United States of America or any agency thereof, (b) commercial paper with
maturities of not more than 180 days and a published rating of not less than A-1
or P-1 (or the equivalent rating), (c) certificates of time deposit and bankers’
acceptances having maturities of not more than 180 days and repurchase
agreements backed by United States or Canadian government securities of a
commercial bank if (i) such bank has a combined capital and surplus of at least
$500,000,000, or (ii) its debt obligations, or those of a holding company of
which it is a Subsidiary, are rated not less than A (or the equivalent rating)
by a nationally recognized investment rating agency, and (d) U.S. or Canadian
money market funds that invest solely in obligations issued or guaranteed by the
United States of America, Canada or an agency thereof.
 
7.5.  Loans.  Make advances, loans or extensions of credit to any Person,
including any Parent, Subsidiary or Affiliate except (a) with respect to the
extension of commercial trade credit in connection with the sale of Inventory in
the Ordinary Course of Business, (b) loans to employees in the Ordinary Course
of Business not to exceed the aggregate amount of $50,000 at any time
outstanding and (c) Intercompany Loans.
 
7.6.  Capital Expenditures.  Contract for, purchase or make any expenditure or
commitments for Capital Expenditures in an aggregate amount for Borrower in
excess of $750,000 in any fiscal year.
 
7.7.  Dividends.  Declare, pay or make any dividend or distribution on any
Equity Interests of Borrower (other than dividends or distributions payable in
its stock, or split-ups or reclassifications of its stock) or apply any of its
funds, property or assets to the purchase, redemption or other retirement of any
Equity Interest, or of any options to purchase or acquire any Equity Interest of
Borrower except Borrower may make dividends or distributions to JOI while the
U.S. Loan Agreement remains in effect, provided that no Default or Event of
Default has occurred.

 
52

--------------------------------------------------------------------------------

 


7.8.  Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness
(exclusive of trade debt) except in respect of: (i) Indebtedness to Lenders;
(ii) Indebtedness incurred for Capital Expenditures permitted under Section 7.6
hereof; and (iii) Indebtedness set forth on Schedule 7.8.
 
7.9.  Nature of Business.  Substantially change the nature of the business in
which it is presently engaged, nor except as specifically permitted hereby
purchase or invest, directly or indirectly, in any assets or property other than
in the Ordinary Course of Business for assets or property which are useful in,
necessary for and are to be used in its business as presently conducted or in
any complementary business.
 
7.10.  Transactions with Affiliates.  Directly or indirectly, purchase, acquire
or lease any property from, or sell, transfer or lease any property to, or
otherwise enter into any transaction or deal with, any Affiliate, except
transactions disclosed to Agent, which are in the Ordinary Course of Business,
on an arm’s-length basis on terms and conditions no less favorable than terms
and conditions which would have been obtainable from a Person other than an
Affiliate.
 
7.11.  Leases.  Enter as lessee into any lease arrangement for real or personal
property (unless capitalized and permitted under Section 7.6 hereof) if after
giving effect thereto, aggregate annual rental payments for all leased property
would exceed $ 12,000,000 in any one fiscal year in the aggregate for Borrower
and its Affiliates.
 
7.12.  Subsidiaries.  Except in connection with a Permitted Acquisition, or for
such other valid business purposes which Borrower deem necessary, which Agent,
in its Permitted Discretion, has approved:
 
(a) Form any Subsidiary; or
 
(b) Enter into any partnership, joint venture or similar arrangement.
 
7.13.  Fiscal Year and Accounting Changes.  Change its fiscal year from a 52/53
week year ending on or about September 30 of each year or make any significant
change (i) in accounting treatment and reporting practices except as required by
GAAP or (ii) except as required by law, in tax reporting treatment in a manner
that would be adverse to Lenders.
 
7.14.  Pledge of Credit.  Now or hereafter pledge Agent’s or any Lender’s credit
on any purchases or for any purpose whatsoever or use any portion of any Advance
in or for any business other than Borrower’s business as conducted on the date
of this Agreement.
 
7.15.  Amendment of Articles of Incorporation, By-Laws or Certificate of
Formation, Operating Agreement.  Amend, modify or waive any material term or
provision of its Articles of Incorporation or By-Laws or Certificate of
Formation or Operating Agreement, as applicable, unless required by law.
 
7.16.  Intentionally Omitted

 
 
53

--------------------------------------------------------------------------------

 



7.17.  Prepayment of Indebtedness.  At any time, directly or indirectly, prepay
any Indebtedness (other than to Lenders), or repurchase, redeem, retire or
otherwise acquire any Indebtedness of Borrower.
 
VIII. CONDITIONS PRECEDENT.
 
8.1.  Conditions to Initial Advances.  The agreement of Lenders to make the
initial Advances requested to be made on the Closing Date is subject to the
satisfaction, or waiver by Agent, immediately prior to or concurrently with the
making of such Advances, of the following conditions precedent:
 
(a) Notes.  Agent shall have received the Notes duly executed and delivered by
an authorized officer of Borrower;
 
(b) Filings, Registrations and Recordings.  Each document (including any Uniform
Commercial Code or PPSA financing statement) required by this Agreement, any
related agreement or under law or reasonably requested by Agent to be filed,
registered or recorded in order to create, in favor of Agent, a perfected
security interest in or lien upon the Collateral shall have been properly filed,
registered or recorded in each jurisdiction in which the filing, registration or
recordation thereof is so required  or requested, and Agent shall have received
an acknowledgment copy, or other evidence satisfactory to it, of each such
filing, registration or recordation and satisfactory evidence of the payment of
any necessary fee, tax or expense relating thereto;
 
(c) Corporate and Company Proceedings of Borrower.  Agent shall have received a
copy of the resolutions in form and substance reasonably satisfactory to Agent,
of the Board of Directors of Borrower, authorizing (i) the execution, delivery
and performance of this Agreement, the Notes, and any related agreements
(collectively the “Documents”) and (ii) the granting by Borrower of the security
interests in and liens upon the Collateral in each case certified by the
Secretary, or an Assistant Secretary, or Manager of Borrower as of the Closing
Date; and, such certificate shall state that the resolutions thereby certified
have not been amended, modified, revoked or rescinded as of the date of such
certificate;
 
(d) Incumbency Certificates of Borrower.  Agent shall have received a
certificate of the Secretary or an Assistant Secretary or the Manager of
Borrower, dated the Closing Date, as to the incumbency and signature of the
officers of Borrower executing this Agreement, the Other Documents, any
certificate or other documents to be delivered by it pursuant hereto, together
with evidence of the incumbency of such Secretary or Assistant Secretary;
 
(e) Guarantees.  Agent shall have received Guarantees and Guarantor Security
Agreements from JOI and its U.S. Affiliates in form and substance reasonably
satisfactory to Agent.
 
(f) U.S. Loan Agreement.  The U.S. Loan Agreement shall have been executed and
delivered, and the initial advance shall have been made thereunder.

 
54

--------------------------------------------------------------------------------

 


(g) Certificates.  Agent shall have received a copy of the articles or
certificate of incorporation or continuation or amalgamation, as applicable. of
Borrower, and all amendments thereto, certified by the appropriate official of
its jurisdiction of organization, together with copies of the articles or
by-laws, as applicable, of Borrower and all shareholders’ agreements of
Borrower’s shareholders, certified as accurate and complete by the Secretary of
Borrower;
 
(h) Good Standing Certificates.  Agent shall have received good standing
certificates for Borrower dated not more than 30 days prior to the Closing Date,
issued by the appropriate official of Borrower’s jurisdiction of organization
and each jurisdiction where the conduct of Borrower’s business activities or the
ownership of its properties necessitates qualification;
 
(i) Legal Opinion.  Agent shall have received the executed legal opinion of
Gowling Lafleur Henderson LLP with respect to Canadian law matters, in form and
substance satisfactory to Agent which shall cover such matters incident to the
transactions contemplated by this Agreement, the Notes the Other Documents, and
related agreements as Agent may reasonably require and Borrower hereby
authorizes and directs such counsel to deliver such opinions to Agent and
Lenders;
 
(j) No Litigation.  (i) No litigation, investigation or proceeding before or by
any arbitrator or Governmental Body shall be continuing or threatened
against  Borrower or against the officers or directors of Borrower (A) in
connection with this Agreement, the Other Documents, or any of the transactions
contemplated thereby and which, in the reasonable opinion of Agent, is deemed
material or (B) which would, in the reasonable opinion of Agent, have a Material
Adverse Effect; and (ii) no injunction, writ, restraining order or other order
of any nature materially adverse to Borrower or the conduct of its business or
inconsistent with the due consummation of the Transactions shall have been
issued by any Governmental Body;
 
(k) Financial Condition Certificates.  Agent shall have received an executed
Financial Condition Certificate in the form of Exhibit 8.1(k).
 
(l) Collateral Examination.  Agent shall have completed Collateral examinations
and received appraisals, the results of which shall be satisfactory in form and
substance to Lenders, of the Receivables, Inventory, General Intangibles, and
Equipment of Borrower and all books and records in connection therewith;
 
(m) Fees.  Agent shall have received all fees payable to Agent and Lenders on or
prior to the Closing Date hereunder, including pursuant to Article III hereof;
 
(n) Pro Forma Financial Statements.  Agent shall have received a copy of the Pro
Forma Financial Statements which shall be satisfactory in all respects to
Lenders;
 
(o) Insurance.  Agent shall have received in form and substance satisfactory to
Agent, certified copies of Borrower’s casualty insurance policies, together with
loss payable endorsements on Agent’s standard form of loss payee endorsement
naming Agent as loss payee, and certified copies of Borrower’s liability
insurance policies, together with endorsements naming Agent as a co-insured;

 
55

--------------------------------------------------------------------------------

 


(p) Discharge of Prior Registrations.  The existing PPSA registrations against
Borrower made by General Electric Capital Corporation (“GE”) and by Morgan
Stanley Senior Funding, Inc. (“Morgan Stanley”) shall have been discharged or
the Borrower shall have provided notices to GE and Morgan Stanley pursuant to
Section 56(2) of the PPSA requiring the discharge of such registrations.
 
(q) Intentionally Omitted
 
(r) Payment Instructions.  Agent shall have received written instructions from
Borrower directing the application of proceeds of the initial Advances made
pursuant to this Agreement;
 
(s) Blocked Accounts.  Agent shall have received duly executed agreements
establishing the Blocked Accounts or Depository Accounts with financial
institutions acceptable to Agent for the collection or servicing of the
Receivables and proceeds of the Collateral;
 
(t) Consents.  Agent shall have received any and all Consents necessary to
permit the effectuation of the transactions contemplated by this Agreement and
the Other Documents; and, Agent shall have received such Consents and waivers of
such third parties as might assert claims with respect to the Collateral, as
Agent and its counsel shall deem necessary;
 
(u) No Adverse Material Change.  (i) Since April 3, 2009, there shall not have
occurred any event, condition or state of facts which would reasonably be
expected to have a Material Adverse Effect and (ii) no representations made or
information supplied to Agent or Lenders shall have been proven to be inaccurate
or misleading in any material respect;
 
(v) Leasehold Agreements.  Agent shall have received landlord, mortgagee or
warehouseman agreements satisfactory to Agent with respect to all premises
leased by Borrower at which Inventory and books and records are located;
 
(w) Other Documents.  Agent shall have received the executed Other Documents,
all in form and substance satisfactory to Agent;
 
(x) Financial Projections. Agent shall have received financial projections of
Borrower for the upcoming three fiscal years, presented on a month by month
basis for the first year and on a quarterly basis for the following years, in
form and substance satisfactory to Agent;
 
(y) Contract Review.  Agent shall have reviewed all material contracts of
Borrower including leases, union contracts, labor contracts, vendor supply
contracts, license agreements and distributorship agreements and such contracts
and agreements shall be satisfactory in all respects to Agent;

                                 (z) Closing Certificate.  Agent shall have
received a closing certificate signed by the Chief Financial Officer of Borrower
dated as of the date hereof, stating that (i) all representations and warranties
set forth in this Agreement and the Other Documents are true and correct on and
as of such date, (ii) Borrower are on such date in compliance with all the terms
and provisions set forth in this Agreement and the Other Documents and (iii) on
such date no Default or Event of Default has occurred or is continuing;
 
 
56

--------------------------------------------------------------------------------

 


(aa) Borrowing Base.  Agent shall have received evidence from Borrower that the
aggregate amount of Eligible Receivables and Eligible Inventory is sufficient in
value and amount to support Advances in the amount requested by Borrower on the
Closing Date;
 
(bb) Intentionally Omitted
 
(cc) Compliance with Laws.  Agent shall be reasonably satisfied that Borrower is
in compliance with all applicable Canadian federal, provincial, local or
territorial laws or regulations; and
 
(dd) Other.  All corporate and other proceedings, and all documents, instruments
and other legal matters in connection with the Transactions shall be
satisfactory in form and substance to Agent and its counsel.
 
8.2.  Conditions to Each Advance.  The agreement of Lenders or NCB to make any
Advance requested to be made on any date (including the initial Advance), is
subject to the satisfaction of the following conditions precedent as of the date
such Advance is made:
 
(a) Representations and Warranties.  Each of the representations and warranties
made by Borrower in or pursuant to this Agreement, the Other Documents and any
related agreements to which it is a party, and each of the representations and
warranties contained in any certificate, document or financial or other
statement furnished at any time under or in connection with this Agreement, the
Other Documents or any related agreement shall be true and correct in all
material respects on and as of such date as if made on and as of such date
except to the extent a representation or warranty is made only as of a specified
date in which case such representation or warranty shall be true as of such
specified date;
 
(b) No Default.  No Event of Default or Default shall have occurred and be
continuing on such date, or would exist after giving effect to the Advances
requested to be made, on such date; provided, however that Agent, in its sole
discretion, subject only to the limitations in Section 16.2(b), may continue to
make Advances notwithstanding the existence of an Event of Default or Default
and that any Advances so made shall not be deemed a waiver of any such Event of
Default or Default; and
 
(c) Maximum Advances.  In the case of any type of Advance requested to be made,
after giving effect thereto, the aggregate amount of such type of Advance shall
not exceed the maximum amount of such type of Advance permitted under this
Agreement.
 
Each request for an Advance by Borrower hereunder shall constitute a
representation and warranty by Borrower as of the date of such Advance that the
conditions contained in this subsection shall have been satisfied.

 
 
57

--------------------------------------------------------------------------------

 



IX. INFORMATION AS TO BORROWER.
 
Borrower shall, until satisfaction in full of the Obligations and the
termination of this Agreement:
 
9.1.  Disclosure of Material Matters.  Immediately upon learning thereof, report
to Agent all matters materially affecting the value, enforceability or
collectibility of any portion of the Collateral, including Borrower’s
reclamation or repossession of, or the return to Borrower of, a material amount
of goods or claims or disputes asserted by any Customer or other obligor.
 
9.2.  Schedules.  Deliver to Agent on or before the fifteenth (15th) day of each
fiscal month of Borrower as and for the prior fiscal month (a) accounts
receivable agings inclusive of reconciliations to the general ledger, (b)
accounts payable schedules inclusive of reconciliations to the general ledger,
(c) Inventory reports and (d) a Borrowing Base Certificate in form and substance
satisfactory to Agent (which shall be calculated as of the last day of the prior
month and which shall not be binding upon Agent or restrictive of Agent’s rights
under this Agreement).  In addition, Borrower will deliver to Agent at such
intervals as Agent may require: (i) confirmatory assignment schedules, (ii)
copies of Customer’s invoices, (iii) evidence of shipment or delivery, and (iv)
such further schedules, documents and/or information regarding the Collateral as
Agent may in its Permitted Discretion require including trial balances and test
verifications.  Agent shall have the right to confirm and verify all Receivables
by any manner and through any medium it considers advisable and do whatever it
may deem reasonably necessary in its Permitted Discretion to protect its
interests hereunder.  The items to be provided under this Section are to be in
form satisfactory to Agent and, where applicable, executed by Borrower and
delivered to Agent from time to time solely for Agent’s convenience in
maintaining records of the Collateral, and Borrower’s failure to deliver any of
such items to Agent shall not affect, terminate, modify or otherwise limit
Agent’s Lien with respect to the Collateral.
 
9.3.  Environmental Reports.  Furnish Agent, within forty-five (45) days after
the end of each fiscal quarter, with a certificate signed by the president or
secretary of Borrower stating, to the best of his knowledge, that Borrower is in
compliance in all material respects with all Canadian federal, provincial and
local Environmental Laws.  To the extent Borrower is not in compliance with the
foregoing laws, the certificate shall set forth with specificity all areas of
material non-compliance and the proposed action Borrower will implement in order
to achieve full compliance.
 
9.4.  Litigation.  Promptly notify Agent in writing of any claim, litigation,
suit or administrative proceeding affecting Borrower or any Guarantor, whether
or not the claim is covered by insurance, and of any litigation, suit or
administrative proceeding, which in any such case affects the Collateral or
which would reasonably be expected to have a Material Adverse Effect.
 
                 9.5.  Material Occurrences.  Promptly notify Agent in writing
upon the occurrence of: (a) any Event of Default or Default; (b) any event of
default under the U.S. Loan Agreement; (c) any event which with the giving of
notice or lapse of time, or both, would constitute an event of default under the
U.S. Loan Agreement; (d) any event, development or circumstance whereby any
financial statements or other reports furnished to Agent fail in any material
respect to present fairly, in accordance with GAAP consistently applied, the
financial condition or operating results

 
58

--------------------------------------------------------------------------------

 

of Borrower as of the date of such statements; (e) each and every default by
Borrower which would reasonably be expected to result in the acceleration of the
maturity of any Indebtedness, including the names and addresses of the holders
of such Indebtedness with respect to which there is a default existing or with
respect to which the maturity has been or could be accelerated, and the amount
of such Indebtedness; and (f) any other development in the business or affairs
of Borrower or any Guarantor which would reasonably be expected to have a
Material Adverse Effect; in each case describing the nature thereof and the
action Borrower propose to take with respect thereto.
 
9.6.  Government Receivables.  Notify Agent immediately if any of its
Receivables arise out of contracts between Borrower and the United States, any
state, Canada, any province, or any department, agency or instrumentality of any
of them.
 
9.7.  Intentionally Omitted
 
9.8.  Intentionally Omitted
 
9.9.  Intentionally Omitted
 
9.10.  Other Reports.  Furnish Agent as soon as available, but in any event
within ten (10) days after the issuance thereof, (i) with copies of such
financial statements, reports and returns as Borrower shall send to its
stockholders and/or members and (ii) copies of all notices, reports, financial
statements and other materials sent pursuant to the U.S. Loan Agreement.
 
9.11.  Additional Information.  Furnish Agent with such additional information
as Agent shall reasonably request in order to enable Agent to determine whether
the terms, covenants, provisions and conditions of this Agreement and the Notes
have been complied with by Borrower including, without the necessity of any
request by Agent, (a) copies of all environmental audits and reviews, (b) at
least thirty (30) days prior thereto, notice of Borrower’s opening of any new
office or place of business or Borrower’s closing of any existing office or
place of business, and (c) promptly upon Borrower’s learning thereof, notice of
any labor dispute to which Borrower may become a party, any strikes or walkouts
relating to any of its plants or other facilities, and the expiration of any
labor contract to which Borrower is a party or by which Borrower is bound.
 
9.12.  Intentionally Omitted
 
9.13.  Intentionally Omitted
 
                9.14.  Notice of Suits, Adverse Events.  Furnish Agent with
prompt written notice of (i) any lapse or other termination of any Consent
issued to Borrower by any Governmental Body or any other Person that is material
to the operation of Borrower’s business, (ii) any refusal by any Governmental
Body or any other Person to renew or extend any such Consent; and (iii) copies
of any periodic or special reports filed by Borrower or any Guarantor with any
Governmental Body or Person, if such reports indicate any material change in the
business, operations, affairs or condition of Borrower or any Guarantor, or if
copies thereof are requested by Lender, and (iv) copies of any material notices
and other communications from any Governmental Body or Person which specifically
relate to Borrower or any Guarantor.

 
 
59

--------------------------------------------------------------------------------

 

9.15.  Intentionally Omitted
 
9.16.  Intentionally Omitted
 
9.17.  Additional Documents.  Execute and deliver to Agent, upon request, such
documents and agreements as Agent may, from time to time, reasonably request to
carry out the purposes, terms or conditions of this Agreement.
 
X. EVENTS OF DEFAULT.
 
The occurrence of any one or more of the following events shall constitute an
“Event of Default”:
 
10.1.  Nonpayment.  Failure by Borrower to pay any principal or interest on the
Obligations when due, whether at maturity or by reason of acceleration pursuant
to the terms of this Agreement or by notice of intention to prepay, or by
required prepayment or failure to pay any other liabilities or make any other
payment, fee or charge provided for herein when due or in any Other Document;
 
10.2.  Breach of Representation.  Any representation or warranty made or deemed
made by Borrower or any Guarantor in this Agreement, any Other Document or any
related agreement or in any certificate, document or financial or other
statement furnished at any time in connection herewith or therewith shall prove
to have been misleading in any material respect on the date when made or deemed
to have been made;
 
10.3.  Financial Information.  Failure by Borrower to (i) furnish financial
information when due or when requested or (ii) permit the inspection of its
books or records in accordance with the terms hereof;
 
10.4.  Judicial Actions.  Issuance of a notice of Lien, levy, assessment,
injunction or attachment against Borrower’s Inventory or Receivables or against
a material portion of Borrower’s other property which is not stayed or lifted
within thirty (30) days;
 
10.5.  Noncompliance.  Except as otherwise provided for in Sections 10.1, 10.3
and 10.5(ii), (i) failure or neglect of Borrower or any Guarantor or any Person
to perform, keep or observe any term, provision, condition, covenant herein
contained, or contained in any Other Document or any other agreement or
arrangement, now or hereafter entered into between Borrower or any Guarantor or
such Person, and Agent or any Lender, or (ii) failure or neglect of Borrower to
perform, keep or observe any term, provision, condition or covenant, contained
in Sections 4.6, 4.7, 4.9, 6.1, 6.3, 6.4, 9.4 or 9.6 hereof which is not cured
within ten (10) days from the occurrence of such failure or neglect;
 
                 10.6.  Judgments.  Any judgment or judgments are rendered
against Borrower or any Guarantor for an aggregate amount in excess of $150,000
or against all Borrower or Guarantors for an aggregate amount in excess of
$150,000 and (i) enforcement proceedings shall have been commenced by a creditor
upon such judgment, (ii) there shall be any period of thirty (30) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending

 
 
60

--------------------------------------------------------------------------------

 

appeal or otherwise, shall not be in effect, or (iii) any such judgment results
in the creation of a Lien upon any of the Collateral (other than a Permitted
Encumbrance);
 
10.7.  Bankruptcy.  Borrower or any Guarantor shall (i) apply for, consent to or
suffer the appointment of, or the taking of possession by, a receiver,
custodian, trustee, liquidator or similar fiduciary of itself or of all or a
substantial part of its property, (ii) make a general assignment for the benefit
of creditors, (iii) commence a voluntary case under any state or federal
bankruptcy laws (as now or hereafter in effect), (iv) be adjudicated a bankrupt
or insolvent, (v) file a petition seeking to take advantage of any other law
providing for the relief of debtors, (vi) acquiesce to, or fail to have
dismissed, within thirty (30) days, any petition filed against it in any
involuntary case under such bankruptcy laws,  or (vii) take any action for the
purpose of effecting any of the foregoing;
 
10.8.  Inability to Pay.  Borrower or any Guarantor shall admit in writing its
inability, or be generally unable, to pay its debts as they become due or cease
operations of its present business;
 
10.9.  Affiliate Bankruptcy.  Any Affiliate or any Subsidiary of Borrower, or
any Guarantor, shall (i) apply for, consent to or suffer the appointment of, or
the taking of possession by, a receiver, custodian, trustee, liquidator or
similar fiduciary of itself or of all or a substantial part of its property,
(ii) admit in writing its inability, or be generally unable, to pay its debts as
they become due or cease operations of its present business, (iii) make a
general assignment for the benefit of creditors, (iv) commence a voluntary case
under any state or federal bankruptcy laws (as now or hereafter in effect), (v)
be adjudicated a bankrupt or insolvent, (vi) file a petition seeking to take
advantage of any other law providing for the relief of debtors, (vii) acquiesce
to, or fail to have dismissed, within thirty (30) days, any petition filed
against it in any involuntary case under such bankruptcy laws, or (viii) take
any action for the purpose of effecting any of the foregoing;
 
10.10.  Material Adverse Effect.  The occurrence of any Material Adverse Effect;
 
10.11.  Lien Priority.  Any Lien created hereunder or provided for hereby or
under any related agreement for any reason ceases to be or is not a valid and
perfected Lien having a first priority interest;
 
10.12.  Cross Default.  A default of the obligations of Borrower under any other
agreement to which it is a party shall occur which causes a Material Adverse
Effect which default is not cured within any applicable grace period;
 
10.13.  Breach of Guaranty.  Termination or breach of any Guaranty or Guaranty
Security Agreement or similar agreement executed and delivered to Agent in
connection with the Obligations of Borrower, or if any Guarantor attempts to
terminate, challenges the validity of, or its liability under, any such Guaranty
or Guaranty Security Agreement or similar agreement;
 
10.14.  Change of Ownership.  Any Change of Ownership shall occur;

 
 
61

--------------------------------------------------------------------------------

 


10.15.  Invalidity.  Any material provision of this Agreement or any Other
Document shall, for any reason, cease to be valid and binding on Borrower or any
Guarantor, or Borrower or any Guarantor shall so claim in writing to Agent or
any Lender;
 
10.16.  Licenses.  (i) Any Governmental Body shall (A) revoke, terminate,
suspend or adversely modify any license, permit, patent trademark or tradename
of Borrower or any Guarantor or (B) commence proceedings to suspend, revoke,
terminate or adversely modify any such license, permit, trademark, tradename or
patent and such proceedings shall not be dismissed or discharged within sixty
(60) days, or (C) schedule or conduct a hearing on the renewal of any license,
permit, trademark, tradename or patent necessary for the continuation of
Borrower’s or any Guarantor’s business and the staff of such Governmental Body
issues a report recommending the termination, revocation, suspension or
material, adverse modification of such license, permit, trademark, tradename or
patent, and in each case under (A)-(C), such revocation, termination, suspension
or adverse modification has occurred or is reasonably likely to occur, and would
reasonably be expected to have a Material Adverse Effect; (ii) any agreement
which is necessary or material to the operation of Borrower’s or any Guarantor’s
business shall be revoked or terminated and not replaced by a substitute
acceptable to Agent within thirty (30) days after the date of such revocation or
termination, and such revocation or termination and non-replacement would
reasonably be expected to have a Material Adverse Effect;
 
10.17.  Seizures.  Any portion of the Collateral shall be seized or taken by a
Governmental Body, or Borrower or any Guarantor or the title and rights of
Borrower or any Guarantor which is the owner of any material portion of the
Collateral shall have become the subject matter of claim, litigation, suit or
other proceeding which might, in the opinion of Agent, upon final determination,
result in impairment or loss of the security provided by this Agreement or the
Other Documents;
 
10.18.  Operations.  Other than scheduled shut downs in the Ordinary Course of
Business, the operations of Borrower’s or any Guarantor’s manufacturing facility
are interrupted at any time for more than 5 consecutive days, unless Borrower or
Guarantor shall (i) be entitled to receive for such period of interruption,
proceeds of business interruption insurance sufficient to assure that its per
diem cash needs during such period is at least equal to its average per diem
cash needs for the consecutive three month period immediately preceding the
initial date of interruption and (ii) receive such proceeds in the amount
described in clause (i) preceding not later than thirty (30) days following the
initial date of any such interruption; provided, however, that notwithstanding
the provisions of clauses (i) and (ii) of this section, an Event of Default
shall be deemed to have occurred if Borrower or Guarantor shall be receiving the
proceeds of business interruption insurance for a period of sixty (60)
consecutive days;
 
                10.19.  U.S. Loan Documents.  The occurrence of a Default or an
Event of Default under the U.S. Loan Agreement.

 
62

--------------------------------------------------------------------------------

 

XI. LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.
 
11.1.  Rights and Remedies.
 
(a) Upon the occurrence of (i) an Event of Default pursuant to Section 10.7 all
Obligations shall be immediately due and payable and this Agreement and the
obligation of Lenders to make Advances shall be deemed terminated; and, (ii) any
of the other Events of Default and at any time thereafter, at the option of
Required Lenders all Obligations shall be immediately due and payable and
Lenders shall have the right to terminate this Agreement and to terminate the
obligation of Lenders to make Advances and (iii) a filing of a petition against
Borrower in any involuntary case under any provincial or federal insolvency or
bankruptcy laws, all Obligations shall be immediately due and payable and the
obligation of Lenders to make Advances hereunder shall be terminated other than
as may be required by an appropriate order of the bankruptcy court having
jurisdiction over Borrower.  Upon the occurrence of any Event of Default, Agent
shall have the right to exercise any and all rights and remedies provided for
herein, under the Other Documents, under the PPSA and at law or equity
generally, including the right to foreclose the security interests granted
herein and to realize upon any Collateral by any available judicial procedure
and/or to take possession of and sell any or all of the Collateral with or
without judicial process.  Agent may enter any of Borrower’s premises or other
premises without legal process and without incurring liability to Borrower
therefor, and Agent may thereupon, or at any time thereafter, in its discretion
without notice or demand, take the Collateral and remove the same to such place
as Agent may deem advisable and Agent may require Borrower to make the
Collateral available to Agent at a convenient place.  With or without having the
Collateral at the time or place of sale, Agent may sell the Collateral, or any
part thereof, at public or private sale, at any time or place, in one or more
sales, at such price or prices, and upon such terms, either for cash, credit or
future delivery, as Agent may elect.  Except as to that part of the Collateral
which is perishable or threatens to decline speedily in value or is of a type
customarily sold on a recognized market, Agent shall give Borrower reasonable
notification of such sale or sales, it being agreed that in all events written
notice mailed to Borrower at least ten (10) days prior to such sale or sales is
reasonable notification.  At any public sale Agent or any Lender may bid for and
become the purchaser, and Agent, any Lender or any other purchaser at any such
sale thereafter shall hold the Collateral sold absolutely free from any claim or
right of whatsoever kind, including any equity of redemption and all such
claims, rights and equities are hereby expressly waived and released by
Borrower.  In connection with the exercise of the foregoing remedies, including
the sale of Inventory, Agent is granted a perpetual nonrevocable, royalty free,
nonexclusive license and Agent is granted permission to use all of Borrower’s
(a) trademarks, trade styles, trade names, patents, patent applications,
copyrights, service marks, licenses, franchises and other proprietary rights
which are used or useful in connection with Inventory for the purpose of
marketing, advertising for sale and selling or otherwise disposing of such
Inventory and (b) Equipment for the purpose of completing the manufacture of
unfinished goods.  The cash proceeds realized from the sale of any Collateral
shall be applied to the Obligations in the order set forth in Section 11.5
hereof.  Noncash proceeds will only be applied to the Obligations as they are
converted into cash.  If any deficiency shall arise, Borrower shall remain
liable to Agent and Lenders therefor.
 
                              (b) To the extent that Applicable Law imposes
duties on Agent to exercise remedies in a commercially reasonable manner,
Borrower acknowledges and agrees that it is not commercially unreasonable for
Agent (i) to fail to incur expenses reasonably deemed significant by Agent to
prepare Collateral for disposition or otherwise to complete raw material or work
in process into finished goods or other finished products for disposition, (ii)
to fail to obtain third party consents for access to Collateral to be disposed
of, or to obtain or, if not required by other

 
63

--------------------------------------------------------------------------------

 

law, to fail to obtain governmental or third party consents for the collection
or disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against Customers or other Persons obligated on
Collateral or to remove Liens on or any adverse claims against Collateral, (iv)
to exercise collection remedies against Customers and other Persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (v) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (vi) to contact other Persons, whether or not in the
same business as Borrower, for expressions of interest in acquiring all or any
portion of such Collateral, (vii) to hire one or more professional auctioneers
to assist in the disposition of Collateral, whether or not the Collateral is of
a specialized nature, (viii) to dispose of Collateral by utilizing internet
sites that provide for the auction of assets of the types included in the
Collateral or that have the reasonable capacity of doing so, or that match
buyers and sellers of assets, (ix) to dispose of assets in wholesale rather than
retail markets, (x) to disclaim disposition warranties, such as title,
possession or quiet enjoyment, (xi) to purchase insurance or credit enhancements
to insure Agent against risks of loss, collection or disposition of Collateral
or to provide to Agent a guaranteed return from the collection or disposition of
Collateral, or (xii) to the extent deemed appropriate by Agent, to obtain the
services of other brokers, investment bankers, consultants and other
professionals to assist Agent in the collection or disposition of any of the
Collateral.  Borrower acknowledges that the purpose of this Section 11.1(b) is
to provide non-exhaustive indications of what actions or omissions by Agent
would not be commercially unreasonable in Agent’s exercise of remedies against
the Collateral and that other actions or omissions by Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 11.1(b).  Without limitation upon the foregoing, nothing contained in
this Section 11.1(b) shall be construed to grant any rights to Borrower or to
impose any duties on Agent that would not have been granted or imposed by this
Agreement or by Applicable Law in the absence of this Section 11.1(b).
 
(c) Without limiting any right or remedy of Agent in this Agreement, upon the
occurrence of any Event of Default, Agent may by instrument in writing appoint
any person as a receiver of all or any part of the Collateral of
Borrower.  Agent may from time to time remove or replace a receiver, or make
application to any court of competent jurisdiction for the appointment of a
receiver.  Any receiver appointed by Agent shall (for purposes relating to
responsibility for the receiver’s acts or omissions) be considered to be the
agent of Borrower.  Agent may from time to time fix the receiver’s remuneration
and Borrower shall pay the amount of such remuneration to Agent.  Agent shall
not be liable to Borrower or any other person in connection with appointing or
not appointing a receiver or in connection with the receiver’s actions or
omissions.
 
11.2.  Agent’s Discretion.  Agent shall have the right in its sole discretion to
determine which rights, Liens, security interests or remedies Agent may at any
time pursue, relinquish, subordinate, or modify or to take any other action with
respect thereto and such determination will not in any way modify or affect any
of Agent’s or Lenders’ rights hereunder.
 
                11.3.  Setoff.  Subject to Section 14.12, in addition to any
other rights which Agent or any Lender may have under Applicable Law, upon the
occurrence of an Event of Default hereunder, Agent and each Lender shall have a
right, immediately and without notice of any kind, to apply Borrower’s property
held by Agent or such Lender to reduce the Obligations.

 
64

--------------------------------------------------------------------------------

 

 
                11.4.  Rights and Remedies not Exclusive.  The enumeration of
the foregoing rights and remedies is not intended to be exhaustive and the
exercise of any rights or remedy shall not preclude the exercise of any other
right or remedies provided for herein or otherwise provided by law, all of which
shall be cumulative and not alternative.
 
11.5.  Allocation of Payments After Event of Default.  Notwithstanding any other
provisions of this Agreement to the contrary, after the occurrence and during
the continuance of an Event of Default, all amounts collected or received by
Agent on account of the Obligations or any other amounts outstanding under any
of the Other Documents or in respect of the Collateral (less amounts payable to
the holders of prior Permitted Encumbrances) shall be paid over or delivered as
follows:
 
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable legal fees) of Agent in connection with enforcing its
rights and the rights of Lenders under this Agreement and the Other Documents
and any protective advances made by Agent with respect to the Collateral under
or pursuant to the terms of this Agreement;
 
SECOND, to payment of any fees owed to Agent;
 
THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of Lenders to the extent owing to
such Lender pursuant to the terms of this Agreement;
 
FOURTH, to the payment of all of the Obligations consisting of accrued interest
on account of the Swing Loans;
 
FIFTH, to the payment of the outstanding principal amount of the Obligations
consisting of Swing Loans;
 
SIXTH, to the payment of all of the remaining Obligations consisting of accrued
fees and interest;
 
SEVENTH, to the payment of the outstanding principal amount of the remaining
Obligations (including the payment or cash collateralization of any outstanding
Letters of Credit);
 
EIGHTH, to all other Obligations and other obligations which shall have become
due and payable under the Other Documents or otherwise and not repaid pursuant
to clauses “FIRST” through “SEVENTH” above; and
 
NINTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
 
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; and (ii) each of Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances held by such Lender bears to the
aggregate then outstanding Advances) of amounts available to be applied pursuant
to clauses “SIXTH”, “SEVENTH” and “EIGHTH” above.

 
65

--------------------------------------------------------------------------------

 


XII. WAIVERS AND JUDICIAL PROCEEDINGS.
 
12.1.  Waiver of Notice.  Borrower hereby waives notice of non-payment of any of
the Receivables, demand, presentment, protest and notice thereof with respect to
any and all instruments, notice of acceptance hereof, notice of loans or
advances made, credit extended, Collateral received or delivered, or any other
action taken in reliance hereon, and all other demands and notices of any
description, except such as are expressly provided for herein.
 
12.2.  Delay.  No delay or omission on Agent’s or any Lender’s part in
exercising any right, remedy or option shall operate as a waiver of such or any
other right, remedy or option or of any Default or Event of Default.
 
12.3.  Jury Waiver.  EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A)
ARISING UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
XIII. EFFECTIVE DATE AND TERMINATION.
 
13.1.  Term.  This Agreement, which shall inure to the benefit of and shall be
binding upon the respective successors and permitted assigns of Borrower, Agent
and each Lender, shall become effective on the date hereof and shall continue in
full force and effect until September 28, 2012 (the “Term”) unless sooner
terminated as herein provided.  Borrower may terminate this Agreement at any
time upon ninety (90) days’ prior written notice upon payment in full of the
Obligations.  Notwithstanding any other provision hereof, this Agreement shall
terminate concurrently with the termination of the U.S. Loan Agreement.
 
                13.2.  Termination.  The termination of the Agreement shall not
affect Borrower’s, Agent’s or any Lender’s rights, or any of the Obligations
having their inception prior to the effective date of such termination, and the
provisions hereof shall continue to be fully operative until all transactions
entered into, rights or interests created or Obligations have been fully and
indefeasibly paid, disposed of, concluded or liquidated.  The security
interests, Liens and rights

 
66

--------------------------------------------------------------------------------

 

granted to Agent and Lenders hereunder and the financing statements filed
hereunder shall continue in full force and effect, notwithstanding the
termination of this Agreement or the fact that Borrower’s Account may from time
to time be temporarily in a zero or credit position, until all of the
Obligations of Borrower have been indefeasibly paid and performed in full after
the termination of this Agreement (other than obligations for indemnification
for which no claim has been made) or Borrower has furnished Agent and Lenders
with an indemnification satisfactory to Agent and Lenders with respect
thereto).  Accordingly, Borrower waives any rights which it may have under the
Uniform Commercial Code or the PPSA to demand the filing of termination
statements with respect to the Collateral, and Agent shall not be required to
send such termination statements to Borrower, or to file them with any filing
office, unless and until this Agreement shall have been terminated in accordance
with its terms and all Obligations have been indefeasibly paid in full in
immediately available funds (other than obligations for indemnification for
which no claim has been made and for which Borrower have furnished Agent and
Lenders with an indemnification satisfactory to Agent and Lenders.  All
representations, warranties, covenants, waivers and agreements contained herein
shall survive termination hereof until all Obligations are indefeasibly paid and
performed in full.
 
XIV. REGARDING AGENT.
 
14.1.  Appointment.  Each Lender hereby designates NCB to act as Agent for such
Lender under this Agreement and the Other Documents.  Each Lender hereby
irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the Other Documents and to exercise such powers
and to perform such duties hereunder and thereunder as are specifically
delegated to or required of Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto and Agent shall hold all Collateral,
payments of principal and interest, fees (except the fees set forth in Sections
3.3 and 3.4 and the Closing Fee), charges and collections (without giving effect
to any collection days) received pursuant to this Agreement, for the ratable
benefit of Lenders.  Agent may perform any of its duties hereunder by or through
its agents or employees.  As to any matters not expressly provided for by this
Agreement (including collection of the Notes) Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding; provided, however, that Agent shall not be
required to take any action which exposes Agent to liability or which is
contrary to this Agreement or the Other Documents or Applicable Law unless Agent
is furnished with an indemnification reasonably satisfactory to Agent with
respect thereto.
 
14.2.  Nature of Duties.  Agent shall have no duties or responsibilities except
those expressly set forth in this Agreement and the Other Documents.  Neither
Agent nor any of its officers, directors, employees or agents shall be (i)
liable for any action taken or omitted by them as such hereunder or in
connection herewith, unless caused by their gross (not mere) negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment), or (ii) responsible in any manner for any
recitals, statements, representations or warranties made by Borrower or any
officer thereof contained in this Agreement, or in any of the Other Documents or
in any certificate, report, statement or other document referred to or provided
for in, or received by Agent under or in connection with, this Agreement or any
of the Other Documents or for the value, validity, effectiveness, genuineness,
 

 
67

--------------------------------------------------------------------------------

 

due execution, enforceability or sufficiency of this Agreement, or any of the
Other Documents or for any failure of Borrower to perform its obligations
hereunder.  Agent shall not be under any obligation to any Lender to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any of the Other Documents, or
to inspect the properties, books or records of Borrower.  The duties of Agent as
respects the Advances to Borrower shall be mechanical and administrative in
nature; Agent shall not have by reason of this Agreement a fiduciary
relationship in respect of any Lender; and nothing in this Agreement, expressed
or implied, is intended to or shall be so construed as to impose upon Agent any
obligations in respect of this Agreement except as expressly set forth herein.
 
14.3.  Lack of Reliance on Agent and Resignation.  Independently and without
reliance upon Agent or any other Lender, each Lender has made and shall continue
to make (i) its own independent investigation of the financial condition and
affairs of Borrower and each Guarantor in connection with the making and the
continuance of the Advances hereunder and the taking or not taking of any action
in connection herewith, and (ii) its own appraisal of the creditworthiness of
Borrower and each Guarantor.  Agent shall have no duty or responsibility, either
initially or on a continuing basis, to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before making of the Advances or at any time or times thereafter except as shall
be provided by Borrower pursuant to the terms hereof.  Agent shall not be
responsible to any Lender for any recitals, statements, information,
representations or warranties herein or in any agreement, document, certificate
or a statement delivered in connection with or for the execution, effectiveness,
genuineness, validity, enforceability, collectibility or sufficiency of this
Agreement or any Other Document, or of the financial condition of Borrower or
any Guarantor, or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement, the Notes, the Other Documents or the financial condition of
Borrower, or the existence of any Event of Default or any Default.
 
Agent may resign on sixty (60) days’ written notice to each of Lenders and
Borrower and upon such resignation, the Required Lenders will promptly designate
a successor Agent reasonably satisfactory to Borrower.
 
Any such successor Agent shall succeed to the rights, powers and duties of
Agent, and the term “Agent” shall mean such successor agent effective upon its
appointment, and the former Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent.  After any Agent’s resignation as Agent, the provisions of this Article
XIV shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Agent under this Agreement.
 
                14.4.  Certain Rights of Agent.  If Agent shall request
instructions from Lenders with respect to any act or action (including failure
to act) in connection with this Agreement or any Other Document, Agent shall be
entitled to refrain from such act or taking such action unless and until Agent
shall have received instructions from the Required Lenders; and Agent shall not
incur liability to any Person by reason of so refraining.  Without limiting the
foregoing, Lenders shall not have any right of action whatsoever against Agent
as a result of its acting or refraining from acting hereunder in accordance with
the instructions of the Required Lenders.

 
68

--------------------------------------------------------------------------------

 

14.5.  Reliance.  Agent shall be entitled to rely, and shall be fully protected
in relying, upon any note, writing, resolution, notice, statement, certificate,
telex, teletype or telecopier message, cablegram, order or other document or
telephone message believed by it to be genuine and correct and to have been
signed, sent or made by the proper person or entity, and, with respect to all
legal matters pertaining to this Agreement and the Other Documents and its
duties hereunder, upon advice of counsel selected by it.  Agent may employ
agents and attorneys-in-fact and shall not be liable for the default or
misconduct of any such agents or attorneys-in-fact selected by Agent with
reasonable care.
 
14.6.  Notice of Default.  Agent shall not be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default hereunder or under the
Other Documents, unless Agent has received notice from a Lender or Borrower
referring to this Agreement or the Other Documents, describing such Default or
Event of Default and stating that such notice is a “notice of default”.  In the
event that Agent receives such a notice, Agent shall give notice thereof to
Lenders.  Agent shall take such action with respect to such Default or Event of
Default as shall be reasonably directed by the Required Lenders; provided, that,
unless and until Agent shall have received such directions, Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of Lenders.
 
14.7.  Indemnification.  To the extent Agent is not reimbursed and indemnified
by Borrower, each Lender will reimburse and indemnify Agent in proportion to its
respective portion of the Advances (or, if no Advances are outstanding,
according to its Commitment Percentage), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against Agent in performing its duties
hereunder, or in any way relating to or arising out of this Agreement or any
Other Document; provided that, Lenders shall not be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from Agent’s gross (not mere)
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment).
 
14.8.  Agent in its Individual Capacity.  With respect to the obligation of
Agent to lend under this Agreement, the Advances made by it shall have the same
rights and powers hereunder as any other Lender and as if it were not performing
the duties as Agent specified herein; and the term “Lender” or any similar term
shall, unless the context clearly otherwise indicates, include Agent in its
individual capacity as a Lender.  Agent may engage in business with Borrower as
if it were not performing the duties specified herein, and may accept fees and
other consideration from Borrower for services in connection with this Agreement
or otherwise without having to account for the same to Lenders.
 
                14.9.  Delivery of Documents.  To the extent Agent receives
Borrowing Base Certificates from Borrower pursuant to the terms of this
Agreement which Borrower is not obligated to deliver to each Lender, Agent will
promptly furnish such documents and information to Lenders.

 
69

--------------------------------------------------------------------------------

 

14.10.  Borrower’s Undertaking to Agent.  Without prejudice to their respective
obligations to Lenders under the other provisions of this Agreement, Borrower
hereby undertakes with Agent to pay to Agent from time to time on demand all
amounts from time to time due and payable by it for the account of Agent or
Lenders or any of them pursuant to this Agreement to the extent not already
paid.  Any payment made pursuant to any such demand shall pro tanto satisfy the
relevant Borrower’s obligations to make payments for the account of Lenders or
the relevant one or more of them pursuant to this Agreement.
 
14.11.  No Reliance on Agent’s Customer Identification Program.  Each Lender
acknowledges and agrees that neither such Lender, nor any of its Affiliates,
participants or assignees, may rely on Agent to carry out such Lender’s,
Affiliate’s, participant’s or assignee’s customer identification program, or
other obligations required or imposed under or pursuant to applicable law
including any programs involving any of the following items relating to or in
connection with Borrower, its Affiliates or its agents, this Agreement, the
Other Documents or the transactions hereunder or contemplated hereby: (1) any
identity verification procedures, (2) any record-keeping, (3) comparisons with
government lists, (4) customer notices or (5) other procedures required under
applicable laws.
 
14.12.  Other Agreements.  Each of Lenders agrees that it shall not, without the
express consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the request of Agent, set off against the Obligations,
any amounts owing by such Lender to Borrower or any deposit accounts of Borrower
now or hereafter maintained with such Lender.  Anything in this Agreement to the
contrary notwithstanding, each of Lenders further agrees that it shall not,
unless specifically requested to do so by Agent, take any action to protect or
enforce its rights arising out of this Agreement or the Other Documents, it
being the intent of Lenders that any such action to protect or enforce rights
under this Agreement and the Other Documents shall be taken in concert and at
the direction or with the consent of Agent or Required Lenders.
 
XV. BORROWING AGENCY. Intentionally Omitted
 
XVI. MISCELLANEOUS.
 
16.1.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Province of Ontario and the federal laws of
Canada applicable therein.  Any judicial proceeding brought by or against
Borrower with respect to any of the Obligations, this Agreement, the Other
Documents or any related agreement may be brought in any court of competent
jurisdiction in the Province of Ontario and, by execution and delivery of this
Agreement, Borrower accepts for itself and in connection with its properties,
generally and unconditionally, the non-exclusive jurisdiction of the aforesaid
courts, and irrevocably agrees to be bound by any judgment rendered thereby in
connection with this Agreement.  Borrower hereby waives personal service of any
and all process upon it and consents that all such service of process may be
made by registered mail (return receipt requested) directed to Borrower at its
address set forth in Section 16.6 and service so made shall be deemed completed
five (5) days after the same shall have been so deposited in the mails of the
United States of America or Canada, or, at Agent’s option, by service upon
Borrower and for which Borrower irrevocably appoints JOI as Borrower’s agent for
the purpose of accepting service within the State of New York or
Canada.  Nothing herein shall affect the right to serve process in any manner
permitted
 

 
70

--------------------------------------------------------------------------------

 

by law or shall limit the right of Agent or any Lender to bring proceedings
against Borrower in the courts of any other jurisdiction.  Borrower waives any
objection to jurisdiction and venue of any action instituted hereunder and shall
not assert any defense based on lack of jurisdiction or venue or based upon
forum non conveniens.  Borrower waives the right to remove any judicial
proceeding brought against Borrower in any provincial court to any federal
court.  Any judicial proceeding by Borrower against Agent or any Lender
involving, directly or indirectly, any matter or claim in any way arising out
of, related to or connected with this Agreement or any related agreement, shall
be brought only in a federal or provincial court located in the Province of
Ontario.
 
16.2.  Entire Understanding.
 
(a) This Agreement and the documents executed concurrently herewith contain the
entire understanding between Borrower, Agent and each Lender and supersedes all
prior agreements and understandings, if any, relating to the subject matter
hereof.  Any promises, representations, warranties or guarantees not herein
contained and hereinafter made shall have no force and effect unless in writing,
signed by Borrower’s, Agent’s and each Lender’s respective officers.  Neither
this Agreement nor any portion or provisions hereof may be changed, modified,
amended, waived, supplemented, discharged, cancelled or terminated orally or by
any course of dealing, or in any manner other than by an agreement in writing,
signed by the party to be charged.  Borrower acknowledges that it has been
advised by counsel in connection with the execution of this Agreement and Other
Documents and is not relying upon oral representations or statements
inconsistent with the terms and provisions of this Agreement.
 
(b) The Required Lenders, Agent with the consent in writing of the Required
Lenders, and Borrower may, subject to the provisions of this Section 16.2(b),
from time to time enter into written supplemental agreements to this Agreement
or the Other Documents executed by Borrower, for the purpose of adding or
deleting any provisions or otherwise changing, varying or waiving in any manner
the rights of Lenders, Agent or Borrower thereunder or the conditions,
provisions or terms thereof or waiving any Event of Default thereunder, but only
to the extent specified in such written agreements; provided, however, that no
such supplemental agreement shall, without the consent of all Lenders:
 
(i) increase the Commitment Percentage, the maximum dollar commitment of any
Lender or the Maximum Revolving Advance Amount;
 
(ii) extend the maturity of any Notes or the due date for any amount payable
hereunder, or decrease the rate of interest or reduce any fee payable by
Borrower to Lenders pursuant to this Agreement;
 
(iii) alter the definition of the term Required Lenders or alter, amend or
modify this Section 16.2(b);
 
(iv) release any Collateral during any calendar year (other than in accordance
with the provisions of this Agreement) having an aggregate value in excess of
$1,000,000;
 
(v) change the rights and duties of Agent;

 
 
71

--------------------------------------------------------------------------------

 



(vi) permit any Revolving Advance to be made if after giving effect thereto the
total of Revolving Advances outstanding hereunder would exceed the Formula
Amount for more than thirty (30) consecutive Business Days or exceed one hundred
and five percent (105%) of the Formula Amount;
 
(vii) increase the Advance Rates above the Advance Rates in effect on the
Closing Date; or
 
(viii) modify Section 11.5; or
 
(ix) release Borrower or any Guarantor.
 
Any such supplemental agreement shall apply equally to each Lender and shall be
binding upon Borrower, Lenders and Agent and all future holders of the
Obligations.  In the case of any waiver, Borrower, Agent and Lenders shall be
restored to their former positions and rights, and any Event of Default waived
shall be deemed to be cured and not continuing, but no waiver of a specific
Event of Default shall extend to any subsequent Event of Default (whether or not
the subsequent Event of Default is the same as the Event of Default which was
waived), or impair any right consequent thereon.
 
In the event that Agent requests the consent of a Lender pursuant to this
Section 16.2 and such consent is denied, then NCB may, at its option, require
such Lender to assign its interest in the Advances to NCB or to another Lender
or to any other Person designated by Agent (the “Designated Lender”), for a
price equal to (i) the then outstanding principal amount thereof plus (ii)
accrued and unpaid interest and fees due such Lender, which interest and fees
shall be paid when collected from Borrower.  In the event NCB elects to require
any Lender to assign its interest to NCB or to the Designated Lender, NCB will
so notify such Lender in writing within forty five (45) days following such
Lender’s denial, and such Lender will assign its interest to NCB or the
Designated Lender no later than five (5) days following receipt of such notice
pursuant to a Commitment Transfer Supplement executed by such Lender, NCB or the
Designated Lender, as appropriate, and Agent.
 
Notwithstanding (a) the existence of a Default or an Event of Default, (b) that
any of the other applicable conditions precedent set forth in Section 8.2 hereof
have not been satisfied or (c) any other provision of this Agreement, Agent may
at its discretion and without the consent of the Required Lenders, voluntarily
permit the outstanding Revolving Advances at any time to exceed the Formula
Amount by up to five percent (5%) of the Formula Amount for up to thirty (30)
consecutive Business Days; provided that such outstanding Advances shall not
exceed the Maximum Revolving Advance Amount less the aggregate Maximum Undrawn
Amount (the “Out-of-Formula Loans”).  If Agent is willing in its sole and
absolute discretion to make such Out-of-Formula Loans, such Out-of-Formula Loans
shall be payable on demand and shall bear interest at the Default Rate for
Revolving Advances consisting of Base Rate Loans; provided that, if Lenders do
make Out-of-Formula Loans, neither Agent nor Lenders shall be deemed thereby to
have changed the limits of Section 2.1(a).  For purposes of this paragraph, the
discretion granted to Agent hereunder shall not preclude involuntary
overadvances that may result from time to time due to the fact that the Formula
Amount was unintentionally exceeded for any reason, including, but not limited
to, Collateral previously deemed to be either “Eligible
 

 
72

--------------------------------------------------------------------------------

 

Receivables”, “Eligible Dating Receivables” or “Eligible Inventory”, as
applicable, becomes ineligible, collections of Receivables applied to reduce
outstanding Revolving Advances are thereafter returned for insufficient funds or
overadvances are made to protect or preserve the Collateral.  In the event Agent
involuntarily permits the outstanding Revolving Advances to exceed the Formula
Amount by more than five percent (5%), Agent shall use its efforts to have
Borrower decrease such excess in as expeditious a manner as is practicable under
the circumstances and not inconsistent with the reason for such excess, but in
no event may such involuntary advances be outstanding for a period of more than
sixty (60) consecutive days without the written consent of Required
Lenders.  Revolving Advances made after Agent has determined the existence of
involuntary overadvances shall be deemed to be involuntary overadvances and
shall be decreased in accordance with the preceding sentence.
 
In addition to (and not in substitution of) the discretionary Revolving Advances
permitted above in this Section 16.2, Agent is hereby authorized by Borrower and
Lenders, from time to time in Agent’s sole discretion, (A) after the occurrence
and during the continuation of a Default or an Event of Default, or (B) at any
time that any of the other applicable conditions precedent set forth in Section
8.2 hereof have not been satisfied, to make Revolving Advances to Borrower on
behalf of Lenders which Agent, in its reasonable business judgment, deems
necessary or desirable (a) to preserve or protect the Collateral, or any portion
thereof, (b) to enhance the likelihood of, or maximize the amount of, repayment
of the Advances and other Obligations, or (c) to pay any other amount chargeable
to Borrower pursuant to the terms of this Agreement; provided, that at any time
after giving effect to any such Revolving Advances the outstanding Revolving
Advances do not exceed one hundred and five percent (105%) of the Formula Amount
for more than sixty (60) consecutive days without the written consent of
Required Lenders; provided further that such outstanding Advances shall not
exceed the Maximum Revolving Advance Amount less the aggregate Maximum Undrawn
Amount.
 
16.3.  Successors and Assigns; Participations; New Lenders.
 
(a) This Agreement shall be binding upon and inure to the benefit of Borrower,
Agent, each Lender, all future holders of the Obligations and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of Agent and each Lender.
 
(b) Borrower acknowledges that in the regular course of commercial banking
business one or more Lenders may at any time and from time to time sell
participating interests in the Advances to other financial institutions (each
such transferee or purchaser of a participating interest, a
“Participant”).  Each Participant may exercise all rights of payment (including
rights of set-off) with respect to the portion of such Advances held by it or
other Obligations payable hereunder as fully as if such Participant were the
direct holder thereof provided that Borrower shall not be required to pay to any
Participant more than the amount which it would have been required to pay to
Lender which granted an interest in its Advances or other Obligations payable
hereunder to such Participant had such Lender retained such interest in the
Advances hereunder or other Obligations payable hereunder and in no event shall
Borrower be required to pay any such amount arising from the same circumstances
and with respect to the same Advances or other Obligations payable hereunder to
both such Lender and such Participant.  Borrower hereby grants to any
Participant a continuing security interest in any deposits, moneys or other
property actually or constructively held by such Participant as security for the
Participant’s interest in the Advances.
 

 
73

--------------------------------------------------------------------------------

 
 
                               (c) Any Lender, (i) with the consent of Agent
which shall not be unreasonably withheld or delayed, may sell, assign or
transfer all or any part of its rights and obligations under or relating to
Advances under this Agreement and the Other Documents to a Permitted Assignee
(provided no consent of Agent shall be required for any sale, assignment or
transfer to an Affiliate of any such Lender) and such Permitted Assignee may
commit to make Advances hereunder, and (ii) with the consent of Agent and, so
long as no Default or Event of Default has occurred and is continuing, the
consent of Borrower, in each case not to be unreasonably withheld or delayed,
may sell, assign or transfer all or any part of its rights and obligations under
or relating to Advances under this Agreement and the Other Documents to one or
more Persons who is not a Permitted Assignee and one or more such Persons may
commit to make Advances hereunder (in each case, a “Purchasing Lender”), in
minimum amounts of not less than $100,000, pursuant to a Commitment Transfer
Supplement, executed by a Purchasing Lender, the transferor Lender, and Agent
and delivered to Agent for recording.  Upon such execution, delivery, acceptance
and recording, from and after the transfer effective date determined pursuant to
such Commitment Transfer Supplement, (i) Purchasing Lender thereunder shall be a
party hereto and, to the extent provided in such Commitment Transfer Supplement,
have the rights and obligations of a Lender thereunder with a Commitment
Percentage as set forth therein, and (ii) the transferor Lender thereunder
shall, to the extent provided in such Commitment Transfer Supplement, be
released from its obligations under this Agreement, the Commitment Transfer
Supplement creating a novation for that purpose.  Such Commitment Transfer
Supplement shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Purchasing Lender and the
resulting adjustment of the Commitment Percentages arising from the purchase by
such Purchasing Lender of all or a portion of the rights and obligations of such
transferor Lender under this Agreement and the Other Documents.  Borrower hereby
consents to the addition of such Purchasing Lender and the resulting adjustment
of the Commitment Percentages arising from the purchase by such Purchasing
Lender of all or a portion of the rights and obligations of such transferor
Lender under this Agreement and the Other Documents.  Borrower shall execute and
deliver such further documents and do such further acts and things in order to
effectuate the foregoing.
 
(d) Any Lender, with the consent of Agent which shall not be unreasonably
withheld or delayed, may directly or indirectly sell, assign or transfer all or
any portion of its rights and obligations under or relating to Revolving
Advances under this Agreement and the Other Documents to an entity, whether a
corporation, partnership, trust, limited liability company or other entity that
(i) is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and (ii) is administered, serviced or managed by the assigning Lender or an
Affiliate of such Lender (a “Purchasing CLO” and together with each Participant
and Purchasing Lender, each a “Transferee” and collectively the “Transferees”),
pursuant to a Commitment Transfer Supplement modified as appropriate to reflect
the interest being assigned (“Modified Commitment Transfer Supplement”),
executed by any intermediate purchaser, the Purchasing CLO, the transferor
Lender, and Agent as appropriate and delivered to Agent for recording.  Upon
such execution and delivery, from and after the transfer effective date
determined pursuant to such Modified Commitment Transfer Supplement, (i)
Purchasing CLO thereunder shall be a

 
74

--------------------------------------------------------------------------------

 

party hereto and, to the extent provided in such Modified Commitment Transfer
Supplement, have the rights and obligations of a Lender thereunder and (ii) the
transferor Lender thereunder shall, to the extent provided in such Modified
Commitment Transfer Supplement, be released from its obligations under this
Agreement, the Modified Commitment Transfer Supplement creating a novation for
that purpose.  Such Modified Commitment Transfer Supplement shall be deemed to
amend this Agreement to the extent, and only to the extent, necessary to reflect
the addition of such Purchasing CLO.  Borrower hereby consents to the addition
of such Purchasing CLO.  Borrower shall execute and deliver such further
documents and do such further acts and things in order to effectuate the
foregoing.
 
(e) Agent shall maintain at its address a copy of each Commitment Transfer
Supplement and Modified Commitment Transfer Supplement delivered to it and a
register (the “Register”) for the recordation of the names and addresses of each
Lender and the outstanding principal, accrued and unpaid interest and other fees
due hereunder.  The entries in the Register shall be conclusive, in the absence
of manifest error, and Borrower, Agent and Lenders may treat each Person whose
name is recorded in the Register as the owner of the Advance recorded therein
for the purposes of this Agreement.  The Register shall be available for
inspection by Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.  Agent shall receive a fee in the amount of
$3,500 payable by the applicable Purchasing Lender and/or Purchasing CLO upon
the effective date of each transfer or assignment (other than to an intermediate
purchaser) to such Purchasing Lender and/or Purchasing CLO.
 
(f) Borrower authorizes each Lender to disclose to any Transferee and any
prospective Transferee any and all financial information in such Lender’s
possession concerning Borrower which has been delivered to such Lender by or on
behalf of Borrower pursuant to this Agreement or in connection with such
Lender’s credit evaluation of Borrower.
 
16.4.  Application of Payments.  Subject to the terms of Section 11.5 hereof,
Agent shall have the continuing and exclusive right to apply any payment and any
and all proceeds of Collateral to any portion of the Obligations.  To the extent
that Borrower makes a payment or Agent or any Lender receives any payment or
proceeds of the Collateral for Borrower’s benefit, which are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, debtor in possession, receiver, custodian or any other
party under any bankruptcy law, common law or equitable cause, then, to such
extent, the Obligations or part thereof intended to be satisfied shall be
revived and continue as if such payment or proceeds had not been received by
Agent or such Lender.
 
16.5.  Indemnity.  Borrower shall indemnify Agent, each Lender and each of their
respective officers, directors, Affiliates, attorneys, employees and agents from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements of any kind or
nature whatsoever (including fees and disbursements of counsel) which may be
imposed on, incurred by, or asserted against Agent or any Lender in any claim,
litigation, proceeding or investigation instituted or conducted by any
Governmental Body or instrumentality or any other Person with respect to any
aspect of, or any transaction contemplated by, or referred to in, or any matter
related to, this Agreement or the Other Documents, whether or not Agent or any
Lender is a party thereto, except to the extent that any of the foregoing arises
out of the gross negligence or willful misconduct of the party being
 

 
75

--------------------------------------------------------------------------------

 
 
indemnified (as determined by a court of competent jurisdiction in a final and
non-appealable judgment).  Without limiting the generality of the foregoing,
this indemnity shall extend to any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements of any
kind or nature whatsoever (including fees and disbursements of counsel) asserted
against or incurred by any of the indemnitees described above in this Section
16.5 by any Person under any Environmental Laws or similar laws by reason of
Borrower’s or any other Person’s failure to comply with laws applicable to solid
or hazardous waste materials, including Hazardous Substances and Hazardous
Waste, or other Toxic Substances.  Additionally, if any taxes (excluding taxes
imposed upon or measured solely by the net income of Agent and Lenders, but
including any intangibles taxes, stamp tax, recording tax or franchise tax)
shall be payable by Agent, Lenders or Borrower on account of the execution or
delivery of this Agreement, or the execution, delivery, issuance or recording of
any of the Other Documents, or the creation or repayment of any of the
Obligations hereunder, by reason of any Applicable Law now or hereafter in
effect, Borrower will pay (or will promptly reimburse Agent and Lenders for
payment of) all such taxes, including interest and penalties thereon, and will
indemnify and hold the indemnitees described above in this Section 16.5 harmless
from and against all liability in connection therewith.
 
16.6.  Notice.  Any notice or request hereunder may be given to Borrower or
Borrower or to Agent or any Lender at their respective addresses set forth below
or at such other address as may hereafter be specified in a notice designated as
a notice of change of address under this Section.  Any notice, request, demand,
direction or other communication (for purposes of this Section 16.6 only, a
“Notice”) to be given to or made upon any party hereto under any provision of
this Loan Agreement shall be given or made by telephone or in writing (which
includes by means of electronic transmission (i.e., “e-mail”) or facsimile
transmission or by setting forth such Notice on a site on the World Wide Web (a
“Website Posting”) if Notice of such Website Posting (including the information
necessary to access such site) has previously been delivered to the applicable
parties hereto by another means set forth in this Section 16.6) in accordance
with this Section 16.6.  Any such Notice must be delivered to the applicable
parties hereto at the addresses and numbers set forth under their respective
names on Section 16.6 hereof or in accordance with any subsequent unrevoked
Notice from any such party that is given in accordance with this Section
16.6.  Any Notice shall be effective:
 
(a) In the case of hand-delivery, when delivered;
 
(b) If given by mail, four days after such Notice is deposited with the United
States or Canadian Postal Service, with first-class postage prepaid, return
receipt requested;
 
(c) In the case of a telephonic Notice, when a party is contacted by telephone,
if delivery of such telephonic Notice is confirmed no later than the next
Business Day by hand delivery, a facsimile or electronic transmission, a Website
Posting or an overnight courier delivery of a confirmatory Notice (received at
or before noon on such next Business Day);
 
(d) In the case of a facsimile transmission, when sent to the applicable party’s
facsimile machine’s telephone number, if the party sending such Notice receives
confirmation of the delivery thereof from its own facsimile machine;

 
 
76

--------------------------------------------------------------------------------

 


(e) In the case of electronic transmission, when actually received;
 
(f) In the case of a Website Posting, upon delivery of a Notice of such posting
(including the information necessary to access such site) by another means set
forth in this Section 16.6; and
 
(g) If given by any other means (including by overnight courier), when actually
received.
 
Any Lender giving a Notice to Borrower shall concurrently send a copy thereof to
Agent, and Agent shall promptly notify the other Lenders of its receipt of such
Notice.
 
(A)         If to Agent or NCB at:
 
National City Bank, Canada Branch
130 King Street West, Suite 2140
Toronto, Ontario  M5X 1E4


Attention:  Michael Danby, Assistant Vice President
Telephone:  (416) 361-1744 ext. 223
Facsimile:   (416) 361-0085


with a copy to:


PNC Bank, National Association
200 South Wacker Drive, Suite 600
Chicago, Illinois 60606


Attention:  Portfolio Manager
Telephone: (312) 454-2920
Facsimile:  (312) 454-2919
 
with a copy to:
 
PNC Bank, National Association
PNC Agency Services
PNC Firstside Center
500 First Avenue, 4th Floor
Pittsburgh, Pennsylvania 15219
 
Attention: Trina Barkley
Telephone: (412) 768-0423
Facsimile: (412) 705-2006

 
77

--------------------------------------------------------------------------------

 

with a copy to:
 
Blank Rome LLP
The Chrysler Building
405 Lexington Avenue
New York, New York  10174-0208


Attention: Lawrence F. Flick II, Esquire
Telephone: (212) 885-5556
Facsimile: (215) 832-5556
 
with a copy to:
 
Blake, Cassels & Graydon LLP
Barristers & Solicitors
199 Bay Street
Suite 2800, Commerce Court West
Toronto, Ontario  M5L 1A9


Attention: Nathan Cheifetz
Telephone: (416) 863-2969
Facsimile: (416) 863-2653
 
(B)         If to a Lender other than Agent, as specified on the signature pages
hereof
 
(C)          If to Borrower:
 
Johnson Outdoors Canada Inc.
c/o Johnson Outdoors Inc.
555 Main Street
Racine, Wisconsin 53403


Attention:                      Alisa Swire, Esquire
Telephone:                    (262) 631-6644
Facsimile:                      (262) 631-6610


with a copy to:


Godfrey & Kahn, S.C.
780 North Water Street
Milwaukee, WI 53202
 
Attention: Kristin A. Roeper, Esquire
Telephone: (414) 287-9594
Facsimile: (414) 273-5198

 
78

--------------------------------------------------------------------------------

 


with a copy to:
 
Gowling Lafleur Henderson LLP
PO Box 30
Suite 2300 - 550 Burrard Street
Vancouver, B.C.  V6C 2B5

 
Attention:                  Jack M. Yong
Telephone:               (604) 443-7698
Facsimile:                  (604) 443-5645

 
16.7.  Survival.  The obligations of Borrower under Sections 2.2(f), 3.7, 3.8,
3.9, 4.19(h), and 16.5 and the obligations of Lenders under Section 14.7, shall
survive termination of this Agreement and the Other Documents and payment in
full of the Obligations.
 
16.8.  Severability.  If any part of this Agreement is contrary to, prohibited
by, or deemed invalid under Applicable Laws or regulations, such provision shall
be inapplicable and deemed omitted to the extent so contrary, prohibited or
invalid, but the remainder hereof shall not be invalidated thereby and shall be
given effect so far as possible.
 
16.9.  Expenses.  All costs and expenses including reasonable attorneys’ fees
(including the allocated costs of in house counsel) and disbursements incurred
by Agent on its behalf or on behalf of Lenders (a) in all efforts made to
enforce payment of any Obligation or effect collection of any Collateral, or (b)
in connection with the entering into, modification, amendment, administration
and enforcement of this Agreement or any consents or waivers hereunder or
thereunder and all related agreements, documents and instruments, or (c) in
instituting, maintaining, preserving, enforcing and foreclosing on Agent’s
security interest in or Lien on any of the Collateral, or maintaining,
preserving or enforcing any of Agent’s or any Lender’s rights hereunder, and
under all related agreements, documents and instruments, whether through
judicial proceedings or otherwise, or (d) in defending or prosecuting any
actions or proceedings arising out of or relating to Agent’s or any Lender’s
transactions with Borrower, any Guarantor or any Subordinated Lender or (e) in
connection with any advice given to Agent or any Lender with respect to its
rights and obligations under this Agreement and all related agreements,
documents and instruments, may be charged to Borrower’s Account and shall be
part of the Obligations.
 
16.10.  Currency Indemnity.  If, for the purposes of obtaining judgment in any
court in any jurisdiction with respect to this Agreement or any Other Document,
it becomes necessary to convert into the currency of such jurisdiction (the
“Judgment Currency”) any amount  due under this Agreement or under any Other
Document in any currency other than the Judgment Currency (the “Currency Due”),
then conversion shall be made at the rate of exchange prevailing on the Business
Day before the day on which the
 

 
79

--------------------------------------------------------------------------------

 
 
judgment is given.  For this purpose “rate of exchange” means the rate at which
Agent is able, on the relevant date, to purchase the Currency Due with the
Judgment Currency in accordance with its normal practice.  In the event that
there is a change in the rate of exchange prevailing between the Business Day
before the day on which the judgment is given and the date of receipt by Agent
of the amount due, Borrower will, on the date of receipt by Agent, pay such
additional amounts, if any, or be entitled to receive reimbursement of such
amount, if any, as may be necessary to ensure that the amount received by Agent
on such date is the amount in the Judgment Currency which when converted at the
rate of exchange prevailing on the date of receipt by Agent is the amount then
due under this Agreement or such Other Document in the Currency Due.  If the
amount of the Currency Due which Agent is so able to purchase is less than the
amount of the Currency Due originally due to it, Borrower shall indemnify and
save Agent and Lenders harmless from and against all loss or damage arising as a
result of such deficiency.  This indemnity shall constitute an obligation
separate and independent from the other obligations contained in this Agreement
and the Other Documents, shall give rise to a separate and independent cause of
action, shall apply irrespective of any indulgence granted by Agent from time to
time and shall continue in full force and effect notwithstanding any judgment or
order for a liquidated sum in respect of an amount due under this Agreement or
any Other Document or under any judgment or order.
 
16.11.  Injunctive Relief.  Borrower recognizes that, in the event Borrower
fails to perform, observe or discharge any of its obligations or liabilities
under this Agreement, or threatens to fail to perform, observe or discharge such
obligations or liabilities, any remedy at law may prove to be inadequate relief
to Lenders; therefore, Agent, if Agent so requests, shall be entitled to
temporary and permanent injunctive relief in any such case without the necessity
of proving that actual damages are not an adequate remedy.
 
16.12.  Consequential Damages.  Neither Agent nor any Lender, nor any agent or
attorney for any of them, shall be liable to Borrower or any Guarantor (or any
Affiliate of any such Person) for indirect, punitive, exemplary or consequential
damages arising from any breach of contract, tort or other wrong relating to the
establishment, administration or collection of the Obligations or as a result of
any transaction contemplated under this Agreement or any Other Document.
 
16.13.  Captions.  The captions at various places in this Agreement are intended
for convenience only and do not constitute and shall not be interpreted as part
of this Agreement.
 
16.14.  Counterparts; Facsimile Signatures.  This Agreement may be executed in
any number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement.  Any signature delivered by a party
by facsimile or other electronic transmission shall be deemed to be an original
signature hereto.
 
16.16.  Construction.  The parties acknowledge that each party and its counsel
have reviewed this Agreement and that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement or any amendments,
schedules or exhibits thereto.
 
                 16.17.  Confidentiality; Sharing Information.  Agent, each
Lender and each Transferee shall hold all non-public information obtained by
Agent, such Lender or such Transferee pursuant to the requirements of this
Agreement in accordance with Agent’s, such Lender’s and such Transferee’s
customary procedures for handling confidential information of this nature;

 
 
80

--------------------------------------------------------------------------------

 

provided, however, Agent, each Lender and each Transferee may disclose such
confidential information (a) to its examiners, Affiliates, outside auditors,
counsel and other professional advisors, (b) to Agent, any Lender or to any
prospective Transferees, and (c) as required or requested by any Governmental
Body or representative thereof or pursuant to legal process; provided, further
that (i) unless specifically prohibited by Applicable Law or court order, Agent,
each Lender and each Transferee shall use its reasonable best efforts prior to
disclosure thereof, to notify the Borrower of the applicable request for
disclosure of such non-public information (A) by a Governmental Body or
representative thereof (other than any such request in connection with an
examination of the financial condition of a Lender or a Transferee by such
Governmental Body) or (B) pursuant to legal process and (ii) in no event shall
Agent, any Lender or any Transferee be obligated to return any materials
furnished by Borrower other than those documents and instruments in possession
of Agent or any Lender in order to perfect its Lien on the Collateral once the
Obligations have been paid in full and this Agreement has been
terminated.  Borrower acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to Borrower or
one or more of its Affiliates (in connection with this Agreement or otherwise)
by any Lender or by one or more Subsidiaries or Affiliates of such Lender and
Borrower hereby authorizes each Lender to share any information delivered to
such Lender by Borrower and its Subsidiaries pursuant to this Agreement, or in
connection with the decision of such Lender to enter into this Agreement, to any
such Subsidiary or Affiliate of such Lender, it being understood that any such
Subsidiary or Affiliate of any Lender receiving such information shall be bound
by the provisions of this Section 16.15 as if it were a Lender hereunder.  Such
authorization shall survive the repayment of the other Obligations and the
termination of this Agreement.
 
                  16.17.  Publicity.  Borrower and each Lender hereby authorizes
Agent to make appropriate announcements of the financial arrangement entered
into among Borrower, Agent and Lenders, including announcements which are
commonly known as tombstones, in such publications and to such selected parties
as Agent shall in its sole and absolute discretion deem appropriate; provided,
that the contents of such announcements shall be subject to the prior written
consent of JOI which consent shall not be unreasonably withheld, conditioned or
delayed.
 

 
 

--------------------------------------------------------------------------------

 

Each of the parties has signed this Agreement as of the day and year first above
written.
 
 
JOHNSON OUTDOORS CANADA INC.
 
 
    By:       /s/ Donald P. Sesterhenn                              
    Name:  Donald P. Sesterhenn
    Title:    Treasurer & Secretary
 

 
 

--------------------------------------------------------------------------------

 
 
 
NATIONAL CITY BANK, CANADA BRANCH
As Collateral Agent and Administrative Agent
 
 
By:      /s/ Mike Danby                                            
Name:  Mike Danby
Title:    Assistant Vice President
 
By:     /s/ Bill Hines                                                   
Name:  Bill Hines
Title:    Senior Vice President & Principal Officer

 

 
 

--------------------------------------------------------------------------------

 
 
NATIONAL CITY BANK, CANADA BRANCH
As a Lender
 
 
By:      /s/ Mike Danby                                            
Name:  Mike Danby
Title:    Assistant Vice President
 
By:     /s/ Bill Hines                                                   
Name:  Bill Hines
Title:    Senior Vice President & Principal Officer
 
Commitment Percentage 40%
 

 
 

--------------------------------------------------------------------------------

 
 
 
TD BANK, N.A.
 
By:       /s/ William H. Moul, Jr.                                          
Name:  William H. Moul, Jr.
Title:    Vice President
 
Address for Notices:
2005 Market St., 2nd Floor
Philadelphia, PA 19103
c/o William H. Moul, Jr.
phone:  215-282-3863
fax:  215-282-4033
william.moul@tdbanknorth.com
 
Commitment Percentage: 21.333333333%
 

 
 

--------------------------------------------------------------------------------

 
 
 
ASSOCIATED COMMERCIAL FINANCE, INC.
 
By:      /s/ Peter O. Strobel                                                
Name: Peter O. Strobel
Title:   Senior Vice President
 
Address for Notices:
19601 West Bluemound Road
Suite 100
Brookfield, WI 53045
c/o Peter O. Strobel
phone:  262-797-7344
fax:  262-797-7177
peter.strobel@associatedbank.com
 
Commitment Percentage: 13.333333333%

 

 
 

--------------------------------------------------------------------------------

 
 
 
THE PRIVATEBANK AND TRUST COMPANY
 
By:       /s/ Mitchell B. Rasky                                            
Name:  Mitchell B. Rasky
Title:    Managing Director
 
Address for Notices:
The PrivateBank and Trust Company
120 South LaSalle Street
Chicago, IL 60603
c/o Mitchell B. Rasky
phone:  312-564-6954
fax:  312-564-6888
mrasky@theprivatebank.com
 
Commitment Percentage: 25.333333333%

 
 
 

--------------------------------------------------------------------------------